Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.269 Filed 07/02/20 Page 1 of 235




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN




 OKLAHOMA POLICE PENSION AND               Case 5:20-cv-10490-JEL-EAS
 RETIREMENT SYSTEM, Individually
 and on Behalf of All Others Similarly     Hon. Judith E. Levy
 Situated,                                 Hon. Mag. Judge Elizabeth A.
                                           Stafford
                   Plaintiff,
                                           CLASS ACTION
 v.
                                           AMENDED CLASS ACTION
 STERLING BANCORP, INC.; GARY              COMPLAINT FOR
 JUDD; THOMAS LOPP; MICHAEL                VIOLATIONS OF THE
 MONTEMAYOR; SCOTT SELIGMAN;               FEDERAL SECURITIES
 BARRY ALLEN; JON FOX; SETH                LAWS
 MELTZER; SANDRA SELIGMAN;
 PETER SINATRA; BENJAMIN
 WINEMAN; LYLE WOLBERG; PIPER              JURY TRIAL DEMANDED
 SANDLER COMPANIES; AND
 AMERICAN CAPITAL PARTNERS,
 LLC,

                   Defendants.
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.270 Filed 07/02/20 Page 2 of 235




                                     TABLE OF CONTENTS

                                                                                                           PAGE
I.     SUMMARY OF THE ACTION................................................................... 2

II.    JURISDICTION AND VENUE ................................................................. 14

III.   PARTIES .................................................................................................... 15

       A.       Lead Plaintiff .................................................................................... 15

       B.       Defendants ........................................................................................ 15
                1.       The Company ......................................................................... 15

                2.       Officer Defendants ................................................................. 16
                3.       Defendant Scott Seligman...................................................... 19

                4.       Director Defendants ............................................................... 20
                5.       Underwriter Defendants ......................................................... 21
IV.    CLASS ACTION ALLEGATIONS ........................................................... 23

V.     NO SAFE HARBOR .................................................................................. 25
VI.    BACKGROUND ........................................................................................ 27
       A.       Overview Of Sterling And The Advantage Loan Program.............. 27
                1.       The Company ......................................................................... 27

                2.       The Founding Family ............................................................. 28
                3.       Regulatory Overview Of The Company And The Bank ....... 29

                         a)        AML Overview............................................................ 29

                         b)        Money Laundering Risks Associated With Real
                                   Estate Lending ............................................................. 33

                         c)        Indicators Of Potential Money-Laundering Activity .. 34



                                                         i
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.271 Filed 07/02/20 Page 3 of 235




                     d)       Residential Real Estate Loan Underwriting ................ 35

             4.      The Advantage Loan Program ............................................... 37
      B.     The Initial Public Offering ............................................................... 38

             1.      Overview ................................................................................ 38

             2.      Selling Shareholders/Founding Family ................................. 38

             3.      Oversight By Management .................................................... 39

      C.     Former Employee Accounts ............................................................. 40
VII. THE EXCHANGE ACT VIOLATIONS ................................................... 54

      A.     Defendants’ False And Misleading Statements ............................... 54
             1.      The Company’s IPO And The Registration Statement.......... 54

                     a)       The Registration Statement Touted The Advantage
                              Loan Program And Its Underwriting, Risk
                              Management, Growth, And The Strength Of Its
                              Customers .................................................................... 54

                     b)       The Registration Statement Touted The Company’s
                              Financial Results and Growth ..................................... 60
                     c)       The Registration Statement Touted Sterling’s
                              Internal Controls .......................................................... 60
                     d)       The Registration Statement Described BSA/AML
                              Compliance .................................................................. 61

             2.      The Company’s Code of Conduct ......................................... 62
             3.      Defendants’ Representations Regarding Sterling’s Fourth
                     Quarter 2017 and Full Year 2017 Results ............................. 63

             4.      Statements Defendants Made In The Registration
                     Statement, Code Of Conduct, And Regarding Sterling’s
                     Fourth Quarter And Full Year 2017 Results Were False
                     And Misleading When Made ................................................. 72


                                                        ii
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.272 Filed 07/02/20 Page 4 of 235




            5.      Defendants’ Representations Regarding Sterling’s First
                    Quarter 2018 Results.............................................................. 79

            6.      Defendants’ Representations Regarding Sterling’s Second
                    Quarter 2018 Results.............................................................. 83

            7.      Defendants’ Representations Regarding Sterling’s Third
                    Quarter 2018 Results.............................................................. 88

            8.      Defendants’ Representations Regarding Sterling’s Fourth
                    Quarter And Full Year 2018 Results ..................................... 93

            9.      Defendants’ Additional Early 2019 Representations .......... 100
            10.     The Company’s Representations In Connection With Its
                    Annual Meeting.................................................................... 101

            11.     Defendants’ Representations Regarding Sterling’s First
                    Quarter 2019 Results............................................................ 103
            12.     Statements Defendants Made Beginning With The
                    Company’s First Quarter 2018 Results Through Its First
                    Quarter 2019 Results Were False And Misleading When
                    Made..................................................................................... 107

      B.    While The Truth Begins To Be Revealed, Defendants Continue
            To Mislead The Market .................................................................. 115
            1.      Defendants’ June 2019 Disclosures And
                    Misrepresentations ............................................................... 115

            2.      Defendants’ Representations Regarding Sterling’s Second
                    Quarter 2019 Results............................................................ 119

            3.      Sterling Announces The Abrupt Resignation of Judd ......... 123
            4.      Defendants’ Representations Regarding Sterling’s Third
                    Quarter 2019 Results............................................................ 124
            5.      Defendants’ Disclosures Regarding The Suspension Of
                    The Advantage Loan Program And The Departure Of
                    Director Tom Minielly ......................................................... 131



                                                       iii
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.273 Filed 07/02/20 Page 5 of 235




            6.      Defendants’ Representations Regarding Sterling’s Fourth
                    Quarter 2019 and Full Year 2019 Results ........................... 134

            7.      Statements Defendants Made From June 2019 Through Its
                    Fourth Quarter 2019 Results Were False And Misleading
                    When Made .......................................................................... 137

            8.      Defendants Disclose That Sterling Is Shutting Down The
                    ALP And That, In Connection With Ongoing Internal
                    Investigations, A Number Of ALP Employees Have Been
                    Terminated, Sterling Is Under Federal And Regulatory
                    Investigation, And Is Unable To Timely File Its Period
                    Reports With The SEC......................................................... 145
      C.    Post-Class Period Events ................................................................ 149
      D.    Additional Scienter Allegations ..................................................... 152
            1.      The Consistent Accounts By Former Employees Evidence
                    A Strong Inference of Scienter ............................................ 152
                    a)       Contrary To Defendants’ False Statements,
                             Sterling’s Underwriting And Risk Management
                             Were Neither Disciplined Nor Conservative............. 153
                    b)       Former Employee Accounts Detail Indicators Of
                             Money Laundering, And Several Suspected That
                             The ALP Was A Vehicle For Money Laundering .... 156
                    c)       Several Former Employees Sought To Alert Senior
                             Management About Their Concerns With The ALP
                             But Were Rebuffed .................................................... 158

            2.      The Suspension And Then Termination Of The ALP And
                    The Timing Thereof Shortly After The Defendants Issued
                    False Statements Further Support Scienter .......................... 160

            3.      Scienter Is Established By The Fact That The Misconduct
                    Related To Sterling’s Core Business ................................... 163

            4.      The Officer Defendants’ Oversight Of The Company’s
                    Day-To-Day Operations And Business, And Direct
                    Knowledge Of Issues, Evidence Scienter ............................ 164

                                                     iv
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.274 Filed 07/02/20 Page 6 of 235




              5.       The Numerous And Suspiciously Timed Terminations
                       And Resignations Of Key Senior Executives And
                       Directors Evidence Scienter ................................................. 166
              6.       The BSA And AML Violations Cited By The OCC, Its
                       Subsequent Formal Investigation Of The Bank, And The
                       Separate Investigation By The DOJ Evidence Scienter ...... 170

              7.       Massive Insider Trading On Sterling’s Artificially Inflated
                       Stock Price Supports A Strong Inference Of Scienter ......... 171

              8.       The Lack of Internal Controls Is Also Evidence of
                       Scienter................................................................................. 174

              9.       The Fact That Defendants Violated The Company’s Own
                       Code Of Conduct And Risk Management Policy Further
                       Supports Scienter ................................................................. 175
              10.      Defendants Judd and Lopp’s Sarbanes-Oxley
                       Certifications Further Establish Their Scienter ................... 178
       E.     Violations Of SEC Rules Regarding Disclosures In Public
              Filings ............................................................................................. 179

       F.     Loss Causation ............................................................................... 183

       G.     Presumption Of Reliance ............................................................... 185
       H.     Claims For Relief ........................................................................... 188
VIII. SECURITIES ACT VIOLATIONS ......................................................... 194

       A.     Summary Of The Offering ............................................................. 194

       B.     The Registration Statement Contained Untrue Statements ............ 196

              1.       Untrue Statements Regarding The Advantage Loan
                       Program And Its Underwriting, Risk Management,
                       Growth, And The Strength Of Its Customers ...................... 196

              2.       Untrue Statements Regarding The Company’s Financial
                       Results And Growth ............................................................. 201

              3.       Untrue Statements Regarding Sterling’s Internal Controls . 201

                                                            v
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.275 Filed 07/02/20 Page 7 of 235




            4.       Untrue Statements Regarding The Company’s BSA/AML
                     Compliance .......................................................................... 202

            5.       Statements Defendants’ Made In The Registration
                     Statement Were Untrue And Misleading When Made ........ 203

      C.    Claims For Relief ........................................................................... 210




                                                       vi
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.276 Filed 07/02/20 Page 8 of 235




                                  INTRODUCTION

         Court-appointed Lead Plaintiff Oklahoma Police Pension and Retirement

System (“Lead Plaintiff”) brings claims individually and on behalf of investors who

purchased or otherwise acquired common stock of Sterling Bancorp, Inc. (“Sterling”

or the “Company”) from November 17, 2017 through and including March 17, 2020

(the “Class Period”), including shares sold in the November 2017 initial public

offering (the “IPO” or “Offering”), and were damaged as a result (the “Class”).

         Lead Plaintiff asserts claims under two federal statutes. First, Lead Plaintiff

brings claims for violations of Sections 10(b), 20(a), and 20A of the Securities

Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78j(b), 78t(a), and 78t-1,

respectively, and the rules and regulations promulgated thereunder, including

Rule 10b-5, 17 C.F.R. § 240.10b-5 (“Rule 10b5”). Second, Lead Plaintiff brings

claims for violations of Sections 11, 12(a)(2), and 15 of the Securities Act of 1933

(the “Securities Act”), 15 U.S.C. §§ 77k, 77l(a)(2), and 77o, respectively. The

Securities Act claims allege strict liability and/or negligence and do not sound in

fraud.

         Lead Plaintiff alleges the following based upon personal knowledge as to the

allegations specifically pertaining to Lead Plaintiff and upon information and belief

as to all other matters. Lead Plaintiff’s information and belief as to allegations

concerning matters other than itself and its own acts are based upon an investigation



                                           1
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.277 Filed 07/02/20 Page 9 of 235




of Lead Counsel, which included a review and analysis of (a) U.S. Securities and

Exchange Commission (“SEC”) filings by Sterling; (b) press releases and other

public statements; (c) securities analyst reports and media reports about the

Company; and (d) interviews with former Sterling employees. Moreover, Lead

Plaintiff believes that further substantial evidentiary support exists for these

allegations, which will be revealed after a reasonable opportunity for discovery.

I.    SUMMARY OF THE ACTION

             This case is about Sterling, the holding company of Sterling Bank and

Trust (the “Bank”), which was experiencing exponential growth through its core

product, the Advantage Loan Program (or “ALP”). During the Class Period, ALP

loans represented 75% or more of the Company’s entire loan portfolio. Defendants

repeatedly touted ALP loans as being, inter alia, underwritten and Bank Secrecy Act

(“BSA”)/Anti-Money Laundering (“AML”) compliant, when the truth was starkly

different. Indeed, by the end of the Class Period, the Company: completely shut

down the ALP as a result of widespread, major issues with the ALP’s loan

origination process, including its income verification and requirements, reliance on

third parties, and related documentation; terminated or triggered the abrupt

resignation of almost 10% of Sterling’s workforce, including all three Officer

Defendants (defined infra), other top management and the two top ALP loan

producers; and announced that the U.S. Department of Justice (“DOJ”) had



                                            2
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.278 Filed 07/02/20 Page 10 of 235




 commenced an investigation into the Bank’s residential lending practices and the

 Office of the Comptroller of the Currency (“OCC”) was formally investigating the

 Bank.

                Due primarily to loans issued through the ALP, from 2012 to the start

 of the Class Period, Sterling more than tripled its assets and grew its net income

 by an even greater magnitude.1 The Company’s loan portfolio increased from $755

 million at the end of 2012 to $2.37 billion at September 31, 2017.

                Taking advantage of this exponential growth, the Company went public

 on November 17, 2017 through an IPO of common stock at a price of $12.00 per

 share sold by the Company and selling shareholders who are members of the family

 who founded the Bank (the “Founding Family”), who held the shares individually

 and/or through trusts.      The total offering size, including the underwriters’

 overallotment, was 17,250,000 shares for gross proceeds of $207 million. The

 Founding Family, however, sold more than 55% of the shares in the IPO (9,557,692

 shares) and reaped more than 55% of the proceeds of ($114,692,304). Thus, ALP

 took Sterling from a regionally-focused privately-held bank, to a publicly traded

 company with a market capitalization in excess of $775 million at its Class-Period

 peak. Additionally, the ALP-fueled IPO allowed the Founding Family to cash out

 over $100 million from unsuspecting investors.

 1
     Unless otherwise noted, all emphasis has been added.

                                             3
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.279 Filed 07/02/20 Page 11 of 235




              Beginning with the IPO and throughout the Class Period, defendants

 repeatedly touted the ALP and its strict, disciplined, and conservative underwriting,

 risk management, compliance with BSA/AML regulations and other regulations,

 internal controls, growth, and financial results. Defendants repeatedly described

 Sterling and the ALP’s “disciplined and conservative underwriting approach,”

 which “includes a thorough review of [borrowers’] ability to repay, liquidity

 analysis and face-to-face customer interaction” and its management of residential

 credit risks “through a financial documentation process,” its “disciplined

 documentation,” and its “effective” risk management. Defendants also lauded the

 Company’s “risk-conscious culture that . . . includes infrastructure capable of

 addressing the evolving risks we face, as well as the changing regulatory and

 compliance landscape” and its “robust governance [that] emphasizes . . .

 accountability for risk with our employees.”

              Defendants additionally claimed that they had “established processes

 and procedures intended to identify, measure, monitor, report and analyze the

 types of risk to which we are subject, including credit, liquidity, operational, [and]

 regulatory compliance” and spoke of the duty to “comply with significant anti-

 money laundering . . . laws and regulations” including “institut[ing] and

 maintain[ing] an effective anti-money laundering program and [filing] timely

 reports such as suspicious activity reports and currency transaction reports.”


                                             4
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.280 Filed 07/02/20 Page 12 of 235




             Defendants also touted the Company’s strong financial results and

 continued growth during the Class Period driven by ALP residential mortgage loan

 growth. The Company stressed that its robust growth did not come at the expense

 of asset quality but instead was “responsible growth,” and that its “strong sales

 team, disciplined underwriting and culture of cost management have driven

 consistent earnings and exemplary net interest margins, efficiency metrics and

 shareholder returns.”

             In truth, however, the Company’s risk management, internal controls,

 BSA/AML compliance, and underwriting for the ALP were practically non-existent

 and riddled with red flags indicating that the entire ALP was open for abuse by

 money launderers. As detailed by the consistent accounts of seven (7) former

 employees who spanned various time periods, locations, and roles at the Company,

 contrary to defendants representations, Sterling and the ALP’s documentation,

 underwriting, and risk management programs were neither disciplined nor

 conservative; the Company was not in compliance with BSA/AML laws and related

 reporting requirements; and effective internal controls were not in place to prevent

 improper lending, underwriting, and banking practices. These former employees

 relay that there was almost no documentation required to verify ALP borrowers,

 which comprised most of the Bank’s business. The only records required for a

 customer to be approved under the ALP was a letter purportedly from the customer’s


                                            5
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.281 Filed 07/02/20 Page 13 of 235




 employer or from a CPA and a bank statement, which were essentially taken at face

 value. There was no further inquiry or effort to verify the source of the cash or the

 validity of the purported employment—even though employer letters usually came

 from China and were often written in Mandarin or another Chinese language (the

 ALP targeted Chinese nationals and recent immigrants) and CPA letters for different

 borrowers often arrived from the same IP address (thus, the same source). Sterling’s

 main requirement was that ALP borrowers open accounts at Sterling and deposit the

 equivalent of two months’ salary into their Sterling account. But those funds and

 the required loan deposits did not receive any real scrutiny by Sterling. For example,

 one former employee spoke of instances where the records of “salary” deposits had

 no indication that they came from the borrower’s purported employer. Further,

 nearly 90% of ALP loans involved borrowers’ relying on gifted funds, often from

 multiple “relatives” in “huge sums.” But those gifts were accepted at face value by

 Sterling with no scrutiny, even where the borrower’s description of the donor was

 inconsistent. As a result of these and other indicators of money laundering, several

 former employees believed that the ALP program was being used for money

 laundering.

               Indeed, these former employees describe multiple indicators of money

 laundering, including that (a) cash was deposited in structured amounts into home

 loan accounts, (b) deposits to buy a property were from often unverified sources or


                                             6
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.282 Filed 07/02/20 Page 14 of 235




 gifted by third parties, (c) ownership of property was often the customer’s only link

 to the United States, (d) the transactions involved foreign nationals or non-residents,

 (e) there were doubts about the validity of the documents submitted with loan

 applications, and (f) there was questionable involvement of third parties including

 brokers.

              Ultimately, defendants could not conceal the truth from investors

 indefinitely as the misconduct began to unravel through a series of partial corrective

 disclosures. On June 21, 2019, after the market closed, Sterling revealed that it had

 entered into an agreement with the OCC, whereby the OCC required Sterling to

 enhance its deficient AML and BSA compliance (“OCC Agreement”).

              However, the Company attempted to temper this news, stating that it

 did not believe that the agreement would have any material impact on its

 performance metrics.

              On that same date, the Company announced that Director Defendant

 (defined infra) Jon Fox, who had served as a director for 22 years—and most

 recently as a member of the Audit and Risk Management Committee—had resigned,

 effective June 18, 2019. Again, the Company tried to temper the news, stating,

 “Mr. Fox’s retirement and resignation was not due to any disagreement on any

 matter relating to the Company’s operations, policies or practices.”




                                              7
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.283 Filed 07/02/20 Page 15 of 235




              Upon this news, including the attempts to minimize it, Sterling’s stock

 price dropped $0.16, or 1.59%, from a close of $10.06 on Friday, June 21, 2019 to a

 close of $9.90 on Monday, June 24, 2019.

              While not stated in the press release, the OCC Agreement, which the

 Company subsequently filed with the SEC as an attachment to its Quarterly Report

 on Form 10-Q for the period ending June 30, 2019 and filed on August 9, 2019

 (“Second Quarter 2019 10-Q”), states that the OCC “has found unsafe or unsound

 practices relating to the Bank’s credit administration and violations of law relating

 to certain aspects of the Bank’s BSA/AML compliance.” The OCC Agreement

 further states that an undisclosed March 31, 2018 Report of Examination detailed

 BSA/AML violations by the Company. The OCC Agreement requires, inter alia,

 that the Bank revise its policies and procedures to ensure effective controls over loan

 underwriting, including “effective controls and processes to collect and verify

 employment and income”; “verification of borrowers’ income and cash flow

 information used in the Bank’s underwriting process for non-owner occupied

 properties”; “effective controls and verification procedures for the acceptance of

 gift letters, including proper execution and endorsement by both the donor and

 recipient”; and “effective oversight of exceptions identified by the Bank’s quality

 control function, including proper escalation and disposition of concerns raised by

 quality control to management or the BSA Officer.”


                                              8
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.284 Filed 07/02/20 Page 16 of 235




              Then, on October 17, 2019, the Company abruptly announced that its

 Chairman and Chief Executive Officer (“CEO”), defendant Gary Judd—who had

 been with the Company since August 2008—was retiring, and that defendant

 Thomas Lopp would be taking over as CEO.

              Just three weeks later, on November 8, 2019, in its Quarterly Report on

 Form 10 Q for the period ending September 30, 2019 and filed on November 8, 2019

 (“Third Quarter 2019 10-Q”), the Company disclosed that it had “terminated two of

 our top loan producers within [the ALP] who were collectively responsible for 15%

 of our residential loan production through September 30, 2019.”                   On

 November 25, 2019, before the market opened, Sandler O’Neill & Partners

 (“Sandler O’Neill”) issued an analyst report highlighting the termination of the two

 top ALP producers, and the impact thereof, and downgrading its rating of the

 Company. However, the report also relayed that the analyst did not believe the

 terminations of these top producers was related to the OCC Agreement and

 BSA/AML issues, as Company management had relayed to Sandler O’Neill that the

 Company’s “BSA/AML remediation efforts were making good progress,” and the

 analyst did not believe any regulatory or credit issues would arise in connection with

 the terminations.

              In response to news of the downgrade, which was also tempered by

 Sandler O’Neill’s stated belief, based on discussion with management, that the


                                             9
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.285 Filed 07/02/20 Page 17 of 235




 terminations were not related to the OCC and BSA/AML issues and would not result

 in regulatory issues, Sterling shares fell from a close of $9.90 on Friday November

 22, 2019 to a close of $9.70 on Monday November 25, 2019, a decline of $0.20 or

 2.02%.

             Thereafter, on December 9, 2019, before the market opened, Sterling

 filed with the SEC a Form 8-K revealing it was “voluntarily and temporarily”

 suspending its Advantage Loan Program due to an internal review of its

 documentation procedures as the Company “continues to audit documentation on

 past loans and puts in place additional systems and controls to ensure the Bank’s

 policies and procedures are followed on loans originated under the program.”

              Upon this news, Sterling shares fell from a close of $9.45 on Friday

 December 6, 2019 to a close of $7.29 on Monday December 9, 2019, a decline of

 $2.16 or 22.86%, on heavy volume.

             Ten days after the Company announced it was suspending the ALP, on

 December 19, 2019, the Company announced that Tom Minielly, who had replaced

 Director Defendant Jon Fox on the Board of Directors (“Board”) and who also

 served on the Audit and Risk Management Committee, was resigning—just six

 months after being appointed to the Board to replace Mr. Fox.

             Then, on March 6, 2020, after the market closed, Sterling disclosed the

 preliminary results of its internal investigation into the Advantage Loan Program


                                           10
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.286 Filed 07/02/20 Page 18 of 235




 which found misconduct in connection with the program’s loan origination

 process, including its income verification and requirements, reliance on third

 parties, and related documentation.       As a result, Sterling announced that a

 significant number of employees had been terminated, including the Senior Vice

 President with primary responsibility for, among other things, oversight of the

 Advantage Loan Program in California, with more terminations and resignations

 to come, and that it was shutting down the entire Advantage Loan Program. The

 Company also informed investors that it had received grand jury subpoenas from

 the DOJ, relating to an investigation into the Bank’s residential lending practices.

 The Company further announced that the Bank was now under formal

 investigation by the OCC.

              On this news, the price of Sterling’s shares declined from $6.67 on

 Friday, March 6, 2020 to a close of $4.88 on Monday, March 9, 2020, a decline of

 $1.79, or 26.84%, on heavy trading volume.

              Then, on March 17, 2020, the last day of the Class Period, after the

 market closed, Sterling notified the SEC that it would delay the filing of its Annual

 Report on Form 10-K for the full year ending December 31, 2019 (“2019 10-K”) to

 allow for time needed to complete (a) additional review and procedures, including

 on the part of the Company’s independent auditors, relating to the circumstances

 that led to the previously reported suspension and termination of the Bank’s


                                            11
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.287 Filed 07/02/20 Page 19 of 235




 Advantage Loan Program and related matters, and (b) the ongoing internal review

 relating to the discontinued Advantage Loan Program and that it intends to file the

 2019 Form 10-K as soon as practicable upon completion of the additional review

 and procedures and internal review.

             On this news, the price of Sterling shares declined from a close of $4.54

 on Tuesday, March 17, 2020 to a close of $2.94 on Wednesday, March 18, 2020, a

 decline of $1.60, or 35.24%, on heavy trading volume.

             Less than two months later, on May 8, 2020, the Company announced

 that defendant Thomas Lopp, having served as CEO for only five months, was also

 resigning, effective immediately. Mr. Lopp had been with the Company for 20

 years, serving as Chief Operating Officer since 2009 and Chief Financial Officer

 (“CFO”) since 2002, and also as President beginning in December 2016. Mr. Lopp

 also led Sterling’s expansion into Southern California in 2015.

             Three weeks later, on May 29, 2020, the Company announced that it

 had “terminated Michael Montemayor from all of his positions with the Company

 and the Bank, including his positions as President of Commercial and Retail

 Banking and Chief Lending Officer, effective immediately.”

             Thereafter, on June 1, 2020, while still unable to file its delinquent

 annual and quarterly reports as the internal review and investigations were still

 ongoing, the Company reported unaudited financial highlights for its first quarter


                                            12
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.288 Filed 07/02/20 Page 20 of 235




 ended March 31, 2020 reflecting the establishment of reserves relating to the ALP.

 The Company reported a net loss of $27.8 million and a “non-interest expense of

 $47.0 million, reflecting loan repurchase reserves of $7.8 million related primarily

 to the sale of loans originated under the Bank’s Advantage Loan Program and

 contingency reserves of $25.0 million related to previously disclosed litigation and

 investigations stemming from the Advantage Loan Program,” stating that “these

 reserves reflect additional information obtained during the course of the previously-

 disclosed internal review of this program.” The Company further announced that

 certain employees had engaged in misconduct in connection with the origination of

 loans, including with respect to verification of income, the amount of income

 reported for borrowers, reliance on third parties, and related documentation.

 Further, on a June 1, 2020 earnings call, the Company’s new Chairman, President,

 and CEO, Thomas O’Brien, stated that “just short of 30” employees were let go in

 association with the ALP—or almost 10% of the Company’s entire work force.

              Despite the fact that the internal investigations have been ongoing for

 at least over seven months, to date, the investigation continues and the Company is

 still unable to file its annual and quarterly reports. Further the DOJ and formal OCC

 investigations are ongoing.




                                            13
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.289 Filed 07/02/20 Page 21 of 235




 II.    JURISDICTION AND VENUE

              The claims alleged herein arise under Sections 10(b), 20(a), and 20A of

 the Exchange Act, 15 U.S.C. §§ 78j(b) 78t(a), and 78t-1, respectively, and Rule

 10b-5 promulgated thereunder, 17 C.F.R. § 240.10b-5, and arise under Sections 11,

 12(a)(2) and 15 of the Securities Act, 15 U.S.C. §§ 77k, 77l(a)(2), and 77o,

 respectively, and the rules and regulations of the SEC promulgated thereunder.

              This Court has jurisdiction over the subject matter of this action

 pursuant to Section 27 of the Exchange Act, 15 U.S.C. Section 78aa, Section 22(a)

 of the Securities Act, 15 U.S.C. § 77v(a), and 28 U.S.C. § 1331. This Court has

 jurisdiction over the defendants because each defendant has sufficient minimum

 contacts with this District, particularly since Sterling’s corporate office is in this

 District.

              Venue is proper in this District pursuant to Section 27 of the Exchange

 Act, 15 U.S.C. § 78aa, Section 22(a) of the Securities Act, 15 U.S.C. § 77v(a), and

 28 U.S.C. § 1391(b), as a substantial part of the acts, events, and/or omissions giving

 rise to the claims pleaded herein occurred in this District, and Sterling maintains its

 corporate office in this District. Many of the false and misleading statements were

 made in or issued from this District. Many of defendants’ acts and practices that

 give rise to this Complaint substantially occurred in this District.




                                              14
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.290 Filed 07/02/20 Page 22 of 235




             In connection with the acts, conduct, and other wrongs alleged in this

 Complaint, defendants, directly or indirectly, used the means and instrumentalities

 of interstate commerce, including, but not limited to, the United States mails,

 interstate telephone communications, and the facilities of the NASDAQ.

 III.   PARTIES
        A.   Lead Plaintiff

             Court-appointed Lead Plaintiff Oklahoma Police Pension and

 Retirement System is a sophisticated institutional investor that manages the public

 pension system for municipal police officers in Oklahoma, with more than $2.6

 billion in assets under its management as of June 30, 2019. As set forth in its

 Certification attached hereto as Exhibit 1, Oklahoma Police Pension and Retirement

 System purchased shares of Sterling common stock during the Class Period, both in

 the IPO and thereafter, and suffered damages as a result of the violations of the

 federal securities laws alleged herein. Oklahoma Police Pension and Retirement

 System’s IPO shares were purchased from defendant Piper Sandler Companies, the

 successor to Sandler O’Neill & Partners, L.P.

        B.   Defendants
             1.     The Company

              Defendant Sterling Bancorp, Inc. is the unitary thrift holding company

 of Sterling Bank and Trust founded in 1984. Sterling is headquartered in Southfield,

 Michigan with its primary branch operations in the San Francisco Bay Area and

                                            15
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.291 Filed 07/02/20 Page 23 of 235




 Greater Los Angeles with a presence in New York and the Greater Seattle area as

 well. The Company specializes in residential mortgages but also offers a broad suite

 of products and services to individuals, professionals, businesses, and commercial

 customers. The majority of the Company’s loans are to individuals and businesses

 in California. During the Class Period, the Company’s largest product by far were

 mortgages offered through its ALP. Sterling stock trades under the symbol “SBT”

 on the NASDAQ. Sterling Bank and Trust is a Federal savings association and is

 chartered and examined by the OCC.

             2.     Officer Defendants

             Defendant Gary Judd (“Judd”) was the Chairman of the Company’s

 Board and CEO from August 2008 until he abruptly resigned as announced on

 October 17, 2019. Judd signed the Company’s Registration Statement (defined

 infra) and Annual Report on Form 10-K for the full year ending December 31, 2017

 and filed on March 28, 2018 (“2017 10-K”) and the Annual Report on Form 10-K

 for the full year ending December 31, 2018 and filed on March 18, 2019 (“2018 10-

 K”). Judd participated in the Company’s Fourth Quarter and Year-End 2017

 earnings conference call on January 30, 2018 (“Fourth Quarter and Year-End 2017

 Earnings Call”), First Quarter 2018 earnings conference call on April 30, 2018

 (“First Quarter 2018 Earnings Call”), Second Quarter 2018 earnings conference call

 on July 30, 2018 (“Second Quarter 2018 Earnings Call”), Fourth Quarter and



                                            16
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.292 Filed 07/02/20 Page 24 of 235




 Year-End 2018 earnings conference call on January 28, 2019 (“Fourth Quarter and

 Year-End 2018 Earnings Call”), First Quarter 2019 earnings conference call on April

 29, 2019 (“First Quarter 2019 Earnings Call”), Second Quarter 2019 earnings

 conference call on July 29, 2019 (“Second Quarter 2019 Earnings Call”), and Third

 Quarter 2019 earnings conference call on October 28, 2019 (“Third Quarter 2019

 Earnings Call”).

             Defendant Thomas Lopp (“Lopp”) was the Chairman of the Company’s

 Board, CEO, and President. Lopp was appointed Chairman of the Board and CEO

 in November 2019, succeeding defendant Judd in those roles when Judd resigned,

 until, on May 8, 2020, the Company announced Lopp’s resignation, effective

 immediately.   Lopp had served as President since December 2016, as Chief

 Operating Officer from September 2009 to November 2019, and as CFO and

 Treasurer from 2002 to November 2019. Lopp had been at the Company since 1997.

 In 2015, Lopp assumed additional responsibility as the executive in charge of the

 Bank’s Southern California expansion. Lopp signed the Company’s Registration

 Statement, 2017 10-K, Quarterly Report on Form 10-Q for the period ending

 March 31, 2018 and filed on May 4, 2018 (“First Quarter 2018 10-Q”), Quarterly

 Report on Form 10-Q for the period ending June 30, 2018 and filed on August 13,

 2018 (“Second Quarter 2018 10-Q”), Quarterly Report on Form 10-Q for the period

 ending September 30, 2018 and filed on November 13, 2018 (“Third Quarter 2018


                                           17
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.293 Filed 07/02/20 Page 25 of 235




 10-Q”), 2018 10-K, Quarterly Report on Form 10-Q for the period ending March 31,

 2019 and filed on May 9, 2019 (“First Quarter 2019 10-Q”), Second Quarter 2019

 10-Q, Third Quarter 2019 10-Q. Lopp participated in the Company’s Fourth Quarter

 and Year-End 2017 Earnings Call, First Quarter 2018 Earnings Call, Second Quarter

 2018 Earnings Call, Third Quarter 2018 earnings conference call held on October

 29, 2018 (“Third Quarter 2018 Earnings Call”), Fourth Quarter and Year-End 2018

 Earnings Call, First Quarter 2019 Earnings Call, Second Quarter 2019 Earnings Call,

 Third Quarter 2019 Earnings Call, and Fourth Quarter and Year-End 2019 earnings

 conference call on January 29, 2020 (“Fourth Quarter and Year-End 2019 Earnings

 Call”).

             Defendant Michael Montemayor (“Montemayor”) was the President of

 Retail and Commercial Banking and the Chief Lending Officer at Sterling from 2006

 until he was terminated on May 29, 2020. Montemayor had been with the Company

 for 25 years, having first joined the Company as a Residential Lender in 1992.

 Montemayor worked his way through the Company as a Regional Branch Manager,

 Commercial Loan Officer, Construction Loan Officer, Construction Lending

 Manager, Managing Director of Commercial Lending, and then Chief Lending

 Officer starting in 2006, and served as the Retail Branch Executive from 2013 until

 his termination. He also served as Executive Vice President from 2006 to 2016 and

 as President of Commercial and Retail Banking from December 2016 until his


                                           18
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.294 Filed 07/02/20 Page 26 of 235




 termination. Montemayor participated in the Company’s Fourth Quarter and Year-

 End 2017 Earnings Call, First Quarter 2018 Earnings Call, Second Quarter 2018

 Earnings Call, Third Quarter 2018 Earnings Call, Fourth Quarter and Year-End 2018

 Earnings Call, First Quarter 2019 Earnings Call, Second Quarter 2019 Earnings Call,

 Third Quarter 2019 Earnings Call, and Fourth Quarter and Year-End 2019 Earnings

 Call.

              Defendants Judd, Lopp, and Montemayor are collectively referred to

 herein as the “Officer Defendants.”

              The Officer Defendants, because of their positions with the Company,

 controlled and/or possessed the authority to control the contents of its reports, press

 releases, and presentations to securities analysts and, through them, to the investing

 public. By reason of their management positions and their ability to make public

 statements in the name of Sterling, the Officer Defendants were and are controlling

 persons, and had the power and influence to cause (and did cause) Sterling to engage

 in the conduct complained of herein.

              3.     Defendant Scott Seligman

              Defendant Scott Seligman (“Scott Seligman”) is the founder of the

 Bank, Vice President of Sterling, a consultant to the Bank’s Board, represents the

 interests of the Founding Family, and continues to serve in an advisory capacity to

 Sterling and the Bank, including through attendance at board meetings and frequent



                                             19
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.295 Filed 07/02/20 Page 27 of 235




 consultation with senior management. Scott Seligman, members of his family, and

 associated trusts have a controlling interest in the Company, as together they

 beneficially own approximately 70% of Sterling’s common stock and voting power.

             Due to his positions with the Company and the Bank and controlling

 shareholder interest, Scott Seligman controlled and/or possessed the authority to

 control the contents of Sterling’s reports, press releases, and presentations to

 securities analysts and, through them, to the investing public. By reason of his

 management positions and his controlling interest, he was and is a controlling

 person, and had the power and influence to cause (and did cause) Sterling to engage

 in the conduct complained of herein.

             4.     Director Defendants

             Defendant Barry Allen (“Allen”) is a Director of the Company’s Board.

 Allen was appointed Director in January 1998.       Allen signed the Company’s

 Registration Statement.

             Defendant Jon Fox (“Fox”) was a Director of the Company’s Board.

 Fox was appointed Director in 1997 and resigned on June 21, 2019. Fox signed the

 Company’s Registration Statement.

             Defendant Seth Meltzer (“Meltzer”) is a Director of the Company’s

 Board. Meltzer was appointed Director in January 2000. Meltzer signed the

 Company’s Registration Statement.



                                           20
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.296 Filed 07/02/20 Page 28 of 235




             Defendant Sandra Seligman (“Sandra Seligman”) is a Director of the

 Company’s Board. Sandra Seligman was appointed Director in January 1984.

 Sandra Seligman signed the Company’s Registration Statement.

             Defendant Peter Sinatra (“Sinatra”) is a Director of the Company’s

 Board.   Sinatra was appointed Director in January 2008.        Sinatra signed the

 Company’s Registration Statement.

             Defendant Benjamin Wineman (“Wineman”) is a Director of the

 Company’s Board. Wineman was appointed Director in January 2013. Wineman

 signed the Company’s Registration Statement.

             Defendant Lyle Wolberg (“Wolberg”) is a Director of the Company’s

 Board. Wolberg was appointed Director in August 2017. Wolberg signed the

 Company’s Registration Statement.

             Defendants Allen, Fox, Meltzer, Sandra Seligman, Sinatra, Wineman,

 and Wolberg are collectively referred to herein as the “Director Defendants.”

             5.     Underwriter Defendants

              Defendant Piper Sandler Companies, the successor to Sandler O’Neill

 & Partners, L.P, (“Sandler”), was the lead book-running manager and underwriter

 of the Company’s IPO. Sandler assisted in the preparation and dissemination of the

 Registration Statement. As an underwriter of the Offering, Sandler was responsible

 for ensuring the truthfulness and accuracy of the various statements contained in or



                                            21
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.297 Filed 07/02/20 Page 29 of 235




 incorporated by reference into the Registration Statement. Sandler maintains its

 headquarters in Minneapolis, Minnesota.

              Defendant American Capital Partners, LLC (“American Capital”) also

 served as an underwriter of the Company’s IPO. American Capital assisted in the

 preparation and dissemination of the Registration Statement. As an underwriter of

 the Offering, American Capital was responsible for ensuring the truthfulness and

 accuracy of the various statements contained in or incorporated by reference into the

 Registration Statement.      American Capital maintains its headquarters in

 Hauppauge, New York.

              Defendants Sandler and American Capital are collectively referred to

 herein as the “Underwriter Defendants.” The Underwriter Defendants, as a result of

 their control, position, or influence, had access to the underlying documentation

 about the Sterling, its IPO, and the Registration Statement. As such, the Underwriter

 Defendants had the opportunity to make a reasonable investigation to ensure that

 statements contained in the Offering documents were true and/or that there were no

 omissions of material fact necessary to make the statements contained therein not

 untrue or misleading.

              Sandler sold at least 14.5 million shares in the offering, while American

 Capital sold 500,000 shares. Those figures do not account for the overallotment of




                                             22
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.298 Filed 07/02/20 Page 30 of 235




 2.25 million shares.    Based on the $0.72 underwriters discount, Sandler and

 American earned approximately $12.42 million in connection with the IPO.

 IV.   CLASS ACTION ALLEGATIONS
              Lead Plaintiff brings this action as a class action pursuant to Federal

 Rules of Civil Procedure 23(a) and (b)(3) on behalf of the following Class:

       All those who purchased or otherwise acquired Sterling Bancorp, Inc.
       (SBT) common stock, from November 17, 2017 through and
       including March 17, 2020 (the “Class Period”), including shares sold
       in the November 2017 initial public offering, and were damaged as a
       result. Excluded from the Class are defendants herein, members of
       the immediate family of each of the defendants, any person, firm,
       trust, corporation, officer, director, or other individual or entity in
       which any defendant has a controlling interest or which is related to
       or affiliated with any of the defendants, including trusts associated
       with members of the Founding Family, including the selling
       shareholders, and the legal representatives, agents, affiliates, heirs,
       successors-in-interest, or assigns of any such excluded party.
              The members of the Class are located in geographically diverse areas

 and are so numerous that joinder of all members is impracticable. 17,250,000 shares

 of Sterling common stock were sold in the IPO. Throughout the Class Period,

 Sterling securities were actively traded on NASDAQ. As of March 17, 2020,

 Sterling had 49.944 million outstanding shares of common stock and a public float

 of 14.807 million. Thus, although the exact number of Class members is unknown

 at this time and can only be ascertained through appropriate discovery, Lead Plaintiff

 believes there are thousands of members of the Class who traded the Company’s

 common stock during the Class Period.


                                             23
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.299 Filed 07/02/20 Page 31 of 235




              Members of the Class may be identified from records maintained by

 Sterling or its transfer agent and may be notified of the pendency of this action by

 mail, using a form of notice customarily used in securities class actions.

              Common questions of law and fact exist as to all members of the Class

 and predominate over any questions affecting solely individual members of the

 Class. Among the questions of law and fact common to the Class are:

       (a)    whether the federal securities laws were violated by defendants’
              respective acts as alleged herein;
       (b)    whether the statements made were materially false or misleading,
              or omitted material facts;

       (c)    whether the Offering statements made were materially untrue or
              misleading, or omitted material facts;
       (d)    whether defendants acted with requisite scienter in issuing false
              and misleading financial statements in violation of the Exchange
              Act;

       (e)    whether the Underwriter defendants exercised due diligence;
       (f)    whether the prices of Sterling’s securities during the Class Period
              were artificially inflated because of defendants’ conduct
              complained of herein; and
       (g)    whether the members of the Class have sustained damages and,
              if so, what is the proper measure of damages.

              Lead Plaintiff’s claims are typical of the claims of the members of the

 Class, as Lead Plaintiff and members of the Class sustained damages arising out of

 defendants’ wrongful conduct in violation of federal laws as complained of herein.




                                             24
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.300 Filed 07/02/20 Page 32 of 235




              Lead Plaintiff will fairly and adequately protect the interests of the

 members of the Class and has retained counsel competent and experienced in class

 and securities litigation. Lead Plaintiff has no interests antagonistic to, or in conflict

 with, those of the Class.

              A class action is superior to alternative methods for the fair and efficient

 adjudication of this controversy since joinder of all members of this Class is

 impracticable. Furthermore, because the damages suffered by individual Class

 members may be relatively small, the expense and burden of individual litigation

 make it impossible for Class members to individually redress the wrongs done to

 them. There will be no difficulty in the management of this action as a class action.

              Lead Plaintiff will rely, in part, upon the presumption of reliance

 established by the fraud-on-the-market doctrine.         All purchasers of Sterling’s

 securities during the Class Period suffered similar injuries, including injury through

 their purchase of the securities at artificially inflated prices. A presumption of

 reliance, therefore, applies.

 V.    NO SAFE HARBOR

              The statutory safe harbor provided for forward-looking statements

 under certain circumstances does not apply to any of the allegedly untrue or

 misleading statements in the Registration Statement nor to any of the false and




                                               25
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.301 Filed 07/02/20 Page 33 of 235




 misleading statements pleaded in this Complaint. The statements alleged to be false

 and misleading all relate to historical or then-existing facts and conditions.

              In addition, to the extent certain of the statements alleged to be false

 may be characterized as forward-looking, they were not adequately identified as

 “forward-looking statements” when made, and there were no meaningful cautionary

 statements identifying important factors that could cause actual results to differ

 materially from those in the purportedly forward-looking statements.

              Alternatively, to the extent that the statutory safe harbor is intended to

 apply to any forward-looking statements pleaded herein, defendants are liable for

 those false forward-looking statements, because at the time each of those forward-

 looking statements was made, the particular speaker had actual knowledge that the

 particular forward-looking statement was materially false or misleading, and/or the

 forward-looking statement was authorized and/or approved by an executive officer

 of Sterling who knew that those statements were false, misleading, or omitted

 necessary information when they were made. In addition, to the extent any of the

 statements set forth above were accurate when made, they became inaccurate or

 misleading because of subsequent events, and defendants failed to update those

 statements which later became inaccurate.




                                             26
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.302 Filed 07/02/20 Page 34 of 235




 VI.   BACKGROUND

       A.     Overview Of Sterling And The Advantage Loan Program
              1.    The Company

              Sterling is a unitary thrift holding company that was incorporated in

 1989. It is the parent company to its wholly owned subsidiary, the Bank (Sterling

 Bank and Trust). The Company’s business is conducted through the Bank, which

 was founded as a federally chartered thrift institution in 1984 in Southfield,

 Michigan by members of the Seligman family, including defendant Scott Seligman.

 In 1994, the Bank established its first branch in San Francisco. In 2004, it made a

 strategic decision to sell all but one of its Detroit-area branches and focus almost

 exclusively on the California market.

              The Company is headquartered in Southfield, Michigan with its

 primary branch operations in the San Francisco Bay Area and Greater Los Angeles.

 The Company also has a presence in New York and the Greater Seattle area. During

 the Class Period, the Company specialized in residential mortgages and touted as a

 competitive advantage its niche loan products, including the ALP, which was by far

 its largest product. Sterling led its expansion in new markets with its ALP. As of

 September 30, 2019, the Company had $3.32 billion in assets, primarily consisting

 of loans, including $2.505 billion in residential real estate loans, 79% of which were

 ALP loans.



                                             27
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.303 Filed 07/02/20 Page 35 of 235




               2.    The Founding Family

               Sterling is a closely held company and is deemed a controlled company

 under   the    corporate   governance   rules   for   NASDAQ-listed      companies.

 Approximately 70% of Sterling’s common stock and voting power is owned by

 Seligman family trusts. Moreover, defendant Sandra Seligman, the sister of Scott

 Seligman, and her son, Seth Meltzer, were directors of the Company throughout the

 Class Period. In addition, as stated in the IPO Registration Statement and 2018

 10-K, Scott Seligman, the founder of the Bank, Vice President of Sterling, and a

 consultant to the Bank’s Board, represents the interests of the family and continues

 to serve in an advisory capacity to Sterling and the Bank, including through

 attendance at Board meetings and frequent consultation with senior management.

               Therefore, as also stated in the IPO Registration Statement and 2018

 10-K, Scott Seligman has access to and influence with respect to Company

 operations and the Seligman family trustee has effective control over the outcome

 of votes on all matters requiring approval by shareholders, including the election of

 directors, the adoption of amendments to Sterling’s articles of incorporation and

 bylaws, and approval of a sale of the Company and other significant corporate

 transactions, regardless of how other shareholders vote on these matters.




                                            28
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.304 Filed 07/02/20 Page 36 of 235




              3.     Regulatory Overview Of The Company And The Bank

                     a)     AML Overview
              Sterling must comply with the BSA, 31 U.S.C. § 5311 et seq., which

 establishes program, recordkeeping, and reporting requirements for banks and

 includes AML regulations for banks, and is overseen by the OCC. Sterling must

 also comply with stronger AML laws enacted by Congress as part of the USA

 PATRIOT Act2 and its attendant regulations and examination requirements put in

 place to guard against money laundering.

              AML efforts are designed to combat money launderers and other

 wrongdoers who seek to use U.S. financial institutions to conceal, transfer, and

 spend suspect funds.3 Money laundering is the criminal practice of processing

 illegally obtained funds, or “dirty” money, through a series of transactions in order

 to “clean” the funds so that they appear to be proceeds from legal activities.

 Government authorities have documented the fact that criminals use loans or

 mortgages to layer and integrate illicit cash into high-value assets such as real estate.4


 2
  The “USA PATRIOT Act” is the Uniting and Strengthening America by Providing
 Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
 3
   Federal Financial Institutions Examination Council (FFIEC) Bank Secrecy Act
 (BSA) /Anti-Money Laundering (AML) Examination Manual (Feb. 27, 2015)
 (“FFIEC Examination Manual”), available at https://bsaaml.ffiec.gov/manual (last
 visited July 2, 2020).
 4
   Id.; Financial Crimes Enforcement Network (FinCEN), Suspected Money
 Laundering in the Residential Real Estate Industry: An Assessment Based Upon


                                               29
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.305 Filed 07/02/20 Page 37 of 235




 Mortgages serve as an ideal cover for laundering criminal proceeds, as money

 launderers or their straw buyers deposit lump sums or smaller structured cash

 amounts to qualify for mortgages, and repayment allows illicit funds to be

 commingled with legitimate funds.5

              Under the BSA and related AML laws, banks are required to maintain

 robust, sophisticated, and effective due diligence systems for purposes of BSA and

 AML compliance.

              Pursuant to 12 C.F.R. § 12.21, banks are required to have a written,

 board-approved program that is reasonably designed to assure and monitor

 compliance with the BSA. The program must, at a minimum, provide for a system

 of internal controls to assure ongoing compliance, provide for independent testing




 Suspicious Activity Report Filing Analysis (April 2008) (“Suspected Money
 Laundering in the Residential Real Estate Industry”), available at
 https://www.fincen.gov/sites/default/files/shared/MLR_Real_Estate_Industry_SA
 R_web.pdf; see also Guide to U.S. Anti-Money Laundering Requirements:
 Frequently Asked Questions (6th ed. Nov. 2014) (“Guide to U.S. AML”), available
 at https://www.protiviti.com/sites/default/files/united_states/insights/guide-to-us-
 aml-requirements-6thedition-protiviti_0.pdf; AUSTRAC for the Commonwealth of
 Australia, Strategic Analysis Brief: Money Laundering Through Real Estate (2015)
 (“Money        Laundering      Though        Real     Estate”),     available      at
 https://www.austrac.gov.au/sites/default/files/2019-07/sa-brief-real-estate_0.pdf.
 5
   Office of the Comptroller of the Currency, BSA & Related Regulations, available
 at https://www.occ.treas.gov/topics/supervision-and-examination/bsa/bsa-related-
 regulations/index-bsa-and-related-regulations.html (last visited July 2, 2020).

                                            30
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.306 Filed 07/02/20 Page 38 of 235




 for compliance, designate an individual responsible for coordinating and monitoring

 day-to-day compliance, and provide training for appropriate personnel.

              Under the BSA, financial institutions are required to file Currency

 Transaction Reports (“CTRs”) for each non-exempt transaction in currency (deposit,

 withdrawal, exchange, or other payment or transfer) of more than $10,000 by,

 through, or to the bank.     Types of currency transactions subject to reporting

 requirements include loan payments, purchases of certificates of deposit, deposits,

 and withdrawals.

              Banks must also file Suspicious Activity Reports (“SARs”) when they

 detect certain known or suspected violations of federal law or suspicious transactions

 that might signal criminal activity, including money laundering. A SARs filing is

 required for any potential crime involving insider abuse, regardless of the dollar

 amounts; where there is an identifiable suspect and the transaction involves $5,000

 or more; or where there is no identifiable suspect and the transaction involves

 $25,000 or more. A SARs filing also is required in the case of suspicious activity

 that is indicative of potential money laundering or BSA violations and the

 transaction involves $5,000 or more.

              In addition, the USA PATRIOT Act requires that every bank adopt

 a Customer Identification Program (“CIP”) as part of its BSA compliance program.

 All banks must have a written CIP which “must include account opening procedures


                                             31
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.307 Filed 07/02/20 Page 39 of 235




 that specify the identifying information that will be obtained from each customer”

 and “must also include reasonable and practical risk-based procedures for verifying

 the identity of each customer.”6 A bank must verify enough information to form a

 reasonable belief that it knows the true identity of the customer.

               A BSA/AML-compliance program must also have risk-based Customer

 Due Diligence (“CDD”) policies, procedures, and processes for all customers,

 “particularly those that present a higher risk for money laundering and terrorist

 financing.”7 Customers who pose higher money-laundering or terrorist-financing

 risks present increased risk exposure to banks. As a result, “due diligence policies,

 procedures, and processes should define both when and what additional customer

 information will be collected based on the customer risk profile and the specific risks

 posed.”8

               A bank should do more in circumstances of heightened risk. Collecting

 additional information about customers that pose heightened risk is referred to as

 Enhanced Due Diligence (“EDD”). Information provided by higher-risk profile

 customers and their transactions should be reviewed more closely at account opening

 and more frequently throughout the term of their relationship with the bank.



 6
     FFIEC Examination Manual, supra note 3.
 7
     Id.
 8
     Id.

                                             32
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.308 Filed 07/02/20 Page 40 of 235




               Certain customer types may pose heightened risk, including

 nonresident aliens (“NRAs”) and foreign individuals.9 The risk factors involved

 with NRAs include difficulty verifying and authenticating an NRA accountholder’s

 identification, source of funds, and source of wealth.

                     b)    Money Laundering Risks Associated With Real Estate
                           Lending

               Lending activities, including real estate lending, present particularly

 high risks of money laundering.10 This is especially true when lending activities

 exhibit one or more of the following: complexity (e.g., the involvement of multiple

 parties who may manipulate the transaction), payments made in cash or by third

 parties, high frequency of international transactions, or historical susceptibility to

 abuse by criminals (e.g., residential real estate).11 The mortgage industry suffers

 from several vulnerabilities that increase fraud risks, including non-face-to-face and

 automated loan processing channels such as the internet and telephone, innovative

 loan products such as no- or low-documentation products, involvement of entities

 other than regulated financial institutions such as mortgage brokers, and possible




 9
     Id.
 10
   See FFIEC Examination Manual, supra note 3; Suspected Money Laundering in
 the Residential Real Estate Industry, supra note 4; Guide to U.S. AML, supra note 4;
 Money Laundering Though Real Estate, supra note 4.
 11
      Guide to U.S. AML, supra note 4.

                                             33
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.309 Filed 07/02/20 Page 41 of 235




 collusion among multiple third parties including borrowers, mortgage brokers, real

 estate agents, appraisers, underwriters, lenders, and closing/settlement agents.

              Money launderers also may use individuals who, for a fee, agree to act

 as straw buyers and allow their identities to be used to apply for residential real estate

 loans, or money launderers establish front companies to falsify applicants’ level of

 income and employment status. The money launderer controls the straw buyers’

 bank accounts and makes loan payments using illicit funds.12

                     c)     Indicators Of Potential Money-Laundering Activity
              The U.S. Treasury Department’s Financial Crimes Enforcement

 Network’s (“FinCEN”) and other entities issue advisories and guidance containing

 examples of “red flags.” Some indicators or red flags that should trigger further

 monitoring and examination for potential illicit activity include:

             Cash deposited in structured amounts into home loan accounts;

             Customer uses unusual or suspicious identification documents
              that cannot be readily verified;

             Customer provides identification documents that are expired or
              appear false;

             Customer makes frequent or large transactions and has no record
              of past or present employment experience;

             Loans secured by pledged assets held by third parties unrelated
              to the borrower;

 12
   Suspected Money Laundering in the Residential Real Estate Industry, supra
 note 4.

                                               34
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.310 Filed 07/02/20 Page 42 of 235




              Loans are made for, or are paid on behalf of, a third party with
               no reasonable explanation;

              To secure a loan, the customer purchases a certificate of deposit
               using an unknown source of funds, particularly when funds are
               provided via currency or multiple monetary instruments;

              Borrower uses cash to make a significant deposit for the purchase
               of a property and the balance is financed by an unusual source;

              Customer’s ownership of property is his or her only link to the
               United States;

              Source of deposits to buy a property cannot be easily identified—
               for example, international funds transfer where the ordering and
               beneficiary customers are the same;

              Customer makes numerous deposits under $10,000 in an
               account, including home loan accounts, in short periods of time,
               thereby avoiding the bank’s requirement to file a CTR;

              Transactions in which the parties are foreign or a non-resident;
               and

              Transactions where there are doubts about the validity of the
               documents submitted with loan applications.13

                     d)    Residential Real Estate Loan Underwriting
               Separate and apart from the BSA/AML regulatory framework, Sterling

 is also subject to laws and regulations that govern the making of loans secured by

 residential real estate. For example, Section 304 of the Federal Deposit Insurance

 Corporation Improvement Act (12 U.S.C § 1828(o)) directs banks to prescribe




 13
      Money Laundering Through Real Estate, supra note 4.

                                             35
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.311 Filed 07/02/20 Page 43 of 235




 formal written policies that establish acceptable terms and underwriting standards

 for real estate loans.

               Creditors must also make a reasonable and good faith determination at

 or before consummation that a borrower will have a reasonable ability to repay the

 loan according to its terms, which determination must be supported and verified with

 documentation.14 Creditors are required to verify borrowers’ information using

 reasonably reliable third-party records, with specific rules for verification of income

 or assets and employment status. In the case of the borrower’s income or assets, the

 creditor must use third-party records that provide reasonably reliable evidence of

 such income or assets. Loans “with reduced documentation of the borrower’s assets,

 employment, or income” are an example of “higher risk” mortgage products, and the

 OCC instructs its examiners that such products require additional underwriting

 consideration.15

               Moreover, the Dodd-Frank Act severely restricts no-documentation

 loans, known as “stated-income” loans, by requiring creditors to verify income

 amounts relied on to determine a borrower’s ability to repay the loan. Further, where


 14
  Regulation Z, 12 C.F.R. § 1026.43 (2016), which implements the Truth in Lending
 Act.
 15
    “Residential Real Estate Lending,” Office of the Comptroller of the Currency,
 Comptroller’s Handbook, available at https://www.occ.treas.gov/publications-and-
 resources/publications/comptrollers-handbook/index-comptrollers-handbook.html
 (last visited July 2, 2020).

                                             36
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.312 Filed 07/02/20 Page 44 of 235




 a borrower does not have the traditional tax documents to demonstrate employment,

 so-called “bank statement loans” may be available and lenders typically analyze 12

 to 24 months of bank statements to determine the ability to repay.

              4.    The Advantage Loan Program
              During the Class Period, the Bank’s largest lending product by far was

 its Advantage Loan Program. The Company described the program as follows:

       Among our significant products is our Advantage Loan program, which
       consists of one, three, five, or seven year adjustable rate mortgages with
       a minimum 35% down payment requirement. We offer this product to
       underserved home buyers who have good credit, but may have limited
       credit history. We offer lower rates in cases where borrowers have the
       ability to make more than the minimum down payment.

              According to the Company, the Advantage Loan Program “works

 well for individuals with excellent credit and liquidity, seeking quick approval and

 closing, and who need to compete with all cash buyers.” The Advantage Loan

 Program reflected the Company’s “focus on the minority and immigrant markets,”

 and its customers were typically “foreign nationals and recent immigrants,”

 including the “foreign national Chinese home buyer.”

              As of September 30, 2019, the program constituted more than four-

 fifths of its residential loan portfolio and two-thirds of total loans. Sterling

 originated more than $5 billion in Advantage Loans during the last eight and a half

 years it was operating.



                                             37
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.313 Filed 07/02/20 Page 45 of 235




             Due in large part to loans issued through the ALP, from 2012 to the

 start of the Class Period, Sterling more than tripled its assets and grew its net

 income by an even greater magnitude. The Company’s loan portfolio increased

 from $755 million at the end of 2012 to $2.37 billion at September 31, 2017.

       B.    The Initial Public Offering
             1.     Overview

             Taking advantage of the Company’s exponential growth, which was

 driven in large part by the ALP, the Company went public on November 17, 2017

 through an IPO of 15,000,000 shares of common stock at a price of $12.00 per share,

 including 7,692,308 shares of common stock sold by the Company and 7,307,692

 shares sold by selling shareholders. The underwriters exercised their overallotment

 option of an additional 2,250,000 from the selling shareholders, the sales of which

 were completed on December 4, 2017. Thus, the total offering size, including the

 overallotment, was 17,250,000 shares for gross proceeds of $207 million.

             Sandler served as the lead underwriter for the IPO and American

 Capital also served as an underwriter. Together, they reaped at least $12.42 million

 in connection with the IPO.

             2.     Selling Shareholders/Founding Family

              The selling shareholders who sold in the IPO are members the

 Founding Family, who held the shares individually or through trusts. The Selling

 Shareholders are Director Defendant Meltzer and trusts related to members of the

                                            38
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.314 Filed 07/02/20 Page 46 of 235




 Founding Family, including defendant and Bank founder Scott Seligman, Director

 Defendant Meltzer and Director Defendant Sandra Seligman. In total, these selling

 shareholders sold 9,557,692 shares for gross proceeds of $114,692,304 through the

 IPO.

              3.     Oversight By Management
              In reviewing the proposed IPO Registration Statement and Prospectus

 (defined infra), on October 12, 2017, the SEC wrote to CEO Judd and requested that

 he “tell us what consideration you gave to including a risk factor to address the risks,

 if any, associated with your senior leadership team being located in Southfield,

 Michigan while most of your lending activity occurs in California.” In an October

 19, 2017 response, the Company stated:

        [T]he Company’s senior leadership team typically spends at least one
        week per month at the Company’s primary San Francisco branch and
        makes periodic in-person visits to its Los Angeles operations and
        more recently, to Seattle and New York City. In addition, the Company
        has long-tenured employees based in California, including a senior
        vice president with over 28 years’ experience at the Company
        [Stephen Adams] and a vice president of commercial lending with
        over 9 years’ experience at the Company, each of whom are fully
        integrated into monthly senior management meetings. Finally, the
        Company utilizes videoconferencing technology to enable virtual face-
        to-face contact as its operations have grown geographically.

              Moreover, the Registration Statement stated that internal controls were

 a Board-level responsibility and discussed the role of the Audit Committee:

        The Audit Committee assists the board of directors in fulfilling its
        responsibilities for general oversight of the integrity of our financial

                                              39
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.315 Filed 07/02/20 Page 47 of 235




       statements, compliance with legal and regulatory requirements, the
       independent auditors’ qualifications and independence, and the
       performance of our internal audit and risk management function and
       independent auditors. Among other things, the Audit Committee: . . .
       reviews disclosure controls and procedures, internal controls,
       internal audit function and corporate policies with respect to
       financial information; [and] oversees investigations into complaints
       concerning financial matters, if any . . . .

       C.       Former Employee Accounts

                The following accounts are based on interviews with former Sterling

 employees who were employed by Sterling before and/or during the Class Period.

                Former Employee 1 (“FE 1”): FE 1 was a former Commercial Real

 Estate Relationship and Portfolio Manager at Sterling in San Francisco prior to and

 during the Class Period until Winter 2019 who is familiar with Sterling’s Advantage

 Loan Program. FE 1’s role was to gather loan documentation and present it to the

 underwriting and credit teams and to respond to any requests for additional

 information.

                FE 1 said the ALP was targeted to foreign nationals, mainly Chinese

 immigrants, often with no traditional credit history, let alone any credit history. FE 1

 disagreed with Sterling’s representation that its underwriting and risk management

 were disciplined and conservative as to loans in the ALP. FE 1 stated that all that

 was required for a borrower to be approved under the ALP was initially a monthly

 bank statement and, later, a letter from a CPA (for purported self-employed

 borrowers), and a monthly bank statement.


                                              40
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.316 Filed 07/02/20 Page 48 of 235




              FE 1 said that FE 1 was told some of these CPA letters were from China

 and were written in Mandarin. Sterling would sometimes have a bank employee

 translate the letter, but on occasion Sterling allowed the borrower to translate his or

 her own letter.

              FE 1 learned from a Sterling underwriter that many of the CPA letters

 used in the ALP were from the same IP address, thus likely from the same device or

 location.   (An IP address is a network address for a particular computer.)

 Additionally, FE 1 relayed that the Sterling underwriter told FE 1 that some of the

 CPA firms for the letters may not have actually existed.

              FE 1 further relayed that defendant Montemayor “absolutely” was fully

 aware of all of the problems with the ALP. FE 1 said this is based on FE 1’s

 interactions with Montemayor and conversations with the Sterling underwriter. FE 1

 commented that all loans went through Montemayor and that he was the person with

 the most knowledge about Sterling’s operations, commenting that he “signed off on

 all loans” and there was “no way he wouldn’t have known” of issues with the ALP.

              FE 1 further relayed that the OCC audit was conducted while FE 1 was

 at Sterling, but that management kept everyone in the dark about it. FE 1 said that

 in either 2017 or 2018 an OCC auditor contacted FE 1 about an interview, and FE 1

 advised both FE 1’s immediate supervisor and Montemayor about it. Montemayor




                                             41
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.317 Filed 07/02/20 Page 49 of 235




 instructed FE 1 not to speak with the auditor and, if contacted again, to immediately

 let Montemayor know.

              FE 1 relayed that Yihou Han was one of the two loan producers later

 fired by Sterling in November 2019. FE 1 spoke to Yihou Han after she was fired,

 who said that a reason for her firing was related to the use of a broker to send

 prospective clients to the Bank. However, FE 1 was told by a Sterling underwriter

 that Yihou Han was fired because the CPA letters she was using had all come from

 the same IP address.

              FE 1 stated that Montemayor was aware of both the broker and CPA

 letter issues. FE 1 said that there is no way Montemayor could not have known

 about the issues surrounding the CPA letters, as it was Montemayor’s job to approve

 all residential loans, including the ALP loans.

              Former Employee 2 (“FE 2”): FE 2 was employed as a Loan

 Consultant at Sterling in the San Francisco Bay Area prior to the Class Period until

 the end of 2017. FE 2 has worked in the mortgage industry for many years and at

 several large banks. FE 2’s job at Sterling included consulting with prospective

 borrowers and advising them on the loan-approval process as well as gathering

 documents for the application.

              Like FE 1, FE 2 does not agree with the Company’s statements that it

 had a disciplined documentation and conservative underwriting program, as the


                                             42
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.318 Filed 07/02/20 Page 50 of 235




 underwriting and documentation was neither conservative nor disciplined. FE 2 said

 there was almost no documentation required for ALP loans, which made up most of

 the Bank’s business.

              FE 2 is familiar with the ALP and closed loans in the program. FE 2

 said the ALP was targeted to Chinese nationals. FE 2 said that the underwriting for

 the program was much different than that of other mortgage programs at Sterling

 and at other larger banks and did not require FICO credit or employment verification

 documents. FE 2 said that, instead, often only a letter from a business in China

 indicating that the customer was an employee was required.           FE 2 said that

 sometimes letters from a CPA alone were also accepted as proof of income or

 employment for self-employed borrowers, who comprised most of the ALP

 borrowers that FE 2 was aware of. FE 2 further said that ALP customers were

 required to open an account at a Sterling branch with cash and they were then

 required to make deposits evidencing two months’ salary. These deposits could be

 done over a series of weeks, and that the deposit itself was treated as income

 verification by Sterling. These deposits were in addition to the down payment

 required for ALP loans. FE 2 said there was never any attempt to verify the source

 of the cash. FE 2 relayed that the amount that was required to be deposited varied

 depending on the purported salary of the borrower and the size of the loan. FE 2

 said that this practice is completely different than other banks’ procedures as other


                                            43
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.319 Filed 07/02/20 Page 51 of 235




 banks would require at least 12 months of bank statements to demonstrate a pattern

 of income.

              FE 2 suspected that ALP loans were used to launder money.

              FE 2 was aware that Sterling had fired two of the top loan producers for

 the ALP and said that one of them, Yihou Han, had no experience in traditional loan

 underwriting and was not aware of what was normally required to approve loans

 outside the ALP.

              FE 2 said that sometime in 2015, Yihou Han approached FE 2 to

 process a loan. According to FE 2, Yihou Han presented, as part of the loan

 documentation, a tax return that FE 2 believed was clearly fraudulent and FE 2

 would not accept it. According to FE 2, Yihou Han walked away “furious” and they

 never spoke to each other again.

              FE 2 relayed that all underwriting was done from the Michigan

 headquarters.   FE 2 believes that underwriting management at Sterling was

 incompetent. This included Jon Kolk, who was the manager of underwriting,

 worked in the Michigan headquarters, and who FE 2 said was poorly trained and not

 qualified to run the underwriting operation of a large bank. FE 2 believes Kolk

 formerly worked at World Savings Bank (“WSB”). FE 2 said that WSB had a

 similar program like the ALP at Sterling. FE 2 noted that ALP was akin to “quick

 qualifier,” low-documentation loans that WSB and other less than reputable lenders


                                            44
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.320 Filed 07/02/20 Page 52 of 235




 employed before 2009. FE 2 noted that WSB ran into regulatory problems several

 years ago. Defendant Montemayor, as President of Retail and Commercial Banking

 and Chief Lending Officer, would have supervised that department, including Kolk.

              According to FE 2, Montemayor “protected” Kolk. FE 2 stated that

 Montemayor “knew exactly what was happening” at the Bank.

              Former Employee 3 (“FE 3”): FE 3 was a BSA Compliance Analyst

 at Sterling from late Fall 2017 through October 2019 and has held similar BSA and

 AML positions at several institutions. While at Sterling, FE 3 worked at the

 Michigan headquarters.

              FE 3 said that based on FE 3’s experience and observations of

 Sterling’s operations, Sterling did not have a disciplined or conservative

 underwriting process. FE 3 relayed that there were problems with the ALP that FE 3

 brought up to Sterling’s General Counsel and FE 3’s supervisors. Similar to other

 former employees, FE 3 stated that the program was a residential mortgage program

 that targeted mainly Chinese immigrants with little or no traditional credit history.

 FE 3 stated that to obtain an ALP mortgage the customer was required only to submit

 a letter from an employer or a CPA and to open an account with the Bank and make

 deposits, usually in cash, every two weeks for a few months. FE 3 said there was

 little verification of income and no attempt to confirm the identity of account

 holders. FE 3 described the whole process as “shady” and “suspicious.”


                                            45
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.321 Filed 07/02/20 Page 53 of 235




              FE 3 said that to obtain an ALP mortgage the customer was required to

 provide some indication of their salary, often via a letter from an employer in China.

 Then, to “verify” that amount, Sterling required the borrower to deposit two months’

 salary into a Sterling account, typically in four installments over a two-month period.

 FE 3 said that these deposits were usually wired funds. FE 3 said there was little or

 no attempt to confirm the identity of the account holder, and no attempt at all to

 identify the source of the funds.

              FE 3 further stated that some of the employment verification or CPA

 letters used for ALP loans would indicate that the customer owned a business, but

 there was no attempt to confirm this information. These letters were written in

 Mandarin, or another Chinese language, and would need to be translated by a

 Chinese-language speaking employee or someone else.

              FE 3 stated that over 90% of the ALP loans FE 3 reviewed involved

 “huge lump sums” of gifted money, which went largely unverified. FE 3 recalled

 ALP customers being asked to provide the source of the “gifts” and responding that

 the sources were relatives, such as an aunt or cousin who were purportedly sending

 amounts of often at or in excess of $50,000 to the borrower. FE 3 stated that there

 was no follow up or attempt to confirm this information. FE 3 recounted instances

 where borrowers said they were using gifted funds from the same person for both

 the initial down payment as well as for later payments. But then later the borrower


                                             46
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.322 Filed 07/02/20 Page 54 of 235




 provided contradictory information. For example, if Jane Doe provided a $50,000

 gift in connection with the down payment, she was described as the borrower’s aunt;

 but when Jane Doe reappeared on a later payment, the borrower identified her as a

 cousin, or other relative. FE 3 found such inconsistencies troubling and highlighted

 the risks and problems with ALP loans.

             FE 3 raised concerns about the ALP, including FE 3’s belief that the

 program was a possible vehicle for money laundering to Sterling’s Vice President

 and General Counsel, as well as to two of FE 3’s supervisors in the AML/BSA

 department, but nothing changed.         FE 3 stated that management appeared

 “untouchable.” FE 3 said that approximately two months before FE 3 left Sterling,

 FE 3 was due for a promotion but was told by FE 3’s supervisor that because FE 3

 voiced concerns about the ALP, FE 3 would not be promoted.

             Former Employee 4 (“FE 4”): FE 4 was a residential loan officer at

 Sterling in the Los Angeles area from prior to the Class Period through the end of

 2017 and closed 10 to 12 loans through the ALP. FE 4 was responsible for working

 with clients to obtain documentation and then closing the loan. FE 4 said that most

 of the ALP customers were foreign nationals, mainly Chinese nationals.

             FE 4 said that two other banks in California, Cathay Bank and East

 West Bank, also offered residential loan programs focusing on Chinese nationals,

 but Sterling’s program was different. According to FE 4, the other banks had lower


                                            47
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.323 Filed 07/02/20 Page 55 of 235




 interest rates, but Sterling could close the loan in 30 days, rather than 45 to 60 days,

 and Sterling’s approval process was more lenient than the other two banks so that it

 was easier to get a loan approved at Sterling.

              FE 4 said that most of the borrowers worked in China and would

 provide letters purportedly from their Chinese employer stating their income and

 past employment. According to FE 4, these letters were written in a Chinese

 language and were either translated by the borrowers themselves or by a Chinese-

 language-speaking bank employee.

              As relayed by other former employees, FE 4 said that borrowers were

 required to open an account with the Bank prior to closing. FE 4 said that most

 borrowers used wire transfers to open the accounts, some of which originated in

 China.

              FE 4 also stated that the two ALP loan producers terminated as

 disclosed by the Company on November 8, 2019 are Yihou Han and Frank Yu. FE 4

 was told that Frank Yu had questionable connections to local builders and real estate

 agents.

              Former Employee 5 (“FE 5”): FE 5 was a loan officer at Sterling

 from early to mid-2017, resigning a few months before the IPO. FE 5 worked in

 Washington and reported to Steve Adams, a senior vice president in the Company’s




                                              48
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.324 Filed 07/02/20 Page 56 of 235




 San Francisco office. FE 5 had approximately 10 years’ experience in residential

 lending before joining Sterling.

              While FE 5 was at the Company, FE 5 learned about ALP and its

 guidelines. FE 5 worked in close proximity to others who originated several ALP

 loans. FE 5 stated that ALP was a program that catered to “wealthy Chinese

 borrowers.” FE 5 said that FE 5’s colleague commented that Sterling could “fit

 anyone into a loan,” but FE 5 found ALP to be “unnatural” and “abnormal” and that

 “something was funny” about the program. FE 5 noted that ALP loans had higher

 interest rates and shorter payout terms, such that most borrowers could obtain more

 competitive terms elsewhere, but the ALP allowed money to move into the United

 States quickly and with little documentation. FE 5 stated that ALP borrowers had

 to put down 35% for purchases (40% for refinances) and provide limited documents.

 For example, ALP borrowers would provide letters confirming employment and

 salary, often sent from China or sent with translations provided by the borrowers.

 Further, Sterling allowed gifted funds from family members, but limited its review

 of a gift to only requiring that the funds deposited into a borrower’s account matched

 those of the purported gift. FE 5 stated that Sterling did not otherwise verify the

 source of the funds.

              FE 5 also noted that Sterling provided “no training” on risk or

 compliance. Sterling employees FE 5 dealt with had no training or familiarity with


                                             49
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.325 Filed 07/02/20 Page 57 of 235




 SARs, CTRs, or other compliance procedures. In one instance, FE 5 spoke with a

 retail banker at one of Sterling’s retail locations in San Francisco and questioned

 whether a transaction was properly sourced. When FE 5 commented that the retailer

 may need to complete a SAR, the retail banker was confused, thinking FE 5 was

 referencing Severe Acute Respiratory Syndrome. FE 5 then spoke to that person’s

 manager who also did not appear any more familiar with SARs.

               FE 5 had suspicions that the ALP could be abused by money

 laundering. FE 5 singled out the widespread use of “gifts” that would arrive in

 borrowers’ accounts from unconfirmed sources on the eve of closing as particularly

 suspicious.

               FE 5 commented that Sterling and its executives were “playing with

 fire” with the ALP and FE 5 believes that the senior executives “had to have known”

 what was going on.

               Former Employee 6 (“FE 6”): FE 6 was a Quality Control Analyst at

 the Bank from Fall 2018 until Spring 2019 at the Company’s Michigan headquarters.

 In this capacity, FE 6 looked at loans daily and conducted pre-closing reviews of the

 loans, including ALP loans. FE 6 has been in the mortgage banking business for 20

 years

               FE 6’s experience in mortgage banking was to “document everything.”

 However, FE 6 said that Sterling offered non-conforming loans called ALP loans


                                            50
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.326 Filed 07/02/20 Page 58 of 235




 and that the ALP left “a bad taste in my mouth.” FE 6 was “not at ease” performing

 quality control on these loans, because the process for ALP loans was “lackluster,”

 and there was not much “regulation” of these loans. FE 6 said Sterling approved a

 lot of loans “without getting proper ID and income verification.”

             FE 6 confirmed other former employees’ accounts that the ALP loans

 lacked specific employment information and that employment verification would

 consist of merely a letter from an employer stating the borrower is an employee at a

 company and what their salary is. Sterling’s Chinese employees would translate

 documents received in a Chinese language and convert yen into dollars. FE 6 said

 that if a borrower had an employer letter and “assets in the bank,” Sterling would

 issue the ALP loan. FE 6 said that the Company’s guidelines were weaker in the

 ALP compared to other loans.

             Former Employee 7 (“FE 7”): FE 7 was an underwriter at Sterling

 until a few months before the IPO. FE 7 worked in the loan origination office in

 Kirkland, Washington and reported to head underwriter, Jon Kolk, who was based

 in Sterling’s corporate offices in Michigan. FE 7 has been in the mortgage lending

 business for 40 years and has performed forensic underwriting for the DOJ, which

 work helped the DOJ levy fines against lenders. As a result, FE 7 stated, “I know

 when I see something funky.”




                                            51
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.327 Filed 07/02/20 Page 59 of 235




                While FE 7 was at the Company, FE 7 closed over 10 ALP loans. FE 7

 said the ALP was a “foreign national lending program” and often targeted borrowers

 who lacked traditional credit. FE 7 said that the majority of ALP borrowers were

 coming from China to the U.S. to buy investment or vacation property (non-primary

 residences). FE 7 said the ALP loans “lacked substance and documentation.” FE 7

 said the requirements of the ALP were that borrowers needed to deposit amounts

 into a Sterling bank account equal to two months’ salary and maintain the funds in

 the account for at least 60 days. In FE 7’s experience, the deposits of funds

 purportedly representing the salaries were not clearly identified as coming from the

 borrower’s employer but were largely unidentified deposits. Borrowers were also

 required to submit a letter from an employer indicating employment and salary and

 the salary in the letter needed to equal the amount in the bank account. The letters

 were often written in a Chinese language and translated into English by Sterling’s

 Chinese employees. FE 7 said that this was all that was required to satisfy the assets

 and income test of the ALP to get qualified. FE 7 stated that as far as FE 7 knows,

 Sterling did not otherwise verify the source of the funds. FE 7 further relayed that

 the translations of the employment letters appeared to follow a similar format.

 Moreover, FE 7 noted that gifts were allowed to satisfy the down payment

 requirement.




                                             52
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.328 Filed 07/02/20 Page 60 of 235




              Based on this, FE 7 said, “I wondered if these were laundered funds”

 because there were questions about where the funds came from. FE 7 commented

 the ALP “didn’t make sense,” as Sterling did not perform any or adequate due

 diligence on borrowers and/or their purported employers. FE 7 questioned “where

 all the money came from” and “how is it so easily transferred.” FE 7 further relayed

 that FE 7 suspected that deficiencies in AML procedures. FE 7 never saw or heard

 of a SAR ever being issued in connection with an ALP loan. Referring to the ALP

 and the AML, FE 7 stated, “I never saw anything like that before,” “it didn’t make

 sense.” FE 7 also relayed that the Company had weak and deficient internal controls.

              When FE 7 questioned Jon Kolk, the manager of underwriting who

 worked at the Michigan headquarters, about the ALP and how the borrowers were

 able to remove such large sums from China, Kolk told FE 7 that Sterling had done

 such loans for many years and that FE 7 should “not question them, just underwrite.”

 FE 7 stated that the ALP was “out of control” and that FE 7 wondered “how can they

 [Sterling] get away with this stuff.”

              FE 7 believed that there was an “ethical code of conduct” that was not

 met at Sterling. FE 7 said that Steve Adams, Sterling’s Senior Vice President of

 Residential Lending who was based in San Francisco, was someone whose conduct

 and statements during the underwriting process seemed to violate that code of




                                            53
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.329 Filed 07/02/20 Page 61 of 235




 conduct. According to FE 7, Steve Adams was aggressive about approving loans

 and did not want to have them held up due to underwriting.

 VII. THE EXCHANGE ACT VIOLATIONS
       A.    Defendants’ False And Misleading Statements

             1.     The Company’s IPO And The Registration Statement
             On Friday, November 17, 2017 the Company commenced its IPO

 through which, including the overallotment, 17,250,000 shares were sold at $12.00

 each for total proceeds of $207 million, including 9,557,692 shares sold by the

 selling shareholders for proceeds of $114,692,304.

             The IPO was effectuated through the Registration Statement, which

 consists of the October 19, 2017 initial registration Statement on Form S-1;

 Amendment Nos. 1, 2, and 3 to Form S-1, filed with the SEC on October 31, 2017,

 November 7, 2017, and November 13, 2017, respectively; a Free Writing Prospectus

 slide presentation filed with the SEC on November 8, 2017; and the November 17,

 2017 Prospectus Form 424b4 (the “Prospectus”). The Registration Statement was

 signed by Judd, Lopp, and the Director Defendants.

                    a)    The Registration Statement Touted The Advantage
                          Loan Program And Its Underwriting, Risk
                          Management, Growth, And The Strength Of Its
                          Customers
             In the Registration Statement, Sterling touted the ALP and its

 underwriting, including its disciplined documentation and face-to-face meetings


                                           54
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.330 Filed 07/02/20 Page 62 of 235




 with its customers, its credit quality, the strength of its customers and its deep

 knowledge of them, and the Company’s risk management:

       We believe a disciplined and conservative underwriting approach has
       been the key to our strong asset quality.
                                        ***
       We believe our significant growth has not come at the expense of asset
       quality. We have historically been able to focus on long-term returns
       and remain committed to responsible growth. We also believe our
       strong sales team, disciplined underwriting and culture of cost
       management have driven consistent earnings and exemplary net
       interest margins, efficiency metrics and shareholder returns.
                                        ***

       Our risk management includes disciplined documentation of ability to
       repay, liquidity analysis and face-to-face customer interaction.
                                        ***
       We have a loan approval process through which we require not only
       financial and other information from our borrowers, but our loan
       officers are required to meet face-to-face with each of our borrowers
       in our Advantage . . . program[] and produce a narrative
       documentation recommending the loan.
                                        ***
       Our residential mortgage portfolio consists of homeowners with
       strong credit and ability to repay. We work directly with our
       borrowers and third parties to confirm their credit status and ability
       to repay and offer our borrowers the opportunity to expand their credit
       history through what is often a first-time mortgage for the customer,
       while requiring a minimum down payment of 35% on our key
       residential loan programs.
                                        ***




                                           55
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.331 Filed 07/02/20 Page 63 of 235




      We have established a culture that places credit responsibility with
      individual loan officers and management and does not rely solely on a
      loan committee and institutional experience to remain disciplined in
      our underwriting.

                                         ***

      Our lenders are our first line of defense for assuring credit quality and
      the integrity of our risk rating process. Our lenders must have an
      understanding of the nature of the borrower’s ability to repay and the
      nature and value of the underlying collateral. . . . The Residential loan
      review examines compliance with Bank policy and loan documentation
      testing.
                                         ***
      We manage residential credit risks through a financial
      documentation process and programs with low loan to value ratios,
      which averaged 62% across our residential portfolio as of September
      30, 2017.
                                         ***

      Our extensive knowledge of our customers enables us to tailor products
      and solutions that fit their needs.
                                         ***

      We believe our policy of meeting each portfolio loan customer in
      person has enabled us to leverage our significant loan growth to
      increase our deposits from $953.2 million as of December 31, 2014 to
      nearly $2.1 billion as of September 30, 2017 . . . . We believe that
      significant cross-selling of our deposit products to our residential
      mortgage customers and enrollment in our automated payment program
      contribute to our solid asset quality.

                                         ***

      Among our significant products is our Advantage Loan program, which
      consists of one, three, five, or seven year adjustable rate mortgages with
      a minimum 35% down payment requirement. We offer this product to
      underserved home buyers who have good credit, but may have limited

                                            56
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.332 Filed 07/02/20 Page 64 of 235




      credit history. We offer lower rates in cases where borrowers have the
      ability to make more than the minimum down payment. Our Advantage
      Loan program constituted 75% of our residential loan portfolio as of
      September 30, 2017.

                                        ***
      We believe the success of our products is the result of our focus on the
      markets we serve, our understanding of customer needs, our
      management of product criteria, and our disciplined underwriting of
      the type of loans we make. We believe our willingness to focus on
      nontraditional loan products allows us to face less price competition for
      our non-TIC residential portfolio, in particular, than we do when
      competing for traditional conforming, fixed-rate mortgages. We have
      developed consistent underwriting and credit management processes
      tailored to each of the products we offer, allowing us to build high
      quality asset portfolios. We believe our relationships with, and
      knowledge of, our customers further enhances our credit quality, as
      we do not provide our key loan products to any customer unless the
      applicable relationship manager has met them and documented the
      interaction. We also subject our portfolios to annual stress testing and
      ongoing monitoring. Because we service our portfolio and retain
      servicing rights on loans that we sell, we maintain access to key
      information that enhances our ability to manage the entire customer
      relationship. We believe that our continuity and consistency in
      underwriting is reflected by our 0.06% rate of delinquency as of
      September 30, 2017.

                                        ***
      [W]e have not to date received any repurchase requests and we
      currently believe our repurchase risk remains low based upon our
      careful loan underwriting and documentation standards.

                                        ***
      We believe that the market for our loans and servicer ratings is a
      testament to the quality of our underwriting standards.

                                        ***



                                           57
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.333 Filed 07/02/20 Page 65 of 235




      We believe this stability and institutional knowledge allows us to
      promote our culture of solid underwriting and growth across all levels
      of our organization.

                                         ***
      Since 2013, we have grown organically at a compound annual growth
      rate of 30% while maintaining stable margins and solid asset quality.

                                         ***
      Our enterprise risk management framework seeks to achieve an
      appropriate balance between risk and return, which is critical to
      optimizing shareholder value. We have established processes and
      procedures intended to identify, measure, monitor, report and analyze
      the types of risk to which we are subject, including credit, liquidity,
      operational, regulatory compliance and reputational.
                                         ***
      We believe that effective risk management is of primary importance to
      our organization. Risk management refers generally to the activities by
      which we identify, measure, monitor, evaluate and manage the risks we
      face in the course of our banking activities. These include liquidity,
      interest rate, credit, operational, cyber/technological, legal, compliance,
      regulatory, strategic, financial and reputational risk exposures. Our
      board of directors and management team have created a risk-
      conscious culture that is focused on quality growth, which includes
      infrastructure capable of addressing the evolving risks we face, as
      well as the changing regulatory and compliance landscape. Our risk
      management approach employs comprehensive policies and processes
      to establish robust governance and emphasizes personal ownership and
      accountability for risk with our employees. We believe a disciplined
      and conservative underwriting approach has been the key to our
      strong asset quality.

      Our board of directors sets the tone at the top of our organization,
      adopting and overseeing the implementation of our company-wide risk
      management framework, which establishes our overall risk appetite and
      risk management strategy.



                                            58
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.334 Filed 07/02/20 Page 66 of 235




              The Registration Statement explained the Company’s analysis of credit

 quality:

       The Company categorizes loans into risk categories based on relevant
       information about the ability of borrowers to service their debt such as:
       current financial information, historical payment experience, credit
       documentation, public information, and current economic trends,
       among other factors. The Company analyzes loans individually by
       classifying the loans as to credit risk. This analysis includes
       homogeneous loans such as residential real estate and consumer loans
       and non-homogeneous loans, such as construction and commercial real
       estate loans and commercial lines of credit. This analysis is performed
       monthly.
              Based       on   this   credit-quality   analysis,   the   Company   rated

 $1,895,272,000 of its $1,895,975,00 residential first mortgage loans and 100% of its

 $17,095,000 residential second mortgage loans as “Pass Loans: Loans are of

 satisfactory quality.”

              The November 8, 2017 Sterling Free Writing Prospectus slide

 presentation, which is part of the Registration Statement, touted the Company’s:

 “Focus on efficiency and credit quality with industry leading metrics [and] Strong

 credit culture”; “Pristine Credit Quality”; and “Deep customer knowledge.”16


 16
     The Company made nearly identical representations in additional slide
 presentations, specifically, a March 6, 2018 presentation for the Sandler O’Neill
 Partners West Coast Financial Services Conference in San Diego, California; a
 July 2018 presentation which was filed with the SEC on August 27, 2018 as an
 exhibit to Sterling’s August 27, 2018 Form 8-K; a November 7–8, 2018 presentation
 at the Piper Jaffray Western Bank Symposium in Newport Beach, California; a
 March 5, 2019 presentation at the 2019 Sandler O’Neill Partners West Coast


                                                59
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.335 Filed 07/02/20 Page 67 of 235




                    b)     The Registration Statement Touted The Company’s
                           Financial Results and Growth

              The Registration Statement touted Sterling’s growth and positive

 financial results, which were overwhelmingly dependent on the success of the

 Advantage Loan Program. The Registration Statement reported Sterling’s financial

 numbers for the nine months ended September 30, 2017, including net income of

 $31.446 million, total loans of $2,386,838,000, 1–4 family residential real estate

 loans of $1,913,070,000, total deposits of $2.10 billion, total allowance for loan

 losses of $17.189 million, and allowance for loan losses for 1–4 family residential

 real estate loans of $13,578,000. Moreover, the Company did not have any reserve

 for potential repurchases of sold loans.

              The Company further stated:

       At September 30, 2017 and December 31, 2016, one-to-four family
       residential real estate loans amounted to $1.91 billion and $1.62 billion,
       or 80% and 81%, respectively, of our total loan portfolio, and we intend
       to continue this type of lending in the foreseeable future.

                    c)     The Registration Statement Touted Sterling’s Internal
                           Controls

              Sterling also represented in the Registration Statement that its internal

 controls were effective. The Company stated:



 Financial Services Conference in San Diego, California; a May 21 & 22, 2019
 presentation at the 2019 SunTrust Robinson Humphrey 20th Annual Financial
 Services Conference in New York, New York; and a November 7, 2019 presentation
 at the Piper Jaffray Western Bank Symposium in Santa Monica, California.

                                             60
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.336 Filed 07/02/20 Page 68 of 235




       We maintain a system of internal controls and insurance coverage to
       mitigate against operational risks, including data processing system
       failures and errors and customer or employee fraud.
                                        ***
       Our internal policies and procedures are a critical component of our
       corporate governance and, in some cases, compliance with applicable
       regulations. We adopt internal policies and procedures to guide
       management and employees regarding the operation and conduct of our
       business.

                                        ***
       The Sarbanes-Oxley Act of 2002 is intended to improve corporate
       responsibility, to provide for enhanced penalties for accounting and
       auditing improprieties at publicly traded companies and to protect
       investors by improving the accuracy and reliability of corporate
       disclosures pursuant to the securities laws.      We have policies,
       procedures and systems designed to comply with these regulations, and
       we review and document such policies, procedures and systems to
       ensure continued compliance with these regulations.
                   d)     The Registration Statement Described BSA/AML
                          Compliance

             In the Registration Statement, Sterling described the regulatory

 framework it was required to comply with regarding money laundering:

       As a federal savings bank, Sterling Bank is subject to primary
       examination and regulation by the OCC . . . . The federal system of
       regulation and supervision establishes a comprehensive framework of
       activities in which Sterling Bank may engage . . . we must comply with
       anti-money laundering and anti-terrorism laws and regulations.
                                        ***
       The Bank Secrecy Act, the USA Patriot Act and other laws and
       regulations require financial institutions, among other duties, to
       institute and maintain an effective anti-money laundering program and
       to file timely reports such as suspicious activity reports and currency


                                           61
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.337 Filed 07/02/20 Page 69 of 235




       transaction reports. We are required to comply with these and other
       anti-money laundering requirements.

                                          ***
       Sterling Bank is subject to the USA PATRIOT Act, which gives federal
       agencies additional powers to address terrorist threats through
       enhanced domestic security measures, expanded surveillance powers,
       increased information sharing, and broadened anti-money laundering
       requirements. The USA PATRIOT Act contains provisions intended
       to encourage information sharing among bank regulatory agencies and
       law enforcement bodies and imposes affirmative obligations on
       financial institutions, such as enhanced recordkeeping and customer
       identification requirements.
                                          ***

       The Federal Reserve Board (“FRB”) and the Office of the Comptroller
       of the Currency (“OCC”) periodically examine our business, including
       our compliance with laws and regulations. If, as a result of an
       examination, a federal banking agency were to determine that our
       financial condition, capital resources, asset quality, earnings prospects,
       management, interest rate risk and liquidity or other aspects of any of
       our operations had become unsatisfactory, or that we were in violation
       of any law or regulation, it may take a number of different remedial
       actions as it deems appropriate.
             2.     The Company’s Code of Conduct
             In connection with its IPO, on October 17, 2017, Sterling’s Board

 approved the Sterling Bancorp, Inc. Code of Business Conduct and Ethics (“Code

 of Conduct”).    The Code of Conduct states it is applicable to all employees

 (including part-time employees), officers, members of the Company’s Board,

 members of their immediate family, including siblings, parents, children, and

 in-laws, and to any business entity, other than the Company, in which an employee,



                                             62
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.338 Filed 07/02/20 Page 70 of 235




 officer or director, or any member of their immediate family, has a significant

 financial interest, including ownership of 5% or more of the equity of such business

 entity.      The Code of Conduct requires the filing of SARs under certain

 circumstances, including after discovery of known or suspected criminal acts

 involving the Company:

           Any employee, officer or director who commits a dishonest or
           fraudulent act will be terminated. Furthermore, the law requires the
           Company to file suspicious activity reports with the appropriate law
           enforcement agencies after discovery of known or suspected criminal
           acts involving the Company or its subsidiaries, whether committed by
           employees or others, or of crimes or suspected crimes believed to be
           committed by Company employees or others against another financial
           institution.
                 3.    Defendants’ Representations Regarding Sterling’s Fourth
                       Quarter 2017 and Full Year 2017 Results

                 On January 30, 2018, Sterling issued a press release reporting “Fourth

 Quarter and Record Full Year 2017 Financial Results” that touted its financial results

 and growth, including: “Total portfolio loans of $2.59 billion, a 31% year-over-year

 increase”; “Total deposits of $2.25 billion, a 39% year-over-year increase”; and “Net

 income of $6.5 million.” The Company also reported that as of December 31, 2017,

 its residential real estate mortgages totaled $2,132,641,000 and its total allowance

 for loan losses as $18.457 million.

                 Further, the January 30, 2018 press release stated:

           Total loans held for investment, net of allowance for loan losses, were
           $2.59 billion at December 31, 2017, compared with $2.37 billion at


                                               63
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.339 Filed 07/02/20 Page 71 of 235




       September 30, 2017. The increase was primarily attributable to a $220
       million increase in the residential mortgage portfolio. During the fourth
       quarter of 2017, the Company originated $520 million in loans, which
       included $463 million in residential mortgage loans . . . .

              In the January 30, 2018 press release, Judd touted the Company’s

 “strong credit culture and discipline,” stating: “As a relationship bank, we remain

 committed to offering loan products that our customers value, while maintaining

 our strong credit culture and discipline”; and “We continued our positive

 momentum in the fourth quarter, generating strong loan growth, pristine credit

 quality and an excellent efficiency ratio.”

              Later that day on January 30, 2018, the Company held its Fourth

 Quarter and Year-End 2017 Earnings Call during which Judd repeated the financial

 numbers reported in the January 30, 2018 press release for the Company’s quarterly

 net income of $6.5 million, and he added that full-year net income was $38 million.

              During the Fourth Quarter and Year-End 2017 Earnings Call, Judd also

 touted the Company’s growth and demand including due to the ALP, stating:

       Residential loan growth was up 32% over 2016 . . . . We originated
       $463 million in residential mortgage loans in the fourth quarter. This
       led to both solid growth in our retained single family portfolio and an
       increase in our mortgages held-for-sale as compared to the end of last
       quarter. We continue to experience healthy demand for our niche
       mortgage products including our advantage loans and our tenant-in-
       common loans.




                                               64
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.340 Filed 07/02/20 Page 72 of 235




               On the Company’s Fourth Quarter and Year-End 2017 Earnings Call,

 Judd also touted the Company’s underwriting, strong customer relationships, and

 pristine credit quality, stating:

        Our credit culture is key to our business model. It is built on loan
        programs that have delivered pristine credit quality. We’re proud of
        our track record in credit and believe that it is one of our competitive
        advantages.

        Sterling is a relationship-based spread lender serving four very
        attractive geographic markets with unique business model consisting of
        high-touch customer relationships, a suite of niche loan products, a
        high concentration of core deposits, a strong credit culture, and very
        efficient back-office operations.
                                           ***
        Our growth while somewhat unique strategy for the industry
        straightforward is based on strong customer relationships, loan
        product simplicity where we can earn a yield premium, and an efficient
        operating model with pristine credit quality. Customer relationships
        are the key to our success. Sterling was built on the belief that highly
        personalized service leads to customer loyalty, and thus, a high
        concentration of stable deposits. As a result, over 98% of our residential
        borrowers maintain a deposit relationship with us as well.
                                           ***
        We continue to see positive momentum in the fourth quarter, generating
        strong loan growth, continued pristine credit quality and well-managed
        expenses.

               On the Company’s Fourth Quarter and Year-End 2017 Earnings Call,

 Lopp echoed Judd’s remarks about the Company’s strong credit culture, stating:

 “Turning to our asset quality, we had another quarter where we continue to exhibit

 excellent credit quality” and “Our total allowance for loan losses was down slightly


                                              65
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.341 Filed 07/02/20 Page 73 of 235




 to 71 basis points of total loans, so that you can see our credit quality remains

 excellent, which is a testament to our time-tested loan products and our strong

 credit culture.”

              During the Fourth Quarter and Year-End 2017 Earnings Call, Judd

 further touted the pipeline and strong demand for Sterling’s products, stating,

 “turning to 2018, we expect another strong year . . . there continues to be good

 demand for our loan products”; “Our pipelines remain strong and should deliver

 another year of quality balance sheet growth”; and “There is strong demand for the

 type of loans we originate and our capacity for loan sales is increasing, which will

 be instrumental in supporting our balance sheet and liquidity management

 strategies.” Similarly, Montemayor touted: “So, we’re very excited about our

 opportunities to continue on that path [of loan growth] and what we’ve been able to

 do, and our pipelines are similarly strong as you compare to last year.”

              On March 28, 2018, the Company filed its 2017 10-K, in which the

 Company repeated the numbers reported in the January 30, 2018 press release for

 fourth-quarter net income of $6.531 million, total loans of $2.594 billion, residential

 real estate loans of $2.133 billion, total deposits of $2.245 billion, and total

 allowance for loan losses of $18.457 million. The Company also reported its annual

 net income as $37.977 million, its allowance for 1–4 family residential loan losses

 as $12.279 million, and did not record any reserves for loan repurchases.


                                             66
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.342 Filed 07/02/20 Page 74 of 235




             In the 2017 10-K, the Company further touted its financial results

 stating:

       Total assets increased $798 million, or 36.9%, to $2.96 billion at
       December 31, 2017 from $2.16 billion at December 31, 2016, primarily
       as a result of loan growth. We continue to focus on the residential
       mortgage market, construction, and commercial real estate lending.
       Net loans increased $612 million, or 30.9%, to $2.59 billion at
       December 31, 2017 from $1.98 billion at December 31, 2016.

                                         ***
       Our primary investing activities are the origination of loans and to a
       lesser extent, the purchase of securities. During the year ended
       December 31, 2017, we originated $1.69 billion of loans and purchased
       $228.6 million of securities. During the year ended December 31,
       2016, we originated $1.21 billion of loans and purchased $93.9 million
       of securities.

                                         ***
       Our net income increased $4.7 million, or 14.3%, to $38.0 million for
       the year ended December 31, 2017, primarily as a result of income from
       loan growth outpacing corresponding increases in expenses.
                                         ***

       At December 31, 2017 and 2016, one-to-four family residential real
       estate loans amounted to $2.13 billion and $1.61 billion, or 82% and
       81%, respectively, of our total loan portfolio, and we intend to continue
       this type of lending in the foreseeable future.
                                         ***

       During the year ended December 31, 2017 and 2016, the Bank sold
       pools of residential real estate mortgages for $308.4 million and
       $287.4 million, respectively, to third-party investors. The transactions
       resulted in full derecognition of the mortgages (i.e. transferred assets)
       from the consolidated balance sheets and recognition of gain on sale of
       portfolio loans of $10.1 million and $8.0 million for the year ended
       December 31, 2017 and 2016, respectively. After the sales, the Bank’s

                                            67
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.343 Filed 07/02/20 Page 75 of 235




       only continuing involvement in the transferred assets is to act as
       servicer of the mortgages. The Bank does not have any obligation to
       repurchase the residential real estate mortgage loans.
             In the 2017 10-K, the Company touted the Advantage Loan Program,

 its strong underwriting, including through disciplined documentation and face-to-

 face meetings with borrowers, responsible growth, and effective risk management,

 stating:

       Among our significant products is our Advantage Loan program, which
       consists of one, three, five, or seven-year adjustable rate mortgages with
       a minimum 35% down payment requirement. We offer this product to
       underserved home buyers who have good credit, but may have limited
       credit history. Our Advantage Loan program constituted 77% of our
       residential loan portfolio as of December 31, 2017.

                                          ***
       We believe growth should not come at the expense of asset quality.
       We have historically been able to focus on long-term returns and remain
       committed to responsible growth. We also believe our strong sales
       team, disciplined underwriting and culture of cost management have
       driven consistent earnings and exemplary net interest margins,
       efficiency metrics and shareholder returns.
                                          ***
       We have a large and growing portfolio of adjustable rate residential
       mortgage loans. In our key residential loan program, we manage
       residential credit risks through a financial documentation process
       and programs with low loan to value ratios. Our risk management
       includes disciplined documentation of ability to repay, liquidity
       analysis and face-to-face customer interaction.

                                          ***
       We have a loan approval process through which we require not only
       financial and other information from our borrowers, but our loan
       officers are required to meet face-to-face with each of our borrowers

                                             68
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.344 Filed 07/02/20 Page 76 of 235




       in our Advantage program and produce a narrative documentation
       recommending the loan.

                                          ***
       We believe that effective risk management is of primary importance to
       our organization. Risk management refers generally to the activities by
       which we identify, measure, monitor, evaluate and manage the risks we
       face in the course of our banking activities. These include liquidity,
       interest rate, credit, operational, cyber/technological, legal, compliance,
       regulatory, strategic, financial and reputational risk exposures. Our
       board of directors and management team have created a risk-conscious
       culture that is focused on quality growth, which includes infrastructure
       capable of addressing the evolving risks we face, as well as the
       changing regulatory and compliance landscape. Our risk management
       approach employs comprehensive policies and processes to establish
       robust governance and emphasizes personal ownership and
       accountability for risk with our employees. We believe a disciplined
       and conservative underwriting approach has been the key to our strong
       asset quality.
                                          ***
       Our enterprise risk management framework seeks to achieve an
       appropriate balance between risk and return, which is critical to
       optimizing shareholder value. We have established processes and
       procedures intended to identify, measure, monitor, report and analyze
       the types of risk to which we are subject, including credit, liquidity,
       operational, regulatory compliance and reputational.

                                          ***
       [W]e have not to date received any repurchase requests and we
       currently believe our repurchase risk remains low based upon our
       careful loan underwriting and documentation standards.
              In the 2017 10-K, the Company touted the individualized and regular

 analysis it performed to ensure credit quality:

       The Company categorizes loans into risk categories based on relevant
       information about the ability of borrowers to service their debt such as:

                                             69
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.345 Filed 07/02/20 Page 77 of 235




       current financial information, historical payment experience, credit
       documentation, public information, and current economic trends,
       among other factors. The Company analyzes loans individually by
       classifying the loans as to credit risk. This analysis includes
       homogeneous loans such as residential real estate and consumer loans
       and non-homogeneous loans, such as commercial lines of credit,
       construction and commercial real estate loans. This analysis is
       performed monthly.

              Based   on    this   credit-quality   analysis,   the   Company    rated

 $2,114,511,000 of its $2,115,140,000 residential first mortgage loans and 100% of

 its $17,501,000 residential second mortgage loans as “Pass: Loans are of satisfactory

 quality.”

              The Company’s 2017 10-K also highlighted its anti-money laundering

 duties:

       The Bank Secrecy Act, the USA Patriot Act and other laws and
       regulations require financial institutions, among other duties, to
       institute and maintain an effective anti-money laundering program and
       to file timely reports such as suspicious activity reports and currency
       transaction reports. We are required to comply with these and other
       anti-money laundering requirements.

              The Company also stressed its internal controls, stating: “Our internal

 policies and procedures are a critical component of our corporate governance and,

 in some cases, compliance with applicable regulations. We adopt internal policies

 and procedures to guide management and employees regarding the operation and

 conduct of our business.” Further, the 2017 10-K included Sarbanes-Oxley Act

 (“SOX”) section 302 certifications signed by defendants Judd and Lopp that stated:



                                             70
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.346 Filed 07/02/20 Page 78 of 235




      1. I have reviewed this Annual Report on Form 10-K of Sterling
      Bancorp, Inc. for the year ended December 31, 2017;

      2. Based on my knowledge, this report does not contain any untrue
      statement of a material fact or omit to state a material fact necessary to
      make the statements made, in light of the circumstances under which
      such statements were made, not misleading with respect to the period
      covered by this report;

      3. Based on my knowledge, the financial statements, and other financial
      information included in this report, fairly present in all material respects
      the financial condition, results of operations and cash flows of the
      Company as of, and for, the periods presented in this report;
      4. The Company’s other certifying officer(s) and I are responsible for
      establishing and maintaining disclosure controls and procedures (as
      defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the
      Company and have:

            (a) Designed such disclosure controls and procedures, or caused
            such disclosure controls and procedures to be designed under our
            supervision, to ensure that material information relating to the
            Company, including its consolidated subsidiaries, is made
            known to us by others within those entities, particularly during
            the period in which this report is being prepared;
            (b) Intentionally omitted.

            (c) Evaluated the effectiveness of the Company’s disclosure
            controls and procedures and presented in this report our
            conclusions about the effectiveness of the disclosure controls and
            procedures, as of the end of the period covered by this report
            based on such evaluation; and

            (d) Disclosed in this report any change in the Company’s internal
            control over financial reporting that occurred during the
            Company’s most recent fiscal quarter (the Company’s fourth
            fiscal quarter in the case of an annual report) that has materially
            affected, or is reasonably likely to materially affect, the
            Company’s internal control over financial reporting; and



                                             71
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.347 Filed 07/02/20 Page 79 of 235




       5. The Company’s other certifying officer(s) and I have disclosed,
       based on our most recent evaluation of internal control over financial
       reporting, to the Company’s auditors and the audit committee of the
       Company’s Board of Directors (or persons performing the equivalent
       functions):
              (a) All significant deficiencies and material weaknesses in the
              design or operation of internal control over financial reporting
              which are reasonably likely to adversely affect the Company’s
              ability to record, process, summarize and report financial
              information; and

              (b) Any fraud, whether or not material, that involves
              management or other employees who have a significant role in
              the Company’s internal control over financial reporting.

              The 2017 Form 10-K also included SOX section 906 certifications

 signed by defendants Judd and Lopp that stated:

       1. The Report fully complies with the requirements of Section 13(a) or
       15(d) of the Securities Exchange Act of 1934; and
       2. The information contained in the Report fairly presents, in all
       material respects, the financial condition and results of operations of
       the Company.
              4.    Statements Defendants Made In The Registration
                    Statement, Code Of Conduct, And Regarding Sterling’s
                    Fourth Quarter And Full Year 2017 Results Were False
                    And Misleading When Made

              The statements above in ¶¶ 136–139, 147, 150–51, and 155–157

 regarding the Company’s underwriting standards and practices for its loans, its

 knowledge of its customers, its credit and asset quality, and its risk management

 were affirmative statements of present fact that were materially false and misleading

 when made because the Company’s underwriting and risk management programs


                                            72
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.348 Filed 07/02/20 Page 80 of 235




 were inadequate and neither disciplined nor conservative, lacked proper

 documentation and verification of borrowers’ identities, employment, income, and

 source of funds used, focused on clients with little to no credit history, as opposed

 “strong” or “good” credit, were not BSA/AML compliant, and had multiple red flags

 indicating that the loans were possibly being used to launder money.

              The statements in ¶¶ 1406–41, 145–46, 148–49, 153, and 154

 regarding the Company’s financial results and growth, including its reported net

 income, total loans, residential loans, total deposits, total allowance for loan losses,

 and allowance for loan losses for residential loans were affirmative statements of

 present fact that were materially false and misleading when made because the

 Company’s allowance for loan losses were inadequate and its financial results were

 inflated by and dependent upon the Company’s undisclosed and inadequate

 underwriting that lacked proper documentation and verification of borrowers’

 identities, employment, income, and source of funds used, were not BSA/AML

 compliant, and were riddled with red flags indicating that the loans were possibly

 being used to launder money.

              The statements in ¶¶ 142, 159, and 160 regarding the quality of the

 Company’s internal controls were affirmative statements of present fact that were

 materially false and misleading when made because effective internal controls were

 not in place to prevent improper lending, underwriting, and banking practices,


                                              73
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.349 Filed 07/02/20 Page 81 of 235




 including money-laundering. The Company’s underwriting and risk management

 programs were inadequate and neither disciplined nor conservative, lacked proper

 documentation and verification of borrowers’ identities, employment, income, and

 source of funds used, were not BSA/AML compliant, and were riddled with red flags

 indicating that the loans were possibly being used to launder money.

             The statements in ¶¶ 143, 144, and 158 regarding banking regulations,

 anti-money laundering duties, and regulatory compliance were affirmative

 statements of present fact that were materially false and misleading when made

 because the Company’s underwriting and risk management programs were

 inadequate and neither disciplined nor conservative, lacked proper documentation

 and verification of borrowers’ identities, employment, income, and source of funds

 used, were not BSA/AML compliant, and were riddled with red flags indicating that

 the loans were possibly being used to launder money. The Company’s BSA/AML

 program was inadequate to identify, mitigate, and manage money-laundering risks

 and therefore the Company was not in compliance with BSA/AML laws. In

 particular, the statements were false and misleading when made because (a) contrary

 to U.S. law, the Company failed to appropriately monitor and assess ongoing and

 high money-laundering risks associated with foreign nationals moving foreign

 money into the Company to facilitate real-estate lending involving properties in the

 United States; (b) despite the heightened risks, the Company did not carry out


                                            74
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.350 Filed 07/02/20 Page 82 of 235




 appropriate due diligence on customers and transactions originating from China that

 had numerous indicators relating to money laundering risks; and (c) despite the

 heightened risks, the Company did not effectively monitor or report suspicious

 activities and transactions that had numerous indicators relating to money laundering

 risks.

              The statements in ¶¶ 149 and 152 regarding the pipeline and demand

 for Sterling’s loans were affirmative statements of present fact that were materially

 false and misleading when made because they failed to disclose that the strong

 demand and pipeline were the result of the fact that the Company’s underwriting and

 risk management programs were inadequate and neither disciplined nor

 conservative, lacked proper documentation and verification of borrowers’ identities,

 employment, income, and source of funds used, and were not BSA/AML compliant

 and lent themselves to be used for money-laundering, thus creating a demand and

 pipeline for the ALP loans.

              The truth that Sterling’s underwriting and risk management were not

 conservative or disciplined, did not involve adequate documentation nor

 verification, were not BSA/AML compliant, and were riddled with red flags

 indicating that the loans were possibly being used to launder money, is evidenced

 by the detailed statements by former employees of Sterling, including:




                                            75
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.351 Filed 07/02/20 Page 83 of 235




      a.    The statements by FEs 1, 2, 3, 4, 5, and 7 demonstrating that the
            Company’s underwriting and risk management for ALP
            mortgages were neither disciplined nor conservative.
      b.    The statements by FEs 1, 2, and 3 that underwriting and risk
            management for ALP mortgages were neither disciplined nor
            conservative.

      c.    The statements by FEs 1, 2, 3, 4, and 7 that the only records
            required for a customer to be approved under the ALP was a
            letter purportedly from the customer’s employer and/or from a
            CPA (for self-employed borrowers) and a monthly bank
            statement to verify income.
      d.    The statements by all FEs that the target customers for the ALP
            were foreign nationals, particularly Chinese nationals.

      e.    The statement by FEs 1, 3, and 7 that the ALP catered to foreign
            nationals with little or no credit history.
      f.    The statements by FEs 1, 2, 3, 4, 6, and 7 that employer letters
            often came from China, were written in a Chinese language, and
            were then translated by the borrowers themselves or by a
            Chinese-language-speaking bank employee.
      g.    The statement by FE 7 that translations of the employment letters
            were substantially similar in format.

      h.    The statement by FE 1 that a Sterling underwriter relayed that
            many of the CPA letters used in the ALP were from the same
            source, as the letters came from the same IP address, and that
            some of the CPA firms for the letters may not have actually
            existed.
      i.    The statements by FEs 2, 3, and 7 that to demonstrate the stated
            income in the letter, ALP customers were required to open an
            account at a Sterling branch with cash, and then had to make cash
            deposits into the account every two weeks for two or three
            months until a specified amount had been deposited.




                                          76
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.352 Filed 07/02/20 Page 84 of 235




       j.    The statements by FEs 2, 3, 5, 6, and 7 that there was no attempt
             to confirm the employment or CPA information and little or no
             verification of income or the source of the funds.
       k.    The statements by FE 3 that there was also little or no attempt to
             confirm the identity of the account holder and no attempt at all
             to identify the source of the funds, including gifted funds.

       l.    The statements by FE 3 and 5 that while gifted funds were
             allowable if from a borrower’s family members, Sterling’s
             review of the gift was limited to requiring only that the funds
             deposited into a borrower’s account matched those of the
             purported gift, and Sterling did not otherwise verify the source
             of the funds, even when presented with contradictory
             information provided by the borrower.

       m.    The statements by FE 5 that Sterling provided “no training” on
             risk or compliance and that Sterling employees with whom FE 5
             dealt had no training or familiarity with SARs, CTRs, or other
             compliance procedures.

       n.    The statements by FE 7 that Sterling had weak and deficient
             internal controls.
       o.    The statements by FEs 2, 3, 5, and 7 that they suspected that the
             ALP appeared to be used for money laundering.
             The truth that Sterling’s underwriting and risk management were not

 conservative nor disciplined, did not involve adequate documentation nor

 verification, and were not BSA/AML compliant, is further demonstrated by the

 Company’s own belated disclosures, including:

     a.      The Company’s disclosure on June 21, 2019 that it had entered
             into an agreement with the OCC to enhance its AML and BSA
             compliance, a critical component of which is customer due
             diligence and enhanced due diligence, which involves
             identifying and verifying borrowers’ identity and sources of
             income and wealth.


                                           77
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.353 Filed 07/02/20 Page 85 of 235




     b.     The OCC Agreement states that the OCC found unsafe or
            unsound practices relating to the Company’s credit
            administration and required the Bank to revise its policies and
            procedures to ensure effective controls over loan underwriting,
            including “effective controls and processes to collect and verify
            employment and income” and “verification of borrowers’
            income and cash flow information used in the Bank’s
            underwriting process for nonowner occupied properties.”

     c.     That as late as March 31, 2018, the OCC had detailed BSA/AML
            violations of law, as detailed in a Report of Examination and that
            the OCC found unsafe or unsound practices relating to the
            Company’s credit administration—a report that was provided to
            Sterling, defendant Judd, and the Director Defendants, among
            others.
     d.     The disclosure on November 8, 2019 in its Third Quarter 2019
            10-Q that in November 2019, in connection with an internal
            compliance investigation, the Company had terminated two top
            loan producers within the Advantage Loan Program who
            together were collectively responsible for 15% of the Company’s
            residential loan production through September 30, 2019.
     e.     The disclosure on December 9, 2019 that the Company had
            temporarily suspended its Advantage Loan Program in
            connection with an ongoing internal review of the ALP’s
            documentation procedures while it audited documentation on
            past loans and put in place additional systems and controls to
            ensure the Bank’s policies and procedures are followed on loans
            originated under the ALP.

     f.     The disclosure on March 6, 2020, that the Company was
            permanently shutting down the ALP based on preliminary results
            from its internal investigation, which found misconduct in
            connection with the origination of such loans, including with
            respect to income verification and requirements, reliance on third
            parties, and related documentation.
     g.     The disclosures on March 6, 2020 that, in connection with this
            misconduct, the Company had terminated a number of
            employees, including the Senior Vice President with primary


                                          78
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.354 Filed 07/02/20 Page 86 of 235




             responsibility for, among other things, oversight of the
             Advantage Loan Program in California.

     h.      The disclosures on March 6, 2020 that the Bank was now under
             formal investigation by the OCC and that the Bank had received
             grand jury subpoenas from the DOJ in connection with its
             investigation into the Bank’s residential lending practices.

      i.     The May 29, 2020 disclosure that the Company had terminated
             defendant Montemayor, former President of Commercial and
             Retail Banking and Chief Lending Officer, from all of his
             positions with the Company, effective immediately.

      j.     The June 1, 2020 disclosures that (i) the Bank’s internal review
             of the Advantage Loan Program showed that “employees
             engaged in misconduct in connection with the origination of
             loans, including with respect to verification of income, the
             amount of income reported for borrowers, reliance on third
             parties, and related documentation”; (ii) due to the internal
             review, “it has become apparent that the potential for liability
             related to the origination of residential mortgage loans under that
             program warrants the initial creation of reserves” including $7.8
             million in reserves for loan repurchases and $25 million related
             to investigations and litigation regarding the ALP, which may
             need to be increased and may need to be applied to first quarter
             2019 and/or earlier periods; and (iii) the Company was working
             to “right the ship and bring the bank into regulatory compliance
             and investor confidence” and “fix things that need to be fix[ed]
             and take them on aggressively,” including examining the entire
             Company “culture.”

             5.    Defendants’ Representations Regarding Sterling’s First
                   Quarter 2018 Results

             On April 30, 2018, the Company issued a press release reporting “First

 Quarter 2018 Financial Results” that reported: “Net income of $15.7 million, a 51%

 increase from Q1 2017”; “Total loan originations of $408 million, a 59% increase

 from Q1 2017”; “Total gross loans, including loans held for investment and loans


                                            79
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.355 Filed 07/02/20 Page 87 of 235




 held for sale, of $2.80 billion, a 39% increase from Q1 2017”; and “Total deposits

 of $2.29 billion, a 33% increase from Q1 2017.” The Company also reported that

 as of March 31, 2018 its residential real estate loans totaled $2,134,447,000 and its

 total allowance for loan losses was $19.132 million.

              The April 30, 2018 press release further touted:

       Total loans, which includes those held for investment and held for sale,
       were $2.80 billion at March 31, 2018, compared with $2.73 billion at
       December 31, 2017. Contributing to the increase were an $88 million
       increase in residential real estate loans . . . . During the first quarter of
       2018, the Company originated $408 million in loans, which included
       $349 million in residential mortgage loans . . . .
              In the April 30, 2018 press release, Judd touted loan demand and

 pipeline:

       We continue to see strong demand for residential mortgage loans in our
       target markets, and we increased the volume of loans sold into the
       secondary market as part of our balance sheet management strategy.
       Given our healthy loan pipeline, we expect to continue to strategically
       utilize loan sales to mitigate pressure on our net interest margin going
       forward, which we believe will enable us to continue to generate
       profitable growth for our shareholders.

              Later in the day on April 30, 2018, the Company held its First Quarter

 2018 Earnings Call during which Judd repeated the financial numbers reported in

 the April 30, 2018 press release for the Company’s net income of $15.7 million, total

 loan production of $408 million, and residential loan production of $349 million.

              On the First Quarter 2018 Earnings Call Judd further touted the

 Company’s residential financial results and loan origination and growth:


                                              80
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.356 Filed 07/02/20 Page 88 of 235




       We’re very pleased with our strong start to 2018. We delivered
       excellent revenue growth, to bind with well-controlled expenses. We
       generated income of $15.7 million or $0.30 per diluted share, a year-
       over-year increase of 51% and 30% respectively. Despite the first
       quarter being a seasonally slower period for home buying, we continued
       to see strong demand for our residential mortgage loans, both our
       Advantage Loans and our TIC or tenant-in-common loans. We
       generated $349 million in residential loan production in the first
       quarter, which is an increase of 67% over the first quarter of last year.
       Total loan production was 408 million in the quarter, which is an
       increase of 59%, compared to the first quarter of 2017.

                                         ***
       Our total loan portfolio, including loans held for investment and loans
       held for sale increased by an annualized rate of 11% on a linked quarter
       basis and importantly was up 39% from the first quarter of 2017.

              On the First Quarter 2018 Earnings Call Judd also touted the strong

 demand and pipeline for Sterling’s loans: “Looking ahead, we remain optimistic

 about 2018. The housing markets remain healthy in the regions where we operate

 and there continues to be good demand for our loan products. We entered the second

 quarter with robust loan pipelines.”

              On the First Quarter 2018 Earnings Call, Judd also touted the

 Company’s strong credit culture and deep customer relationships:

       In summary, based on our first quarter performance and the positive
       trends we’re seeing in many areas, we believe that 2018 will be another
       year of successfully executing on our strategy of expanding our
       franchise, creating high touch customer relationships, that result in
       strong loan production and a high concentration of core deposits. This
       combined with our strong credit culture and very efficient back office
       operations should continue to drive profitable growth and exceptional
       returns for our shareholders.


                                            81
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.357 Filed 07/02/20 Page 89 of 235




                                           ***

       We will continue to use loan sales to balance our strong loan origination
       platform with the growth in deposits. Meeting the borrowing needs of
       our customers and our markets will remain a priority. We continued to
       build deeper customer relationships, as most of our borrowers also use
       our depository products.

              On May 14, 2018, the Company filed its First Quarter 2018 10-Q, in

 which the Company repeated the numbers reported in the April 30, 2018 press

 release for net income of $15.749 million, total loans of $2.8 billion (total portfolio

 loans of $2.6 billion and mortgage loans held for sale of $200 million), residential

 real estate loans of $2.134 billion, total deposits of 2.29 billion, and total allowance

 for loan losses of $19.132 million. The Company also reported at March 31, 2018

 its allowance for 1–4 family residential real estate loan losses was $11,499,000 and

 did not record any reserves for loan repurchases.

              The First Quarter 2018 10-Q also reported:

       In the first quarter of 2018, we originated loans of $408 million, a 59%
       increase over the first quarter of 2017, which included $349 million in
       residential mortgage loans . . . . Also, we sold pools of residential real
       estate mortgages for $112.2 million to third party investors.

              In the First Quarter 2018 10-Q, the Company touted its credit quality:

       The Company categorizes loans into risk categories based on relevant
       information about the ability of borrowers to service their debt such as:
       current financial information, historical payment experience, credit
       documentation, public information, and current economic trends,
       among other factors. The Company analyzes loans individually by
       classifying the loans as to credit risk. This analysis includes
       homogeneous loans such as residential real estate and consumer loans
       and non-homogeneous loans, such as commercial lines of credit,

                                              82
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.358 Filed 07/02/20 Page 90 of 235




       construction and commercial real estate loans.           This analysis is
       performed monthly.

              Based    on   this   credit-quality   analysis,   the   Company      rated

 $2,110,600,000 of its $2,115,568,000 residential first mortgage loans and 100% of

 its $18,879,000 residential second mortgage loans as “Pass: Loans are of satisfactory

 quality.” Moreover, the First Quarter 2018 10-Q touted: “Since 2013, we have

 experienced significant growth while maintaining stable margins and solid asset

 quality.”

              The First Quarter 2018 10-Q included SOX certifications by Judd and

 Lopp that were identical in all material respects to those in the Company’s 2017

 10-K, ¶¶ 159 and 160, supra.

              6.      Defendants’ Representations Regarding Sterling’s Second
                      Quarter 2018 Results
              On July 30, 2018, Sterling issued a press release reporting its “Second

 Quarter 2018 Financial Results” that reported: “Net income of $16.0 million, a 79%

 increase from Q2 2017, and a 1.5% increase from Q1 2018”; “Total loan originations

 of $434 million, a 3% increase from Q2 2017, and a 6% increase from Q1 2018”;

 “Total gross loans, including loans held for investment and loans held for sale, of

 $2.86 billion, a 29% increase from Q2 2017, and an 8% annualized increase from

 Q1 2018”; and “Total deposits of $2.34 billion, a 30% increase from Q2 2017, and

 a 9% annualized increase from Q1 2018.” In the July 30, 2018 press release, the



                                             83
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.359 Filed 07/02/20 Page 91 of 235




 Company also reported that as of June 30, 2018, its residential real estate loans

 totaled $2,367,876,000 and its total allowance for loan losses was $20.3 million.

             The July 30, 2018, Sterling press release also touted:

       Total loans, which includes those held for investment and held for sale,
       were $2.86 billion at June 30, 2018, compared with $2.80 billion at
       March 31, 2018. Contributing to the increase were a $55 million
       increase in residential real estate loans . . . . During the second quarter
       of 2018, the Company originated $434 million in loans, which included
       $367 million in residential mortgage loans . . . .

             In the July 30, 2018 press release, Judd touted the Company’s credit

 quality, stating: “Our strong performance was driven by continued balance sheet

 growth, disciplined expense control and excellent credit quality.”

             In the July 30, 2018 press release, Judd continued by touting the

 demand and pipeline for its loans:

       We continue to see strong demand for our suite of niche loan products,
       which resulted in $434 million of loan production in the second quarter,
       an increase of 6% compared to the prior quarter. Our pipeline remains
       strong in our principal markets in Northern California, Southern
       California and New York City, and we believe the expansion of our
       presence in the greater Seattle market during the second half of the year
       will provide another catalyst for driving future growth in loans, deposits
       and earnings.

             That same day, July 30, 2018, the Company held its Second Quarter

 2018 Earnings Call during which Judd repeated the financial numbers reported in

 the July 30, 2018 press release for the Company’s net income of $16 million and

 total loan production of $434 million.


                                             84
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.360 Filed 07/02/20 Page 92 of 235




             Also on the Second Quarter 2018 Earnings Call Judd again touted the

 Company’s credit quality and high-touch customer relationships:

       We executed well in the second quarter and our formula of strong loan
       production, disciplined expense management and exceptional credit
       quality continued to generate a high level of performance and
       profitability.

                                         ***

       In summary, based on our second quarter performance and the solid
       trends we’re seeing, we believe that 2018 will be another record year
       of profitable growth. Sterling remains committed to executing on our
       strategy to expand our franchise through high touch customer
       relationships that result in strong loan production and a high percentage
       of core deposits, combined with our strong credit culture and highly
       efficient back-office operations. This should continue to drive
       exceptional returns for our shareholders.

             During the Second Quarter 2018 Earnings Call, Judd also touted the

 demand and pipeline for Sterling’s loans:

       We continue to do a good job reaching our target customers. And
       demand for our suite of loan products continues to be strong across all
       of our markets, particularly for our niche residential mortgage loans and
       our commercial loans.

                                         ***
       Looking to the second half of the year, we are optimistic about our
       opportunities to continue delivering positive results. Housing and
       commercial real estate continued to be healthy in our markets. Our loan
       pipelines are strong, as demand for our net residential mortgage loans
       remained solid.

             On the Second Quarter 2018 Earnings Call, defendant Judd described

 purported explanations for declining productivity of the ALP, yet continued to fail

 to disclose the March 31, 2018 OCC Report of Examination, which had identified

                                             85
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.361 Filed 07/02/20 Page 93 of 235




 violations of law committed by Sterling or that a cause of the Company’s declining

 growth was increased regulatory oversight as a result of such violations:

       During the second quarter, our loan beta and our deposit beta were
       relatively similar, which helped keep our net interest margin unchanged
       from the prior quarter. However, we do see some signs of increasing
       price competition on the loan side which we believe could create some
       headwinds as we move forward.
              Similarly, on the Company’s Second Quarter 2018 Earnings Call,

 defendant Lopp stated:

       That being said, as Gary [Judd] mentioned, we are seeing increasingly
       aggressive pricing among some competitors. So, we are finding that
       we need to lower some of our initial rates on residential mortgage loans
       in order to remain competitive. This will likely reduce the level of
       increase in our average loan yields going forward. Combined with the
       impact of higher deposit costs, this will likely lead to some NIM
       compression in the third quarter.

              Likewise, on the Company’s Second Quarter 2018 Earnings Call,

 defendant Montemayor participated in the following exchange regarding Sterling’s

 stated reasons for the growth decline:

       Q: Now, the competition that you’re seeing on the pricing for the resi,
       what—which competitors are aggressively pushing that price down?

       A: Michael Montemayor: There is a fair broad array of competitors
       between East West, HSBC, (inaudible) and a number of other
       institutions that we see competition. I don’t think there is one
       particular. But most of the mainstay within the markets that we’re
       focused on have been relatively competitive and in that space.
       Q: Were you guys surprised by the renewed competition on the pricing
       side, especially given the fact that the Fed seems to be signaling a
       couple of more hikes?


                                            86
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.362 Filed 07/02/20 Page 94 of 235




       A: Michael Montemayor: Yes, actually given the rising rates, we were
       surprised as competitive as some of the competition got to garner
       volume. So we’re keeping a close eye on it, but we think we are priced
       right for the volumes that we are looking for to match our deposit
       growth.
              On August 13, 2018, Sterling filed its Second Quarter 2018 10-Q, in

 which the Company repeated the same numbers reported in the July 30, 2018 press

 release for net income of $15.982 million, total loans of $2.858 billion (total

 portfolio loans of $2.836 billion and mortgage loans held for sale of $21.641

 million), residential real estate loans of $2,367,876,000, total deposits of $2.34

 billion, and total allowance for loan losses of $20.3 million. The Company also

 reported its allowance for 1–4 family residential real estate loan losses was

 $12,675,000 and did not record any reserves for loan repurchases.

              In the Second Quarter 2018 10-Q, the Company touted its loan

 origination and growth, stating:

       For the three months ended June 30, 2018, we originated loans of $434
       million, a 3% increase over the same period in 2017, which included
       $367 million in residential mortgage loans . . . . For the six months
       ended June 30, 2018, we originated loans of $842 million, a 24%
       increase over the same period in 2017, which included $716 million in
       residential mortgage loans . . . . Also, for the three months and six
       months ended June 30, 2018, we sold pools of residential real estate
       mortgages for $157.5 million and $269.7 million, respectively, to third-
       party investors.

              In the Second Quarter 2018 10-Q, the Company touted its analysis of

 credit quality:



                                            87
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.363 Filed 07/02/20 Page 95 of 235




       The Company categorizes loans into risk categories based on relevant
       information about the ability of borrowers to service their debt such as:
       current financial information, historical payment experience, credit
       documentation, public information, and current economic trends,
       among other factors. The Company analyzes loans individually by
       classifying the loans as to credit risk. This analysis includes
       homogeneous loans such as residential real estate . . . . This analysis is
       performed monthly.

              In the Second Quarter 2018 10-Q, based on this credit-quality analysis,

 the Company rated $2,348,516,000 of its $ 2,349,082,000 residential first mortgage

 loans and 100% of its $18,794,000 residential second mortgage loans as “Pass:

 Loans are of satisfactory quality.”      Further, the Company stressed that the

 Company’s growth was not at the expense of asset quality, stating: “Since 2013,

 we have experienced significant growth while maintaining stable margins and solid

 asset quality.”

              The Second Quarter 2018 10-Q included SOX certifications by Lopp

 and Judd that were identical in all material respects to those in the Company’s 2017

 10-K, ¶¶ 159 and 160, supra.

              7.    Defendants’ Representations Regarding Sterling’s Third
                    Quarter 2018 Results

              On October 29, 2018, Sterling issued a press release reporting “Third

 Quarter 2018 Financial Results” that reported: “Net income of $15.7 million, up

 30% from Q3 2017, and down 1.5% from Q2 2018”; “Total loan originations of

 $419.2 million, down 15% from Q3 2017, and down 3% from Q2 2018”; “Total



                                             88
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.364 Filed 07/02/20 Page 96 of 235




 gross loans, including loans held for investment and loans held for sale, of $2.93

 billion, a 21% increase from Q3 2017, and a 10% annualized increase from Q2

 2018”; and “Total deposits of $2.41 billion, a 15% increase from Q3 2017, and a

 12% annualized increase from Q2 2018.” The Company also reported its residential

 real estate loans totaled $2,341,989,000 and its total allowance for loan losses was

 $20.765 million.

              In the October 29, 2018 press release, the Company also reported:

       Total gross loans, which includes those held for investment and held
       for sale, were $2.93 billion at September 30, 2018, compared with
       $2.86 billion at June 30, 2018. Contributing to the increase was a $92.2
       million increase in residential mortgage loans held for sale and a $7.8
       million increase in commercial real estate and construction loans,
       partially offset by a $25.9 million decrease in residential mortgage
       loans held for investment.

       During the third quarter of 2018, the Company originated $419.1
       million in loans, which included $353.5 million in residential mortgage
       loans . . . .

              Later that day on October 29, 2018, the Company held its Third Quarter

 2018 Earnings Call, during which Lopp repeated the financial numbers reported in

 the October 29, 2018 press release for the Company’s net income of $15.7 million,

 total loans of $2.93 billion, and total deposits of $2.41 billion.

               On the Third Quarter 2018 Earnings Call, Montemayor repeated the

 numbers for total loan originations and touted the Company’s financial results and

 loan origination and growth:



                                              89
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.365 Filed 07/02/20 Page 97 of 235




       From an operational perspective, we continue to have strong loan
       production, although somewhat off the levels we’ve generated in recent
       quarters. During the third quarter, we originated $419 in loans which
       consisted of $354 million in residential mortgages, $38 million in
       construction loans, $22 million in commercial real estate loans, and $5
       million in commercial and industrial loans. This resulted in an
       annualized growth in total gross loans of 10% during the quarter.
             On the Third Quarter 2018 Earnings Call, Montemayor provided

 purported reasons for the decline in growth:

       Loan demand continues to be relatively healthy across our markets,
       although we have experienced a slowdown in demand for mortgages in
       the San Francisco market. Strong home price appreciation in that
       market and higher interest rates have led to rising affordability
       concerns, combined with the lack of inventory, this has resulted in some
       slowing of demand for new mortgages. On an absolute basis, the
       demand is still relatively good. It’s just not at the level we’ve seen over
       the past few years.
       Anecdotally, we have also noted some caution among real estate
       investors in our target markets amid the ongoing global trade disputes
       involving the U.S. and China. Having said that, we are optimistic about
       gaining share in our three newer markets. As we indicated on our last
       call, we have lowered rates a bit on our core mortgage product to be
       more in line with the market. We did this in July and have kept pricing
       firm since then. Our analysis indicates that we are priced competitively
       and aren’t losing business due to price. The lower production is really
       being driven by a slowing demand.

             However, during the Third Quarter 2018 Earnings Call, Montemayor

 also touted the Company’s demand and pipeline for its loans:

       Our pipelines are healthy and our commercial loan production is
       picking up as we add to our commercial banking team. Therefore, we
       believe we can generate similar level of loan growth as we did in the
       third quarter. And longer term, we feel very good about our ability to
       continue to produce strong results and create value for our shareholders.


                                             90
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.366 Filed 07/02/20 Page 98 of 235




                                         ***
       In each of those markets [L.A., N.Y, Seattle], there’s plenty of room for
       opportunity for us to continue taking market share. We’re utilizing the
       same formula that has driven our success in San Francisco and Los
       Angeles. We have a highly responsive and efficient underwriting
       process for residential mortgages which often enables us to close loans
       in half the time it takes our competition. This has helped us to build a
       very strong reputation amongst realtors and grow our referral sources.
       As we gain visibility and awareness in the newer markets, we expect to
       continue to increase our loan production as well as our ability to gain—
       bring in core deposits.

              On the Third Quarter 2018 Earnings Call, Lopp touted the Company’s

 credit quality, stating: “We delivered another strong quarter driven by continued loan

 growth, a stable net interest margin, excellent credit quality, and disciplined expense

 management.”

              On November 13, 2018, the Company filed its Third Quarter 2018 10-Q

 and repeated the same financial numbers reported in the October 29, 2018 press

 release for net income of $15.741 million, total loans of $2.93 billion (total portfolio

 loans of $2.817 billion and mortgage loans held for sale of $113.805 million),

 residential real estate loans of $2,341,989,000, total deposits of $2.41 billion, and

 total allowance for loan losses of $20.765 million. The Company also reported its

 allowance for residential real estate losses was $12,709,000 and did not record any

 reserves for loan repurchases.

              In the Third Quarter 2018 10-Q, the Company touted its financial

 results and loan origination and growth, stating:


                                              91
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.367 Filed 07/02/20 Page 99 of 235




       For the three months ended September 30, 2018, we originated loans of
       $419 million, a 15% decrease over the same period in 2017, which
       included $354 million in residential mortgage loans . . . . For the nine
       months ended September 30, 2018, we originated loans of $1,261
       million, an 8% increase over the same period in 2017, which included
       $1,069 million in residential mortgage loans . . . . Also, for the three
       months and nine months ended September 30, 2018, we sold pools of
       residential real estate mortgages for $82.4 million and $352.1 million,
       respectively, to third-party investors.
              In the Third Quarter 2018 10-Q, the Company again touted its analysis

 of credit quality:

       The Company categorizes loans into risk categories based on relevant
       information about the ability of borrowers to service their debt such as:
       current financial information, historical payment experience, credit
       documentation, public information, and current economic trends,
       among other factors. The Company analyzes loans individually by
       classifying the loans as to credit risk. This analysis includes
       homogeneous loans such as residential real estate . . . . This analysis is
       performed monthly.
              Based   on    this   credit-quality   analysis,   the   Company       rated

 $2,321,998,000 of its $2,322,267,000 residential first mortgage loans and 100% of

 its $19,722,000 residential second mortgage loans as “Pass: Loans are of satisfactory

 quality.”   Further, the Company stressed: “Since 2013, we have experienced

 significant growth while maintaining stable margins and solid asset quality.”

              The Third Quarter 2018 10-Q included SOX certifications by Judd and

 Lopp that were identical in all material respects to those in the Company’s 2017

 10-K, ¶¶ 159 and 160, supra.




                                             92
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.368 Filed 07/02/20 Page 100 of 235




             8.     Defendants’ Representations Regarding Sterling’s Fourth
                    Quarter And Full Year 2018 Results

             On January 28, 2019, Sterling issued a press release reporting “Fourth

 Quarter and Full Year 2018 Financial Results” that reported: “Net income of $16.0

 million, up 145% from Q4 2017, and 2% from Q3 2018”; “Total loan originations

 of $332.7 million, down from $520.6 million in Q4 2017 and $419.2 million in Q3

 2018”; “Total gross loans, including loans held for investment and loans held for

 sale, of $2.92 billion, a 7% increase from Q4 2017, and unchanged from Q3 2018”;

 and “Total deposits of $2.45 billion, a 9% increase from Q4 2017, and a 7%

 annualized increase from Q3 2018.”        The Company also reported that as of

 December 31, 2018, its residential real estate loans totaled $2,452,441,000 and its

 total allowance for loan losses was $21.850 million.

             The January 28, 2019 press release further reported:

       Total gross loans, which includes those held for investment and held
       for sale, were $2.92 billion at December 31, 2018, relatively flat
       compared with $2.93 billion at September 30, 2018. The Company had
       a $112.6 million decrease in residential mortgage loans held for sale, a
       $3.0 million decrease in construction and commercial real estate loans
       and a $6.6 million decrease in commercial and industrial loans, partially
       offset by a $110.5 million increase in residential mortgage loans held
       for investment . . . . During the fourth quarter of 2018, the Company
       originated $332.7 million in loans, which included $303.3 million in
       residential mortgage loans . . . .

             In the January 28, 2019 press release, Judd provided purported reasons

 for Sterling’s lower loan production:



                                            93
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.369 Filed 07/02/20 Page 101 of 235




       During the latter half of 2018, the market environment began to change
       with respect to the general housing market, as well as with the Chinese
       economy, particularly as it relates to trade tensions between China and
       the U.S. These changes have created uncertainty with some of our
       customers, and as a result, we experienced lower loan production in the
       fourth quarter and continue to experience headwinds. However,
       looking to 2019, we remain optimistic. We are adapting to these
       changes and continue to make the necessary investments to ensure the
       long-term growth potential for our business.
              That same day, on January 28, 2019, the Company held its Fourth

 Quarter and Year-End 2018 Earnings Call, during which Judd repeated the financial

 numbers reported in the January 28, 2019 press release for the Company’s net

 income of $16 million and total loan origination of $332 million, and Lopp repeated

 the numbers for total deposits of $2.45 billion.    Judd also touted the Company’s

 loan portfolio:

       For the fourth quarter, we generated solid loan growth but saw a lower
       loan production. Total loans held for investment increased by $101
       million from the third quarter which translated into a 14% annualized
       growth rate. The growth was primarily in our residential real estate
       portfolio which was up 19% on an annualized basis and our commercial
       real estate and construction loan portfolios were relatively flat from the
       third quarter.
       On the production side, we originated $332 million in total loans during
       the fourth quarter consisting of $303 million in residential mortgages,
       $19 million in construction loans, and just over $10 million in
       commercial real estate and C&I loans.

              On the Fourth Quarter and Year-End 2018 Earnings Call, Judd also

 gave purported reasons for lower loan production:

       During the latter half of 2018, the market environment began to change
       with respect to the housing market as well as the Chinese economy,

                                             94
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.370 Filed 07/02/20 Page 102 of 235




       particularly as it related to the escalating trade tensions between the
       U.S. and China. These factors have personally impacted our markets
       in the fourth quarter and has us being more cautious in the near term.

                                          ***

       Total loan production was down from $419 million in the third quarter,
       reflecting the noticeable slowdown in residential home sales in the
       quarter, as well as purchases or project delays related to the lengthening
       of municipal approval time frames impacting a number of our
       commercial real estate and construction loans which are primarily used
       for the renovation of single or multifamily residential properties.


             Similarly, on the Fourth Quarter and Year-End 2018 Earnings Call,

 Montemayor participated in this exchange with an analyst, in which he expanded on

 these purported reasons for lower loan production and downplayed the impact on

 Sterling:

       Q - Aaron James Deer: I guess I would like to start on the subject of
       loan production. Obviously, the demand has been a factor and you kind
       of walk through some of the environmental dynamics leading to that.
       But I’m just—I’d like to get your sense of whether in your view as you
       kind of look at the market and your customers, whether this is a reset
       lower or maybe a temporary phenomenon and we get some lifts as we
       move forward through the year or if we could see a trend continue lower
       in terms of the production volumes?

       A - Michael Montemayor: We perceive it to be somewhat temporary
       in that there are some headwinds that we’ve been hearing and
       experiencing from our staff. We have been able to expand our staff
       over the previous quarter on the residential side and the commercial
       side. And we believe those expansions will eventually lead to larger
       market share in our California markets as well as the newer markets of
       New York and Seattle. So we have a plan in place to expand our staff
       to pick up market share so that current volumes will increase in the
       coming quarter or two.

                                             95
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.371 Filed 07/02/20 Page 103 of 235




             On March 18, 2019, the Company filed its 2018 10-K, in which the

 Company repeated the same financial numbers reported in the January 28, 2019

 press release for quarterly net income of $15.996 million, total loans of $2.919

 billion (total portfolio loans of $2.918 billion and mortgage loans held for sale of

 $1.248 million), residential real estate loans of $2,452,441,000, total deposits of

 $2.45 billion, and total allowance for loan losses of $21.850 million. The Company

 also reported its net income for the year was $63.468 million, its allowance for

 residential real estate losses was $13.826 million, and did not record any reserves

 for loan repurchases.

             In the 2018 10-K, the Company further touted its financial results,

 stating:

       Total assets increased $235 million, or 8%, to $3.20 billion at
       December 31, 2018 from $2.96 billion at December 31, 2017, primarily
       as a result of loan growth. We continue to focus on the residential
       mortgage market, construction, and commercial real estate lending.
       Net loans increased $302 million, or 12%, to $2.90 billion at December
       31, 2018 from $2.59 billion at December 31, 2017.

                                         ***

       During the year ended December 31, 2018, we originated $1.59 billion
       of loans and purchased $157 million of investment securities. During
       the year ended December 31, 2017, we originated $1.69 billion of loans
       and purchased $229 million of investment securities.

                                         ***
       At December 31, 2018 and 2017, one-to-four family residential real
       estate loans amounted to $2.45 billion and $2.13 billion, or 84% and


                                            96
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.372 Filed 07/02/20 Page 104 of 235




       82%, respectively, of our total loan portfolio, and we intend to continue
       this type of lending in the foreseeable future.

                                          ***
       During the year ended December 31, 2018, 2017 and 2016, the Bank
       sold pools of residential real estate mortgages for $475.6 million,
       $308.4 million and $287.4 million, respectively, to third-party
       investors. The transactions resulted in full derecognition of the
       mortgages (i.e. transferred assets) from the consolidated balance sheets
       and recognition of gain on sale of portfolio loans of $16.4 million, $10.1
       million and $8.0 million for the year ended December 31, 2018, 2017
       and 2016, respectively. After the sales, the Bank’s only continuing
       involvement in the transferred assets is to act as servicer or
       subservicer of the mortgages.

             In the 2018 10-K, the Company touted the Advantage Loan Program,

 its strong underwriting, including through disciplined documentation and face-to-

 face meetings with borrowers, and responsible growth, stating:

       Among our significant products is our Advantage Loan program, which
       consists of one, three, five, or seven-year adjustable rate mortgages with
       a minimum 35% down payment requirement. We offer this product to
       underserved home buyers who have good credit, but may have limited
       credit history. Our Advantage Loan program constituted 80% of our
       residential loan portfolio as of December 31, 2018.

                                          ***
       We believe growth should not come at the expense of asset quality.
       We have historically been able to focus on long-term returns and remain
       committed to responsible growth. We also believe our strong sales
       team, disciplined underwriting and culture of cost management have
       driven consistent earnings and exemplary net interest margins,
       efficiency metrics and shareholder returns.
                                          ***

       We have a large and growing portfolio of adjustable rate residential
       mortgage loans. In our key residential loan program, we manage

                                             97
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.373 Filed 07/02/20 Page 105 of 235




       residential credit risks through a financial documentation process
       and programs with low loan to value ratios. Our risk management
       includes a thorough review of ability to repay, liquidity analysis and
       face-to-face customer interaction.

                                          ***

       We have a loan approval process through which we require not only
       financial and other information from our borrowers, but our loan
       officers are required to meet face-to-face with each of our borrowers
       in our Advantage program and produce a narrative documentation
       recommending the loan.

                                          ***
       [W]e currently believe our repurchase risk remains low based upon our
       careful loan underwriting and documentation standards.
                                          ***
       We believe that effective risk management is of primary importance to
       our organization. Risk management refers generally to the activities by
       which we identify, measure, monitor, evaluate and manage the risks we
       face in the course of our banking activities. These include liquidity,
       interest rate, credit, operational, cyber/technological, legal, compliance,
       regulatory, strategic, financial and reputational risk exposures. Our
       board of directors and management team have created a risk-conscious
       culture that is focused on quality growth, which includes infrastructure
       capable of addressing the evolving risks we face, as well as the
       changing regulatory and compliance landscape. Our risk management
       approach employs comprehensive policies and processes to establish
       robust governance and emphasizes personal ownership and
       accountability for risk with our employees. We believe a disciplined
       and conservative underwriting approach has been the key to our strong
       asset quality.

                                          ***

       Our enterprise risk management framework seeks to achieve an
       appropriate balance between risk and return, which is critical to
       optimizing shareholder value. We have established processes and
       procedures intended to identify, measure, monitor, report and analyze

                                             98
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.374 Filed 07/02/20 Page 106 of 235




       the types of risk to which we are subject, including credit, liquidity,
       operational, regulatory compliance and reputational.

                                          ***
       The degree of risk in residential real estate lending depends primarily
       on the loan amount in relation to collateral value, the interest rate and
       the borrower’s ability to repay in an orderly fashion.

              In the 2018 10-K, the Company touted the individualized and regular

 analysis it performed to ensure credit quality:

       The Company categorizes loans into risk categories based on relevant
       information about the ability of borrowers to service their debt such as:
       current financial information, historical payment experience, credit
       documentation, public information, and current economic trends,
       among other factors. The Company analyzes loans individually by
       classifying the loans as to credit risk. This analysis includes
       homogeneous loans such as residential real estate . . . . This analysis is
       performed monthly.
              Based    on   this   credit-quality   analysis,   the   Company       rated

 $2,425,584,000 of its $2,429,997,000 residential first mortgage loans and 100% of

 its $22,444,000 residential second mortgage loans as “Pass: Loans are of satisfactory

 quality.”

              The Company’s 2018 10-K also stated that “we must comply with

 significant anti-money laundering . . . laws and regulations,” and highlighted its

 internal controls:

       The Bank Secrecy Act, the USA Patriot Act and other laws and
       regulations require financial institutions, among other duties, to
       institute and maintain an effective anti-money laundering program and
       to file timely reports such as suspicious activity reports and currency


                                             99
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.375 Filed 07/02/20 Page 107 of 235




       transaction reports. We are required to comply with these and other
       anti-money laundering requirements.

                                         ***
       Our internal policies and procedures are a critical component of our
       corporate governance and, in some cases, compliance with applicable
       regulations. We adopt internal policies and procedures to guide
       management and employees regarding the operation and conduct of our
       business.

              The 2018 10-K, includes SOX certifications signed by Judd and Lopp

 that are identical to those in the 2017 10-K, ¶¶ 159 and 160, supra.

              9.    Defendants’ Additional Early 2019 Representations

              In a press release dated February 11, 2019 entitled “Sterling Bancorp

 Announces the Grand Opening of a New Branch in Arcadia, California,” the

 Company touted, inter alia, its underwriting, disciplined growth, strong credit

 culture regarding the Advantage Loan Program, and top ALP producer Yihou Han—

 who would be terminated later that year:

       The Bank is well regarded for its high-touch customer relationships, a
       suite of niche loan products, a high concentration of core deposits and
       a strong credit culture.
       “We are a relationship-based lender and have grown our business
       through a long-term, disciplined approach that emphasizes focused
       geographic expansion with niche products and services that have
       proven successful for us and our customers since our founding,”
       Montemayor added.

       The Bank is also well known for its Advantage Loan program, which
       works well for individuals with excellent credit and liquidity, seeking
       quick approval and closing, and who need to compete with all cash
       buyers. This program has been very well received by the Company’s


                                            100
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.376 Filed 07/02/20 Page 108 of 235




       customers, having accounted for more than $4 billion in loan volume
       over the last seven years. The loan program’s success has been
       validated in the 2018 Asian Real Estate Association of America
       (AREAA) loan officer rankings, which included six officers from
       Sterling Bank & Trust in its top twenty, including Yihou Han as the top
       broker, with $200 million in residential lending last year alone.
             The Company sounded the same themes in a press release dated

 February 25, 2019 entitled, “Sterling Bancorp Announces the Grand Opening of its

 SBT Advantage Bank in Flushing, Queens, New York”:

       The Bank is well regarded for its high-touch customer relationships, a
       suite of niche loan products, a high concentration of core deposits and
       a strong credit culture.
       The Bank is also well known for its Advantage Loan program, which
       works well for individuals with excellent credit and liquidity, seeking
       quick approval and closing, and who need to compete with all cash
       buyers. This program has been very well received by the Company’s
       customers, having accounted for more than $4 billion in loan volume
       over the last seven years. The loan program’s success has been
       validated in the 2018 Asian Real Estate Association of America
       (AREAA) loan officer rankings, which included six officers from
       Sterling Bank & Trust in its top twenty, including Yihou Han as the top
       producer, with $200 million in residential lending last year alone.
             10.   The Company’s Representations In Connection With Its
                   Annual Meeting

             On April 9, 2019, Sterling filed with the SEC a Proxy Statement

 Pursuant to Section 14(a) of the Securities Exchange Act of 1934, in which the

 Company again touted its financial results and loan growth: “We reported record

 net income of $64.5 million, which translated into a 46% increase in earnings per




                                           101
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.377 Filed 07/02/20 Page 109 of 235




 share reflecting the company’s 25% year-over-year increase in total revenue, net of

 interest expense . . . . For the full year, total loans increased 12%.”

              The April 9, 2019 Proxy Statement credited the results to its strong

 customer relationships and credit quality, stating: “These outstanding results were

 driven by the successful execution of Sterling’s strategic focus on strong customer

 relationships, targeted growth products and markets, and a culture where every

 dollar of cost counts. Our success in 2018 was generated by solid balance sheet

 growth, continued strong credit quality and operating leverage.”

              In Sterling’s April 9, 2019 Proxy Statement, the Company touted its

 credit quality of its loans and risk management:

       On the lending side, we benefit from a strong understanding of our
       borrowers’ needs within our target markets. This has enabled us to
       develop a suite of niche lending products where we can earn a yield
       premium without compromising on credit quality.
                                           ***
       Board’s Role in Risk Oversight. Our board of directors sets the tone at
       the top of our organization, adopting and overseeing the
       implementation of our company-wide risk management framework,
       which establishes our overall risk appetite and risk management
       strategy. Risk management refers generally to the activities by which
       we identify, measure, monitor, evaluate and manage the risks we face
       in the course of our banking activities. These include liquidity, interest
       rate, credit, operational, cyber/technological, legal, compliance,
       regulatory, strategic, financial and reputational risk exposures. Our
       board of directors and management team have created a risk-conscious
       culture that is focused on quality growth, which includes infrastructure
       capable of addressing the evolving risks we face, as well as the
       changing regulatory and compliance landscape. Our risk management


                                             102
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.378 Filed 07/02/20 Page 110 of 235




       approach employs comprehensive policies and processes to establish
       robust governance and emphasizes personal ownership and
       accountability for risk with our employees.17
             The April 9, 2019 Proxy Statement also provided purported reasons for

 declining growth:

       During the latter half of 2018, the growth dynamics in our market
       environment began to change with respect to the housing market as well
       as the Chinese economy, particularly as it related to the escalated trade
       tensions/restrictions between the U.S. and China. Despite rising
       deposit costs, driven by the increase in short-term rates, we achieved a
       strong net interest margin of 3.94% for the year. These market
       uncertainties cause us to be somewhat more cautious for the near-
       term . . . .
             11.     Defendants’ Representations Regarding Sterling’s First
                     Quarter 2019 Results

             On April 29, 2019, the Company issued a press release reporting “First

 Quarter 2019 Financial Results,” including:       “Net income of $15.7 million,

 consistent with Q1 2018, and down 2% from Q4 2018”; “Total loan originations of

 $304.9 million, down from $408.0 million in Q1 2018 and $332.7 million in Q4

 2018”; “Total gross loans, including loans held for investment and loans held for

 sale, of $2.94 billion, a 5% increase from Q1 2018, and a 4% annualized increase

 from Q4 2018”; and “Total deposits of $2.44 billion, a 6% increase from Q1 2018,

 and a 1% decrease from Q4 2018.” The Company also reported that as of March 31,


 17
   The Company’s April 18, 2018 Proxy Statement Pursuant to Section 14(a) of the
 Securities Exchange Act of 1934 filed with the SEC contained an identical
 representation.

                                            103
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.379 Filed 07/02/20 Page 111 of 235




 2019, its residential real estate loans totaled $2,494,030,000 and its total allowance

 for loan losses was $20.698 million.

              In the April 29, 2019 press release, the Company also reported:

       Total gross loans, which includes those held for investment and held
       for sale, were $2.94 billion at March 31, 2019, an increase of 1% from
       $2.92 billion at December 31, 2018. The Company had a $41.6 million
       increase in residential mortgage loans held for investment, partially
       offset by a $14.3 million decrease in construction and commercial real
       estate loans, a $1.1 million decrease in residential mortgage loans held
       for sale and a $0.9 million decrease in commercial and industrial loans
       . . . . During the first quarter of 2019, the Company originated $304.9
       million in loans, which included $257.6 million in residential mortgage
       loans . . . .
              In the April 29, 2019 press release, Judd touted the Company’s

 excellent credit quality and strong customer relationships as driving the results:

       Our strong and consistent earnings are being driven by disciplined
       balance sheet management, well controlled expenses and excellent
       credit quality. Our strategic focus on strong customer relationships
       and our suite of niche loan products have contributed to our superior
       level of financial performance and earned us recognition as the top
       performing community bank in the United States in 2018 for the second
       year in a row, as recognized by S&P Global Market Intelligence.

              In the April 29, 2019 press release, Judd provided purported reasons for

 the lagging residential loan originations:

       Residential mortgage loan originations decreased both year-over-year
       and from the fourth quarter of 2018. Our customers remain cautious
       due to the uncertainty surrounding trade tensions with China and the
       outlook for moderating home price appreciation in our markets.
       However, as we continue to build our lending staff, we expect to see
       improved residential loan originations and also diversify our revenue
       by growing the commercial lending portfolio throughout 2019.

                                              104
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.380 Filed 07/02/20 Page 112 of 235




              Later that day, on April 29, 2019, the Company held its First Quarter

 2019 Earnings Call during which Judd repeated the financial numbers reported in

 the April 29, 2019 press release for the Company’s net income of $15.7 million, total

 loan originations of $305 million; Lopp repeated the numbers for total loans of $2.94

 billion; and both Judd and Lopp repeated the numbers for total deposits of $2.44

 billion.

              During the First Quarter 2019 Earnings Call, Judd also stressed the

 quality of and demand for its sales of its loans: “We should point out that market

 demand remains strong for the loans we sell, reflecting the outstanding quality and

 performance of the loans we originate.” Moreover, Lopp stated: “We have an

 excellent credit history.”

              During the First Quarter 2019 Earnings Call, Judd provided purported

 explanations for the Company’s drop in loan production but nevertheless touted

 continued loan growth, stating:

        As we indicated in our last call, during the latter half of 2018, we began
        to see a change in the market environment with respect to housing and
        also impacted by the trade frictions with China, which created
        uncertainty among a number of our customers. This general sense of
        caution continued into the first quarter of 2019.
        As a result, this caution coupled with the expected seasonal drop in loan
        demand, our loan production was down again this quarter. Annualized
        loan growth for the quarter was 4%. Loan growth continues to be
        driven by our residential real estate portfolio, which was up nearly 7%
        on an annualized basis.



                                             105
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.381 Filed 07/02/20 Page 113 of 235




                                          ***

       Given the continued caution among our customers, we remain slightly
       more guarded for 2019. However, we continue to believe our long term
       prospects remain favorable as we operate in four of the most attractive
       markets in the U.S. We will continue to adapt to market changes and
       make the necessary investments to grow our business profitably. We
       continue to expand our presence in our markets, adding client-facing
       professionals, including commercial loan officers. Accordingly, we
       continue to believe these efforts will generate growth in both loans and
       deposits in the high single to low double-digits for the year.

              On May 9, 2019, the Company filed its First Quarter 2019 10-Q. In the

 First Quarter 2019 10-Q, the Company repeated the same financial numbers reported

 in the April 29, 2019 press release for net income of $15,683 million, total loans of

 $2.944 billion (total portfolio loans of $2.944 billion and mortgage loans held for

 sale of $165,000), residential real estate loans of $2,494,030,000, total deposits of

 $2.44 billion, and total allowance for loan losses of $20.698 million. The Company

 also reported that its total allowance for loan losses was $20.698 million, including

 $13.488 million for residential real estate loans, and did not record any reserves for

 loan repurchases.

              In the First Quarter 2019 10-Q, the Company touted its loan origination

 and growth, stating:

       For the three months ended March 31, 2019, we originated loans of
       $304.9 million, down from $408.0 million for the same period of 2018,
       which included $257.6 million in residential mortgage loans . . . . Also,
       for the three months ended March 31, 2019 and 2018, we sold pools of
       residential real estate mortgages for $49.9 million and $112.2 million,
       respectively, to third-party investors.


                                            106
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.382 Filed 07/02/20 Page 114 of 235




              In the First Quarter 2019 10-Q, the Company touted the individualized

 and regular analysis it performed to ensure credit quality:

       The Company categorizes loans into risk categories based on relevant
       information about the ability of borrowers to service their debt such as:
       current financial information, historical payment experience, credit
       documentation, public information, and current economic trends,
       among other factors. The Company analyzes loans individually by
       classifying the loans as to credit risk. This analysis includes
       homogeneous loans such as residential real estate . . . . This analysis is
       performed monthly.

              Based    on   this   credit-quality   analysis,   the   Company       rated

 $2,465,820,000 of its $2,471,104,000 residential first mortgage loans and 100% of

 its $22,926,000 residential second mortgage loans as “Pass: Loans are of satisfactory

 quality.” The Company also stressed: “Since 2013, we have experienced significant

 growth while maintaining stable margins and solid asset quality.”

              The First Quarter 2019 10-Q included SOX certifications by Judd and

 Lopp that were identical in all material respects to those in the Company’s 2017

 10-K, ¶¶ 159 and 160, supra.

              12.     Statements Defendants Made Beginning With The
                      Company’s First Quarter 2018 Results Through Its First
                      Quarter 2019 Results Were False And Misleading When
                      Made
              The statements above in ¶¶ 174, 177–78, 182, 185, 192–93, 201, 204–

 05, 215–17, 220–21, 223–24, 228, 231, 235, and 236 regarding the Company’s

 underwriting standards and practices for its loans, its knowledge of its customers, its



                                             107
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.383 Filed 07/02/20 Page 115 of 235




 credit and asset quality, and its risk management were affirmative statements of

 present fact that were materially false and misleading when made because the

 Company’s underwriting and risk management programs were inadequate and

 neither disciplined nor conservative, lacked proper documentation and verification

 of borrowers’ identities, employment, income, and source of funds used, were not

 BSA/AML compliant, and had multiple red flags indicating that the loans were

 possibly being used to launder money. These statements were also false and

 misleading when made because they failed to disclose that, as of March 31, 2018 at

 the latest, the OCC found BSA/AML violations at the Bank as detailed in an

 undisclosed March 31, 2018 OCC Report of Examination.

              The statements in ¶¶ 168–69, 171–72, 175–76, 180–81, 184, 190–91,

 195–98, 202–03, 207–08, 210, 213–14, 222, 226–27, 230, 233, and 234 regarding

 the Company’s financial results and growth, including its reported net income, total

 loans, residential loans, total deposits, total allowance for loan losses, and allowance

 for loan losses for residential loans were affirmative statements of present fact that

 were materially false and misleading when made because the Company’s allowance

 for loan losses were inadequate and its financial results were inflated by and

 dependent upon the Company’s undisclosed and inadequate underwriting that lacked

 proper documentation and verification of borrowers’ identities, employment,

 income, and source of funds used, focused on clients with little to no credit history,


                                             108
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.384 Filed 07/02/20 Page 116 of 235




 as opposed “strong” or “good” credit, were not BSA/AML compliant, and had

 multiple red flags indicating that the loans were possibly being used to launder

 money.

             The statements in ¶¶ 179, 194, 206, 219, and 237 regarding the quality

 of the Company’s internal controls were affirmative statements of present fact that

 were materially false and misleading when made because effective internal controls

 were not in place to prevent improper lending, underwriting, and banking practices,

 including money-laundering. The Company’s underwriting and risk management

 programs were inadequate and neither disciplined nor conservative, lacked proper

 documentation and verification of borrowers’ identities, employment, income, and

 source of funds used, were not BSA/AML compliant, and had multiple red flags

 indicating that the loans were possibly being used to launder money.

             The statements in ¶ 218 regarding banking regulations, anti-money

 laundering duties, and regulatory compliance were affirmative statements of present

 fact that were materially false and misleading when made because the Company’s

 underwriting and risk management programs were inadequate and neither

 disciplined nor conservative, lacked proper documentation and verification of

 borrowers’ identities, employment, income, and source of funds used, were not

 BSA/AML compliant, and had multiple red flags indicating that the loans were

 possibly being used to launder money. The Company’s BSA/AML program was


                                           109
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.385 Filed 07/02/20 Page 117 of 235




 inadequate to identify, mitigate, and manage money-laundering risks and therefore

 the Company was not in compliance with BSA/AML laws. In particular, the

 statements were false and misleading when made because (a) contrary to U.S. law,

 the Company failed to appropriately monitor and assess ongoing and high money-

 laundering risks associated with foreign nationals moving foreign money into the

 Company to facilitate real-estate lending involving properties in the United States;

 (b) despite the heightened risks, the Company did not carry out appropriate due

 diligence on customers and transactions originating from China that had numerous

 indicators relating to money laundering risks; and (c) despite the heightened risks,

 the Company did not effectively monitor or report suspicious activities and

 transactions that had numerous indicators relating to money laundering risks. These

 statements were also false and misleading when made because they failed to disclose

 that, as of March 31, 2018 at the latest, the OCC found BSA/AML violations at the

 Bank as detailed in an undisclosed March 31, 2018 OCC Report of Examination.

              The statements in ¶¶ 170, 173, 183, 186, and 200 regarding the pipeline

 and demand for Sterling’s loans were affirmative statements of present fact that were

 materially false and misleading when made because they failed to disclose that the

 strong demand and pipeline were the result of the fact that the Company’s

 underwriting and risk management programs were inadequate and neither

 disciplined nor conservative, lacked proper documentation and verification of


                                            110
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.386 Filed 07/02/20 Page 118 of 235




 borrowers’ identities, employment, income, and source of funds used, and were not

 BSA/AML compliant and lent themselves to be used for money-laundering, thus

 creating a demand and pipeline for the ALP loans.

              The statements in ¶¶ 187–89, 199, 209, 211–12, 225, 229, and 232

 regarding the reasons for the decline in growth for Sterling’s loans were affirmative

 statements of present fact that were materially false and misleading when made

 because they failed to disclose that a reason for the declining growth was that, as of

 March 31, 2018 at the latest, the OCC found BSA/AML violations at the Bank as

 detailed in an undisclosed March 31, 2018 OCC Report of Examination.

              The truth that Sterling’s underwriting and risk management were not

 conservative or disciplined, did not involve adequate documentation nor

 verification, were not BSA/AML compliant, and had multiple red flags indicating

 that the loans were possibly being used to launder money, is evidenced by the

 detailed statements by former employees of Sterling, including:

       a.     The statements by FEs 1, 2, 3, 4, 5, and 7 demonstrating that the
              Company’s underwriting and risk management for ALP
              mortgages were neither disciplined nor conservative.

       b.     The statements by FEs 1, 2, and 3 that underwriting and risk
              management for ALP mortgages were neither disciplined nor
              conservative.

       c.     The statements by FEs 1, 2, 3, 4, and 7 that the only records
              required for a customer to be approved under the ALP was a
              letter purportedly from the customer’s employer and/or from a



                                            111
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.387 Filed 07/02/20 Page 119 of 235




             CPA (for self-employed borrowers) and a monthly bank
             statement to verify income.

       d.    The statements by all FEs that the target customers for the ALP
             were foreign nationals, particularly Chinese nationals.

       e.    The statement by FEs 1, 3, and 7 that the ALP catered to foreign
             nationals with little or no credit history.

       f.    The statements by FEs 1, 2, 3, 4, 6, and 7 that employer letters
             often came from China, were written in a Chinese language, and
             were then translated by the borrowers themselves or by a
             Chinese-language-speaking bank employee.

       g.    The statement by FE 7 that translations of the employment letters
             were substantially similar in format.
       h.    The statement by FE 1 that a Sterling underwriter relayed that
             many of the CPA letters used in the ALP were from the same
             source, as the letters came from the same IP address, and that
             some of the CPA firms for the letters may not have actually
             existed.

       i.    The statements by FEs 2, 3, and 7 that to demonstrate the stated
             income in the letter, ALP customers were required to open an
             account at a Sterling branch with cash, and then had to make cash
             deposits into the account every two weeks for two or three
             months until a specified amount had been deposited.
       j.    The statements by FEs 2, 3, 5, 6, and 7 that there was no attempt
             to confirm the employment or CPA information and little or no
             verification of income or the source of the funds.
       k.    The statements by FE 3 that there was also little or no attempt to
             confirm the identity of the account holder and no attempt at all
             to identify the source of the funds, including gifted funds.

       l.    The statements by FE 3 and 5 that while gifted funds were
             allowable if from a borrower’s family members, Sterling’s
             review of the gift was limited to requiring only that the funds
             deposited into a borrower’s account matched those of the
             purported gift, and Sterling did not otherwise verify the source


                                           112
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.388 Filed 07/02/20 Page 120 of 235




             of the funds, even when presented with contradictory
             information provided by the borrower.

       m.    The statements by FE 5 that Sterling provided “no training” on
             risk or compliance and that Sterling employees with whom FE 5
             dealt had no training or familiarity with SARs, CTRs, or other
             compliance procedures.

       n.    The statements by FE 7 that Sterling had weak and deficient
             internal controls.

       o.    The statements by FEs 2, 3, 5, and 7 that they suspected that the
             ALP appeared to be used for money laundering.

             The truth that Sterling’s underwriting and risk management were not

 conservative nor disciplined, did not involve adequate documentation nor

 verification, and were not BSA/AML compliant, is further demonstrated by the

 Company’s own belated disclosures, including:

     a.      The Company’s disclosure on June 21, 2019 that it had entered
             into an agreement with the OCC to enhance its AML and BSA
             compliance, a critical component of which is customer due
             diligence and enhanced due diligence, which involves
             identifying and verifying borrowers’ identity and sources of
             income and wealth.

     b.      The OCC Agreement states that the OCC found unsafe or
             unsound practices relating to the Company’s credit
             administration and required the Bank to revise its policies and
             procedures to ensure effective controls over loan underwriting,
             including “effective controls and processes to collect and verify
             employment and income” and “verification of borrowers’
             income and cash flow information used in the Bank’s
             underwriting process for nonowner occupied properties.”
     c.      That as late as March 31, 2018, the OCC had detailed BSA/AML
             violations of law, as detailed in a Report of Examination and that
             the OCC found unsafe or unsound practices relating to the


                                           113
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.389 Filed 07/02/20 Page 121 of 235




             Company’s credit administration—a report that was provided to
             Sterling, defendants Judd and the Director Defendants, among
             others.
     d.      The disclosure on November 8, 2019 in its Third Quarter 2019
             10-Q that in November 2019, in connection with an internal
             compliance investigation, the Company had terminated two top
             loan producers within the Advantage Loan Program who
             together were collectively responsible for 15% of the Company’s
             residential loan production through September 30, 2019.

     e.      The disclosure on December 9, 2019 that the Company had
             temporarily suspended its Advantage Loan Program in
             connection with an ongoing internal review of the ALP’s
             documentation procedures while it audited documentation on
             past loans and put in place additional systems and controls to
             ensure the Bank’s policies and procedures are followed on loans
             originated under the ALP.
      f.     The disclosure on March 6, 2020, that the Company was
             permanently shutting down the ALP based on preliminary results
             from its internal investigation, which found misconduct in
             connection with the origination of such loans, including with
             respect to income verification and requirements, reliance on third
             parties, and related documentation.
     g.      The disclosures on March 6, 2020 that, in connection with this
             misconduct, the Company had terminated a number of
             employees, including the Senior Vice President with primary
             responsibility for, among other things, oversight of the
             Advantage Loan Program in California.

     h.      The disclosures on March 6, 2020 that the Bank was now under
             formal investigation by the OCC and that the Bank had received
             grand jury subpoenas from the DOJ in connection with its
             investigation into the Bank’s residential lending practices.

      i.     The May 29, 2020 disclosure that the Company had terminated
             defendant Montemayor, former President of Commercial and
             Retail Banking and Chief Lending Officer, from all of his
             positions with the Company, effective immediately.


                                           114
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.390 Filed 07/02/20 Page 122 of 235




      j.      The June 1, 2020 disclosures that (i) the Bank’s internal review
              of the Advantage Loan Program showed that “employees
              engaged in misconduct in connection with the origination of
              loans, including with respect to verification of income, the
              amount of income reported for borrowers, reliance on third
              parties, and related documentation”; (ii) due to the internal
              review, “it has become apparent that the potential for liability
              related to the origination of residential mortgage loans under that
              program warrants the initial creation of reserves” including $7.8
              million in reserves for loan repurchases and $25 million related
              to investigations and litigation regarding the ALP, which may
              need to be increased and may need to be applied to first quarter
              2019 and/or earlier periods; and (iii) the Company was working
              to “right the ship and bring the bank into regulatory compliance
              and investor confidence” and “fix things that need to be fix[ed]
              and take them on aggressively,” including examining the entire
              Company “culture.”

        B.    While The Truth Begins To Be Revealed, Defendants Continue
              To Mislead The Market
              1.    Defendants’ June 2019 Disclosures And Misrepresentations
              On June 21, 2019, after the market closed, Sterling filed with the SEC

 a Form 8-K signed by Lopp disclosing that it had entered into an agreement with the

 OCC to enhance its AML and BSA compliance.               Specifically, the Form 8-K

 disclosed:

        On June 18, 2019, Sterling Bank and Trust, FSB, Southfield, Michigan
        (the “Bank”), a wholly-owned subsidiary of Sterling Bancorp, Inc.
        (the “Company”) and the Office of the Comptroller of the Currency
        (the “OCC”) entered into a formal agreement (the “Agreement”)
        relating primarily to certain aspects of the Bank’s Bank Secrecy
        Act/Anti-Money Laundering (“BSA/AML”) compliance program.

                                          ***



                                            115
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.391 Filed 07/02/20 Page 123 of 235




       [The Agreement] generally requires that the Bank enhance its policies
       and procedures to ensure compliance with BSA/AML laws and
       regulations. The Bank will establish a Compliance Committee to
       monitor and assure compliance with the Agreement, oversee the
       completion of an independent review of account and transaction
       activity to be conducted by a third party vendor, and engage a third
       party to conduct a model validation for its BSA/AML monitoring
       software.
             In this June 21, 2019 8-K, the Company attempted to temper this news,

 stating that the “Bank’s Board and management take the requirements of the

 Agreement seriously, and will strive to achieve full compliance in a timely manner.

 The Company does not believe that the Agreement will have any material impact

 on its performance metrics, the payment of dividends, or the current share

 repurchase program.”

             While not mentioned by Sterling in its press release, the OCC

 Agreement (subsequently filed on August 27, 2019 as an exhibit to Sterling’s Second

 Quarter 2019 10-Q) specifically states that the OCC found unsafe or unsound

 practices relating to the Company’s credit administration and violations of law

 relating to certain aspects of its BSA/AML compliance program, inter alia, that the

 Bank revised its policies and procedures to ensure effective controls over loan

 underwriting, including “effective controls and processes to collect and verify

 employment and income”; “verification of borrowers’ income and cash flow

 information used in the Bank’s underwriting process for nonowner occupied

 properties”; “effective controls and verification procedures for the acceptance of

                                           116
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.392 Filed 07/02/20 Page 124 of 235




 gift letters, including proper execution and endorsement by both the donor and

 recipient”; and “effective oversight of exceptions identified by the Bank’s quality

 control function, including proper escalation and disposition of concerns raised by

 quality control to management or the BSA Officer.”            Moreover, the OCC

 Agreement states that the OCC found BSA/AML violations as detailed in a

 previously undisclosed March 31, 2018 Report of Examination and thereafter. The

 June 18, 2019 OCC Agreement was signed by defendants Allen, Judd, Meltzer,

 Sandra Seligman, Sinatra, Wineman, and Wolberg.          Moreover, the Report of

 Examination dated March 31, 2018 would have required the signature of all

 Directors of Sterling, including defendant Judd.18

              Also on June 21, 2019, after the market closed, Sterling filed a second

 Form 8-K signed by Lopp that disclosed that Director Defendant Fox, who served

 on the Audit and Risk Management Committee, had resigned from Sterling’s

 Board, effective immediately. He was replaced by Tom Minielly, who would also

 serve on the Audit and Risk Management Committee (only to resign six months later

 on December 19, 2019).



 18
   OCC, Comptroller’s Handbook, Examination Process, Bank Supervision
 Process, (Version 1.1, Sept. 2019), available at
 https://www.occ.gov/publications-and-resources/publications/comptrollers-
 handbook/files/bank-supervision-process/pub-ch-bank-supervision-process.pdf



                                           117
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.393 Filed 07/02/20 Page 125 of 235




             Again, the Company tried to temper the news, further stating in the 8-

 K, “Mr. Fox’s retirement and resignation was not due to any disagreement on any

 matter relating to the Company’s operations, policies or practices.”

             Upon the Company’s June 21, 2019 disclosures, including the attempts

 to minimize them, the Company’s stock price dropped $0.16, or 1.59%, from a close

 of $10.06 on Friday, June 21, 2019 to a close of $9.90 on Monday, June 24, 2019.

             Analysts, while noting disappointment with the news, also accepted the

 Company’s efforts to temper it. For example, a June 24, 2019 Sandler O’Neill report

 stated:

       This is a disappointing development, as for the past several years
       Sterling has had an excellent track record for maintaining a fastidious
       back office and a favorable relationship with its regulators.
       Impact Should Be Modest . . . we do not believe the agreement will
       result in any loss of business relationships or restrictions of business
       activities. Further, we do not expect the regulators to restrict Sterling’s
       strategic actions (such as opening new branches) or capital
       management. In fact, the company said explicitly that the agreement
       should not have any material impact on its performance metrics, the
       payment of dividends or its current share repurchase program.
             A June 24, 2019 Piper Jaffray Report, while noting the OCC

 Agreement may remain and overhang on the stock, remained optimistic that the issue

 would be resolved quickly, stating: “Hopefully SBT’s smaller size and relatively

 straight forward business model can help in accelerating its time to comply.”




                                             118
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.394 Filed 07/02/20 Page 126 of 235




              In a press release dated June 27, 2019 to announce that Sterling

 “Celebrates the Grand Opening of its Newest Branch Located in the Koreatown Area

 of Los Angeles,” Montemayor touted the Company’s disciplined approach, stating:

       Establishing this branch reflects our long-term, disciplined approach
       to banking that emphasizes focused geographic expansion coupled
       with niche products and services that have proven valuable to our
       customers since our founding. We are known for our relationship-
       based banking and intend to bring this same level of highly
       personalized service to our customers in Koreatown.
              In the June 27, 2019 release, the Company also touted that: “The Bank

 is well regarded for its high-touch customer relationships, a suite of niche loan

 products, a high concentration of core deposits and a strong credit culture.”

              2.    Defendants’ Representations Regarding Sterling’s Second
                    Quarter 2019 Results
              On July 29, 2019, Sterling issued a press release reporting “Second

 Quarter 2019 Financial Results” that reported: “Net income of $13.4 million, down

 from $16.0 million in Q2 2018, and $15.7 million in Q1 2019”; “Total loan

 originations of $356.5 million, down from $433.9 million in Q2 2018 and up from

 $304.9 million in Q1 2019”; “Total gross loans, including loans held for investment

 and loans held for sale, of $2.95 billion, a 3% increase from Q2 2018, and flat from

 Q1 2019”; and “Total deposits of $2.55 billion, a 9% increase from Q2 2018, and a

 5% increase from Q1 2019.” The Company also reported as of June 30, 2019, its




                                           119
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.395 Filed 07/02/20 Page 127 of 235




 residential real estate loans totaled $2,523,883,000 and its total allowance for loan

 losses was $20.918 million.

              In the July 29, 2019 press release, the Company also reported:

       Total gross loans, which includes those held for investment and held
       for sale, were $2.95 billion at June 30, 2019, an increase from $2.94
       billion at March 31, 2019. The Company had a $29.9 million increase
       in residential mortgage loans held for investment and a $0.3 million
       increase in residential mortgage loans held for sale, partially offset by
       a $20.3 million decrease in construction and commercial real estate
       loans, and an $8.1 million decrease in commercial and industrial loans
       . . . . During the second quarter of 2019, the Company originated $356.5
       million in loans, which included $316.1 million in residential mortgage
       loans . . . .
              In the July 29, 2019 press release, Judd touted Sterling’s sound business

 and loan quality and pipeline, stating: “Our business remains sound. We will

 continue to opportunistically utilize loan sales to diversify our revenue. We expect

 to resume our loan growth as our pipeline is healthy and credit quality remains

 excellent, which should translate into continued strong returns for our shareholders.”

              Later that day, on July 29, 2019, the Company held its Second Quarter

 2019 Earnings Call, at which Judd repeated the financial numbers reported in the

 July 29, 2019 press release for the Company’s net income of $13.4 million and total

 loan production of $356 million.

              On the Second Quarter 2019 Earnings Call, Judd also touted, “demand

 from institutional buyers continues to be healthy, reflecting the outstanding quality

 and performance of the loans we originate.” He further stated: “Looking into the

                                            120
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.396 Filed 07/02/20 Page 128 of 235




 second half of the year, we remain optimistic about our opportunities to continue

 delivering positive results despite some headwinds. Our business remains sound

 and we expect loan growth to continue as our pipelines are healthy and credit quality

 remains excellent, which should translate into increased revenue and continued

 strong returns for our shareholders.” Judd stressed, “demand for our suite of loan

 products remains healthy across all of our markets, particularly, for our niche

 residential mortgage loans and our commercial loans.”

              On the Second Quarter 2019 Earnings Call, Judd also provided

 purported reasons for the growth slowdown stating, “However, with increased

 industry-wide refinancing activity, our existing portfolio isn’t immune. And as a

 result, we experienced higher payoffs during the quarter, muting our overall loan

 growth.”

              On the Company’s Second Quarter 2019 Earnings Call, with the

 agreement with the OCC now public, defendants characterized the BSA/AML

 implications of the OCC Agreement as little more than increased expenses for

 compliance. Judd stated, “expenses related to regulatory compliance are expected

 to remain somewhat elevated.” Lopp likewise stated, “we expect to incur increased

 regulatory compliance costs, both ongoing and one time in nature, in order to comply

 with a recent agreement with the OCC.”




                                            121
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.397 Filed 07/02/20 Page 129 of 235




              On August 9, 2019, Sterling filed its Second Quarter 2019 10-Q. In the

 Second Quarter 2019 10-Q, the Company repeated the same financial numbers

 reported in the July 29, 2019 press release for net income of $13.434 million, total

 loans of $2.946 billion (total portfolio loans of $2.945 billion and mortgage loans

 held for sale of $500,000), residential real estate loans of $2,523,883,000, total

 deposits of $2.55 billion, and total allowance for loan losses of $20.918 million. The

 Company also reported its allowance for residential real estate losses was $12.758

 million and did not record any reserves for loan repurchases.

              In the Second Quarter 2019 10-Q, the Company described its loan

 portfolio:

       For the three months ended June 30, 2019, we originated loans of
       $356.5 million, down from $433.9 million for the same period of 2018,
       which included $316.1 million in residential mortgage loans . . . . For
       the six months ended June 30, 2019, we originated loans of $661.4
       million, down from $841.8 million for the same period of 2018, which
       included $573.7 million in residential mortgage . . . . Also, for the three
       and six months ended June 30, 2019, we sold pools of residential
       mortgages loans for $71.9 million and $121.8 million, respectively, to
       third-party investors.

              In the Second Quarter 2019 10-Q, the Company touted the

 individualized and regular analysis it performed to ensure credit quality:

       The Company categorizes loans into risk categories based on relevant
       information about the ability of borrowers to service their debt such as:
       current financial information, historical payment experience, credit
       documentation, public information, and current economic trends,
       among other factors. The Company analyzes loans individually by
       classifying the loans as to credit risk. This analysis includes

                                             122
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.398 Filed 07/02/20 Page 130 of 235




       homogeneous loans such as residential real estate and consumer loans
       and non-homogeneous loans, such as commercial lines of credit,
       construction and commercial real estate loans. This analysis is
       performed monthly.

             Based     on   this   credit-quality   analysis,   the   Company      rated

 $2,494,537,000 of its $2,501,179,000 residential first mortgage loans and 100% of

 its $22,704,000 residential second mortgage loans as “Pass:            Loans are of

 satisfactory quality.” The Second Quarter 2019 10-Q also stated: “We have grown

 significantly since 2013 while maintaining stable margins and solid asset quality.”

             The Second Quarter 2019 10-Q included SOX certifications by Judd

 and Lopp that were identical in all material respects to those in the Company’s 2017

 10-K, ¶¶ 159 and 160, supra.

             3.      Sterling Announces The Abrupt Resignation of Judd
             On October 17, 2019, after the market closed, the Company issued a

 press release abruptly announcing that CEO Judd was retiring.

       Sterling Bancorp, Inc. (NASDAQ: SBT) (“Sterling” or the
       “Company”), the holding company of Sterling Bank and Trust, F.S.B.,
       (the “Bank”) today announced that Chairman and CEO Gary Judd
       will retire after over eleven years of service with the Company.
       Sterling’s Board of Directors has appointed Tom Lopp, the Company’s
       current President, Chief Operating Officer and Chief Financial Officer,
       to succeed Judd as CEO and Chairman of the Board. The Company
       also announced that Steve Huber, in addition to his current role as Chief
       Financial Officer of the Bank, will be promoted to Chief Financial
       Officer and Treasurer of Sterling. The transitions will be effective on
       November 30, 2019.




                                            123
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.399 Filed 07/02/20 Page 131 of 235




              However, the press release also continued to tout Sterling’s strong

 credit culture, quoting Judd as stating:      “Our success has been built on our

 commitment to strong customer relationships, a suite of niche loan products, a

 strong credit culture, and very efficient back-office operations.”

              4.    Defendants’ Representations Regarding Sterling’s Third
                    Quarter 2019 Results

              On October 28, 2019, Sterling issued a press release reporting its “Third

 Quarter 2019 Financial Results” that reported: “Net income of $13.9 million, up

 from $13.4 million in Q2 2019, and down from $15.7 million in Q3 2018”; “Total

 loan originations of $282.1 million, down from $356.5 million in Q2 2019 and

 $419.2 million in Q3 2018”; “Total gross loans, including loans held for investment

 and loans held for sale of $2.93 billion, down 1% from Q2 2019, and flat from Q3

 2018”; “Prior to loan sales, total gross loans increased by 2% from Q2 2019”; and

 “Total deposits of $2.57 billion, up 1% from Q2 2019 and 7% increase from Q3

 2018.” The Company reported its residential real estate loans as $2,505,274,000 and

 its total allowance for loan losses as $21.204 million.

              The October 28, 2019 press release further touted:

       Total gross loans, which includes those held for investment and held
       for sale, were $2.93 billion at September 30, 2019, a decrease from
       $2.95 billion at June 30, 2019. The Company had an $18.6 million
       decrease in residential mortgage loans held for investment . . . . During
       the third quarter of 2019, the Company originated $282.1 million in
       loans, which included $241.7 million in residential mortgage loans . . .



                                            124
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.400 Filed 07/02/20 Page 132 of 235




       . The Company sold $76.1 million in residential mortgage loans during
       the third quarter, including Agency sales.

              In the October 28, 2019 press release, Judd continued to tout the

 “healthy loan pipeline” and “solid credit quality,” stating:

       We remain optimistic in our outlook as we end the year. We are
       focused on converting our healthy loan pipeline into closed loans
       while maintaining solid credit quality and reducing deposit costs.
       While we will continue to opportunistically utilize loan sales to
       diversify our revenue going forward, we may significantly reduce these
       sales in the fourth quarter and retain the majority of our new loan
       production on our balance sheet. Therefore, we expect to resume our
       loan growth and achieve net interest margin stability, which should
       translate into continued strong returns for our shareholders.
              Later that day, October 28, 2019, the Company held its Third Quarter

 2019 Earnings Call, during which Judd discussed Sterling’s financial results and

 repeated the financial numbers reported in the October 28, 2019 press release for the

 Company’s net income of $13.9 million.

              On the Third Quarter 2019 Earnings Call Judd touted the Company’s

 loan credit quality and pipeline and demand, including in the secondary market:

       As you know, another component of managing our balance sheet
       liquidity is loan sales. During the quarter, we sold $76 million of
       residential loans, including agency loans. Institutional demand in the
       secondary market for our loans remains healthy, reflecting the high
       quality of the loans we originate and allowing us to realize continued
       attractive premiums for the loans we sell.

                                          ***
       We remain optimistic in our outlook as we end the year. We are
       focused on converting our healthy loan pipeline into closed loans, while
       maintaining solid credit quality and reducing deposit cost. During the

                                             125
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.401 Filed 07/02/20 Page 133 of 235




       fourth quarter, we expect to resume our loan growth and achieve NIM’s
       stability, which should translate into continued strong returns for our
       shareholders.
              On the Third Quarter 2019 Earnings Call Judd also gave purported

 reasons for the decline while continuing to emphasize underwriting discipline and

 credit quality:

       Our total loans including both loans held for investment and held for
       sale declined by $20 million in the second quarter. This was primarily
       driven by lower production during the third quarter. Loan production
       was lower during the quarter, as we maintained our underwriting and
       pricing discipline in a very competitive lending market. In addition,
       we are still experiencing some caution among some of our customers
       with respect to the ongoing trade friction in China and tighter
       enforcement on currency control, as well as inventory and general
       affordability concerns in the housing market, particularly in the Bay
       Area.
              On the Third Quarter 2019 Earnings Call, an analyst pushed back on

 the purported explanations given by Sterling asking the following question, which

 resulted in the following answer from defendant Montemayor:

       Q: And then I’d like to start on the origination volumes, because it
       seems like they’ve continued to come down, and I know, you
       highlighted the inventory and affordability concerns, but it just—it’s
       really surprising that I’m seeing a number of other banks that kind of
       traffic in your same space that seem to be—where their volume seem
       to be holding up, okay. And so, I’m just wondering, you mentioned in
       the press release that it’s partly related to competition. If that’s really
       the driver here, what types of things you see in the competition doing
       that you guys are unwilling to do or are there other factors that I’m just
       not getting?
       [Michael Montemayor answered:] I would say that some of the
       competition has offered longer term fixed rates on some of the products
       that we hadn’t. We are looking at some of those currently and

                                             126
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.402 Filed 07/02/20 Page 134 of 235




       evaluating whether that’s right for us. But they’ve gone out longer on
       the maturity and that maybe we weren’t competing with.

              On the Third Quarter 2019 Earnings Call, taking cues from Sterling, an

 analyst offered this mild characterization of Sterling’s regulatory issues as part of a

 question: “You have a little bit of regulatory issues here that you’re working

 through”—which went uncorrected by defendants; indeed, Lopp responded, “I think

 that’s fair.” The exchange unfolded as follows:

       Q: Okay. Now, when I look at overall expense growth this year, it’s
       going to be something like 7%, 7.5% obviously much lower than
       previous years when balance sheet growth was much greater. You
       have a little bit of regulatory issues here that you’re working through.
       What expansion plans do you have for 2020, and is that 7% growth
       rate at this stage a good ballpark for next year?
       Lopp: I believe it is. I think that’s fair and I—you’ve nailed the two
       issues. As the growth has slowed somewhat, the expenses do reflect
       that, as well as some incremental cost for regulatory compliance. But
       I think 7.5% is a fair estimate in every quarter, we will try to guide
       best we can at least a quarter out.

              On November 8, 2019, Sterling filed its Third Quarter 2019 10-Q. In

 the Third Quarter 2019 10-Q, the Company repeated the same financial numbers

 reported in the October 28, 2019 press release for net income of $13.884 million,

 total loans of $2.926 billion (total portfolio loans of $2.925 billion and mortgage

 loans held for sale of $837,000), residential real estate loans of $2,505,274,000, total

 deposits of $2.57 billion, and total allowance for loan losses of $21.204 million. The

 Company also reported its allowance for residential real estate losses was $12.440

 million and did not record any reserves for loan repurchases.

                                             127
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.403 Filed 07/02/20 Page 135 of 235




              In the Third Quarter 2019 10-Q, the Company further touted:

       For the three months ended September 30, 2019, we originated loans of
       $282.1 million, down from $419.2 million for the same period of 2018,
       which included $241.7 million in residential mortgage loans . . . . For
       the nine months ended September 30, 2019, we originated loans of
       $943.5 million, down from $1.26 billion for the same period of 2018,
       which included $815.4 million in residential mortgage loans . . . . Also,
       for the three and nine months ended September 30, 2019, we sold pools
       of residential mortgages loans for $51.6 million and $173.4 million,
       respectively, to third-party investors.

                                          ***
              In the Third Quarter 2019 10-Q, the Company continued to tout the

 individualized and regular analysis it performed to ensure credit quality:

       The Company categorizes loans into risk categories based on relevant
       information about the ability of borrowers to service their debt such as:
       current financial information, historical payment experience, credit
       documentation, public information, and current economic trends,
       among other factors. The Company analyzes loans individually by
       classifying the loans as to credit risk. This analysis includes
       homogeneous loans such as residential real estate . . . . This analysis is
       performed monthly.
              Based    on   this   credit-quality   analysis,   the   Company       rated

 $2,475,200,000 of its $2,481,667,000 residential first mortgage loans and 100% of

 its $23,607,000 residential second mortgage loans as “Pass: Loans are of satisfactory

 quality.” The Company also stated: “We have grown significantly since 2013 while

 maintaining stable margins and solid asset quality.”




                                            128
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.404 Filed 07/02/20 Page 136 of 235




             The Third Quarter 2019 10-Q included SOX certifications by Lopp and

 Judd that were identical in all material respects to those in the Company’s 2017

 10-K, ¶¶ 159 and 160, supra.

             While continuing to make false and misleading statements in the Third

 Quarter 2019 10-Q, the Company also disclosed that in November 2019, it

 “terminated two of our top loan producers within [the Advantage Loan Program]

 who were collectively responsible for 15% of our residential loan production

 through September 30, 2019. While we will undertake to retain their clients and

 replace their historical production with new production from existing or new loan

 producers, there can be no assurance these efforts will be successful.” In its Risk

 Factors, the Company further stated:

       Our business and ability to generate loans depends on the efforts of our
       top loan producers, particularly within our Advantage Loan program,
       which constituted 79% of our residential loan portfolio as of
       September 30, 2019 and has historically generated larger margins than
       traditional conforming mortgage products. In November 2019, in
       connection with an internal compliance investigation, we terminated
       two loan producers within the Advantage Program. If we are unable to
       maintain the clients of these producers or replace their production
       through other loan officers, our results of operations would be
       materially and adversely affected. In addition, if these producers or
       other loan producers within our Advantage Loan program are found to
       have engaged in misconduct, we could face regulatory or other pressure
       to disband the Advantage Loan program, which would materially and
       adversely affect our profitability and margins.

             On November 25, 2019, before the market opened, Sandler O’Neill

 issued a report highlighting the termination of the two top ALP producers, and the

                                           129
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.405 Filed 07/02/20 Page 137 of 235




 impact thereof, and downgrading its rating of the Company from Buy to Hold.

 Specifically, the report stated:

       The Advantage Loan program is the company’s largest lending product
       and constituted 79% of its residential loan portfolio, or 67% of total
       loans, as of September 30. Moreover, these loans have historically
       generated larger margins than traditional conforming mortgage
       products. In the nine months ended September 30, the Advantage Loan
       program generated 83% of Sterling’s residential loan production and
       the two producers that were terminated collectively generated 15% of
       that production. As such, we estimate the two producers accounted
       for about $100 million of the $944 million of loan production in the
       first nine months of the year. While the loss of two lenders is certainly
       not insurmountable, we estimate their production was 3–5 times the
       typical lender, and probably toward the high-end of that range.

                                            ***
       [O]ur view of the company as a growth story, with growth having already
       slowed sharply over the past year or so, is further compromised...

              However, the November 25, 2019 Sandler O’Neill report also relayed

 that the analyst did not believe it was related to the OCC Agreement and

 BSA/AML issues, as management relayed to them that its “BSA/AML remediation

 efforts were making good progress,” and the analyst did not believe any regulatory

 or credit issues would arise in connection with the terminations, further stating:

       In a conversation we had with management on Friday afternoon, it said
       the company is working hard to retain clients brought in by these
       producers and to replace their historical volume with production from
       existing and new lenders.
                                          ***
       Notably, management said that while the producers were not
       following company policies and procedures, there was no fraud


                                            130
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.406 Filed 07/02/20 Page 138 of 235




       involved and that the underwriting was not compromised (all loans
       by these producers are paying as agreed). It also sounded to us like
       there is no direct link between the policy and procedure failures of
       these two lenders and the company’s formal agreement with the OCC
       regarding deficiencies in its Bank Secrecy Act/Anti-Money
       Laundering program. On that point, management said its BSA/AML
       remediation efforts are making good progress.
                                          ***
       And our sense is that no regulatory or credit issues will emerge from
       this event…
              In response to news of the downgrade, which was also tempered by

 Sandler O’Neill’s statements, based on discussion with management, that the

 terminations were not related to the OCC Agreement and BSA/AML compliance

 issues and would not result in regulatory issues, Sterling shares fell from a close of

 $9.90 on Friday November 22, 2019 to a close of $9.70 on Monday November 25,

 2019, a decline of $0.20 or 2.02%.

              5.    Defendants’ Disclosures Regarding The Suspension Of The
                    Advantage Loan Program And The Departure Of Director
                    Tom Minielly
              Then, just two weeks later, on December 9, 2019, before the market

 opened, Sterling filed a Form 8-K which disclosed that the Bank had suspended its

 Advantage Loan Program in connection with an internal review of its documentation

 procedures. Specifically, the Form 8-K disclosed:

       On December 9, 2019, Sterling Bank and Trust, FSB, Southfield,
       Michigan (the “Bank”), a wholly-owned subsidiary of Sterling
       Bancorp, Inc. (the “Company”) voluntarily and temporarily suspended
       its Advantage Loan program in connection with an ongoing internal

                                            131
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.407 Filed 07/02/20 Page 139 of 235




       review of the program’s documentation procedures. Management
       believes it is prudent to temporarily halt the program as it continues
       to audit documentation on past loans and puts in place additional
       systems and controls to ensure the Bank’s policies and procedures are
       followed on loans originated under the program. It is the Company’s
       intention to resume the Advantage Loan program as soon as
       management is confident its stated policies and procedures are being
       followed. However, it is presently difficult to estimate how long this
       suspension might last.
       The Advantage Loan program is a material component of the Bank’s
       total loan originations. While it is difficult to quantify the financial
       impact of the program’s temporary suspension, management
       anticipates a reduced level of near-term loan originations, slower
       overall loan portfolio growth, and less loan sales.
                                         ***
       It is too early to assess the level of success that the Company will have
       in replacing the lost loan production volume from the Advantage Loan
       program’s temporary suspension. If the Company is unable to replace
       the lost production in a timely matter, or if a decision is made to alter
       the program, the Company’s results of operations could be materially
       and adversely affected.

             Thus, while the Company partially revealed they truth, it also continued

 to mislead the market by repeatedly claiming that the ALP would only be

 “temporarily” halted or suspended to be “prudent” and that it intended to resume the

 program.

             Upon this news, Sterling shares fell from a close of $9.45 on Friday

 December 6, 2019 to a close of $7.29 on Monday December 9, 2019, a decline of

 $2.16 or 22.86%, on heavy volume.




                                            132
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.408 Filed 07/02/20 Page 140 of 235




              Analyst and industry observers expressed surprise at the news. On

 December 9, 2019, a Seeking Alpha contributor stated: “After reviewing it more, I

 decided to quit the position. This program was just responsible for too many of the

 loans they originated. This news basically means the business will nearly stop for a

 while. Seems like the CEO quitting was not a coincidence after all.”

              In a December 9, 2019 report, Sandler O’Neill had a very different take

 on the situation than it did in its November 25, 2019 report issued just two weeks

 earlier, including possible regulatory action:

       [T]he fact [Sterling] has now suspended the origination of Advantage
       Loans suggests potentially broader issues with internal controls,
       which could include faulty documentation, appraisal issues or other
       problems (management did not disclose any such details). As such,
       we think it heightens the risk of potential regulatory restrictions
       (product offerings, branch expansion, etc.) as well as put-backs of
       previously sold mortgages or other adverse events . . . given the
       relative contribution of the Advantage Loan program to overall loan
       volumes, we believe the expansion of other categories is unlikely to
       be a meaningful offset in the near term.
       We believe the suspension of the Advantage Loan program will cause
       a material reduction to loan growth and gains on loan sales, partly offset
       by lower loan loss provisions and lower compensation costs. Since
       Advantage Loans also have higher yields relative to many other loan
       types, the suspension may also result in a thinner net interest margin.

              However, in a follow up report issued December 17, 2019, Sandler

 O’Neill stated it expected that the ALP would resume soon stating: “Having spent

 some additional time considering the impact of this suspension, we are increasing

 the near-term negative impact on loan production and balances, but shortening the


                                             133
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.409 Filed 07/02/20 Page 141 of 235




 duration of the impact, on the expectation that Sterling resumes the program early

 next year.”

               On December 27, 2019, in response to the suspension of the ALP,

 American Banker reported:

       The decision stunned industry observers, leaving them to wonder what
       led to the decision. “I was very surprised by the initial headlines,” said
       Robert Bolton, president of Iron Bay Capital and a Sterling shareholder
       who was concerned about a dearth of details in Sterling’s
       announcement. “It looked like there was something really bad there.”

               The December 27, 2019 American Banker report also quoted

 Ryan O’Loughlin, director of RMBS at Fitch, who stated that the documentation

 Sterling used for the ALP “are more vulnerable to manipulation and

 misrepresentation.”

               6.    Defendants’ Representations Regarding Sterling’s Fourth
                     Quarter 2019 and Full Year 2019 Results

               On January 29, 2020, Sterling issued a press release reporting “Fourth

 Quarter and Full Year 2019 Financial Results” that reported: “Net income of $14.0

 million, up 0.5% from Q3 2019, and down 13% from Q4 2018”; “Total loan

 originations of $281.7 million, consistent with Q3 2019 and down from $332.7

 million in Q4 2018”; “Total gross loans, including loans held for investment and

 loans held for sale, of $2.91 billion, down slightly from Q3 2019 and Q4 2018”; and

 “Total deposits of $2.50 billion, a 3% decrease from Q3 2019, and a 2% increase

 from Q4 2018.” The Company also reported that, as of December 31, 2019, its


                                            134
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.410 Filed 07/02/20 Page 142 of 235




 residential real estate loans as $2,476,866,000 and its total allowance for loan losses

 as $21.730 million.

              The January 29, 2020 press release stated:

       Total gross loans, which includes those held for investment and held
       for sale, were $2.91 billion at December 31, 2019, down slightly from
       September 30, 2019. The Company had a $28.4 million decrease in
       residential mortgage loans held for investment, a $22.8 million increase
       in construction and commercial real estate loans and a $6.6 million
       decrease in commercial lines of credit. The decline in residential loans
       held for investment was primarily due to lower production combined
       with a modest increase in payoffs. The lower production of residential
       loans was partially due to the Company’s decision to suspend its
       Advantage Loan program, which occurred in early December.
       During the fourth quarter of 2019, the Company originated $281.7
       million in loans, which included $200.6 million in residential mortgage
       loans . . . . The Company sold $51.4 million in residential mortgage
       loans during the fourth quarter, including $25.7 million of Agency
       loans and a $25.7 million CRA qualifying loan pool that was both
       purchased and sold in the quarter, down from $76.1 million of loans
       sold in the third quarter.

              In the January 29, 2020 press release, Lopp discussed the ALP but

 assured that a portion of the reduced volume due to the ALP suspension would be

 offset by new and expanded products:

       We intend to offset a portion of our reduced loan volume by continuing
       to work on initiatives to diversify our overall loan production, including
       expanding our commercial lending and tenant-in-common lending
       efforts. In addition, we will continue to develop new residential loan
       products that we believe will meet the needs of our customers, as well
       as have a broader appeal in our served markets. We are committed to
       making the necessary investments in order to realize the bank’s long-
       term growth potential.



                                             135
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.411 Filed 07/02/20 Page 143 of 235




                  Later that day, on January 29, 2020, the Company held its Fourth

 Quarter and Year-End 2019 Earnings Call at which Montemayor noted the lower

 loan production due to the ALP shut down, but still stated that loan production for

 the first quarter of 2020 would be “in the $150 million to $180 million range.”

 defendant Montemayor signaled that compliance problems with ALP would be

 temporary, stating, in regard to heightened expenses for professional fees, “I would

 say that Q4 was definitely very high. Q1, I think, would be comparable. But then I

 think you could see that start to drop meaningfully.”

                  On the Fourth Quarter and Year-End 2019 Earnings Call, defendant

 Lopp also downplayed the problems with the ALP as a “setback” and touted

 Sterling’s prudent underwriting and credit quality and that the new products would

 fill the void:

        In addition, we continue to review new residential loan products that
        we believe can meet the needs of our customers in our served markets.
        We are presently in the planning stages for three new loan products that
        we think will appeal to traditional customers that found our programs
        attractive, as well as expand and diversify our potential base of clients.
        All three of these loan products are similar in approach to the advantage
        loan program in that we target underserved customers and yet will
        require a higher level of documentation.
        The first product would appeal to customers who live in higher cost
        areas, enabling them to access home ownership. The second product
        focuses mainly on serving core national borrowers. And the third
        product will focus on investors seeking loans for income producing
        residential properties. All three of these products allow for expanded
        credit metrics with prudent underwriting offsets, which is consistent
        with our lending history and one of the main reasons for our excellent

                                             136
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.412 Filed 07/02/20 Page 144 of 235




       credit quality. While we are disappointed that we have encountered
       this setback with our advantage loan program, we are committed to
       making the necessary investments in 2020 to realize our long-term
       growth potential, while maintaining our higher profitability metrics.

              7.     Statements Defendants Made From June 2019 Through Its
                     Fourth Quarter 2019 Results Were False And Misleading
                     When Made

              While the truth began to emerge beginning in June 2019, defendants

 also continued to issue false statements.

              The statements above in ¶¶ 254–55, 258, 260, 265–66, 269, 272, 274–

 75, 280–81, and 299 regarding the Company’s underwriting standards and practices

 for its loans, its knowledge of its customers, its credit and asset quality, and its risk

 management were affirmative statements of present fact that were materially false

 and misleading when made because the Company’s underwriting and risk

 management programs were inadequate and neither disciplined nor conservative,

 lacked proper documentation and verification of borrowers’ identities, employment,

 income, and source of funds used, were not BSA/AML compliant, and had multiple

 red flags indicating that the loans were possibly being used to launder money. These

 statements were also false and misleading when made because they failed to disclose

 that, as of March 31, 2018 at the latest, the OCC found BSA/AML violations at the

 Bank as detailed in an undisclosed March 31, 2018 OCC Report of Examination.

              The statements in ¶¶ 256–57, 259, 263–64, 270–71, 273, 278–79, 295,

 and 296 regarding the Company’s financial results and growth, including its reported


                                              137
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.413 Filed 07/02/20 Page 145 of 235




 net income, total loans, residential loans, total deposits, total allowance for loan

 losses, and allowance for loan losses for residential loans were affirmative

 statements of present fact that were materially false and misleading when made

 because the Company’s allowance for loan losses were inadequate and its financial

 results were inflated by and dependent upon the Company’s undisclosed and

 inadequate underwriting that lacked proper documentation and verification of

 borrowers’ identities, employment, income, and source of funds used, focused on

 clients with little to no credit history, as opposed “strong” or “good” credit, were not

 BSA/AML compliant, and had multiple red flags indicating that the loans were

 possibly being used to launder money.

              The statements in ¶¶ 267 and 282 regarding the quality of the

 Company’s internal controls were affirmative statements of present fact that were

 materially false and misleading when made because effective internal controls were

 not in place to prevent improper lending, underwriting, and banking practices,

 including money-laundering. The Company’s underwriting and risk management

 programs were inadequate and neither disciplined nor conservative, lacked proper

 documentation and verification of borrowers’ identities, employment, income, and

 source of funds used, were not BSA/AML compliant, and had multiple red flags

 indicating that the loans were possibly being used to launder money.




                                             138
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.414 Filed 07/02/20 Page 146 of 235




             The statements in ¶¶ 258, 260, and 272 regarding the pipeline and

 demand for Sterling’s loans were affirmative statements of present fact that were

 materially false and misleading when made because they failed to disclose that the

 strong demand and pipeline were the result of the fact that the Company’s

 underwriting and risk management programs were inadequate and neither

 disciplined nor conservative, lacked proper documentation and verification of

 borrowers’ identities, employment, income, and source of funds used, were not

 BSA/AML compliant, and lent themselves to be used for money-laundering, thus

 creating a demand and pipeline for the ALP loans.

             The statements in ¶¶ 261, 275, and 276 regarding the reasons for the

 decline in growth for Sterling’s loans, were affirmative statements of present fact

 that were materially false and misleading when made because they failed to disclose

 that a reason for the declining growth was that, as of March 31, 2018 at the latest,

 the OCC found BSA/AML violations at the Bank as detailed in its March 31, 2018

 OCC Report of Examination.

             The statements in ¶¶ 247, 250, 262, 277, 285, 287–88, 298, and 299,

 including the analyst statements in ¶ 285, based on discussions with management

 and that went uncorrected by defendants, and ¶¶ 250, 287, and 288, its own partial

 corrective disclosure, downplaying the OCC Agreement and Sterling’s compliance

 issues, were affirmative statements of present fact that were materially false and


                                           139
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.415 Filed 07/02/20 Page 147 of 235




 misleading when made because, in truth, the compliance issues were severe as the

 Company’s underwriting and risk management programs were inadequate and

 neither disciplined nor conservative, lacked proper documentation and verification

 of borrowers’ identities, employment, income, and source of funds used, were not

 BSA/AML compliant, and had multiple red flags indicating that the loans were

 possibly being used to launder money. The Company’s BSA/AML program was

 inadequate to identify, mitigate, and manage money-laundering risks and therefore

 the Company was not in compliance with BSA/AML laws. In particular, the

 statements were false and misleading when made because (a) contrary to U.S. law,

 the Company failed to appropriately monitor and assess ongoing and high money-

 laundering risks associated with foreign nationals moving foreign money into the

 Company to facilitate real-estate lending involving properties in the United States;

 (b) despite the heightened risks, the Company did not carry out appropriate due

 diligence on customers and transactions originating from China that had known

 financial indicators relating to money laundering risks; and (c) despite the

 heightened risks, the Company did not effectively monitor or report suspicious

 activities and transactions that had known financial indicators relating to money

 laundering risks.

              The statements in ¶¶ 297 and 299 regarding new products being

 developed to fill the void once the ALP was shut down, including that they would


                                           140
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.416 Filed 07/02/20 Page 148 of 235




 have the same prudent underwriting consistent with its credit history, were

 affirmative statements of present fact that were materially false and misleading when

 made because the ALP was shut down because the Company’s underwriting and risk

 management programs were inadequate and neither disciplined nor conservative,

 lacked proper documentation and verification of borrowers’ identities, employment,

 income, and source of funds used, not BSA/AML compliant, and had multiple red

 flags indicating that the loans were possibly being used to launder money—and

 rather than develop new products the Company would have to focus on fixing these

 severe issues. Indeed, as the Company admitted on June 1, 2020, investors should

 “not to expect” net loan growth as “job one is to straighten out the regulatory

 challenges and restore the Bank’s regulatory standing. So, it’s frankly not the time

 to develop new programs. It’s the time to fix what we have . . . ,” and that the

 Company was working to “right the ship and bring the bank into regulatory

 compliance and investor confidence,” and “fix things that need to be fix[ed] and take

 them on aggressively.”

              The truth that Sterling’s underwriting and risk management were not

 conservative or disciplined, did not involve adequate documentation nor

 verification, were not BSA/AML compliant, and had multiple red flags indicating

 that the loans were possibly being used to launder money, is evidenced by the

 detailed statements by former employees of Sterling, including:


                                            141
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.417 Filed 07/02/20 Page 149 of 235




       a.    The statements by FEs 1, 2, 3, 4, 5, and 7 demonstrating that the
             Company’s underwriting and risk management for ALP
             mortgages were neither disciplined nor conservative.
       b.    The statements by FEs 1, 2, and 3 that underwriting and risk
             management for ALP mortgages were neither disciplined nor
             conservative.

       c.    The statements by FEs 1, 2, 3, 4, and 7 that the only records
             required for a customer to be approved under the ALP was a
             letter purportedly from the customer’s employer and/or from a
             CPA (for self-employed borrowers) and a monthly bank
             statement to verify income.
       d.    The statements by all FEs that the target customers for the ALP
             were foreign nationals, particularly Chinese nationals.

       e.    The statement by FEs 1, 3, and 7 that the ALP catered to foreign
             nationals with little or no credit history.
       f.    The statements by FEs 1, 2, 3, 4, 6, and 7 that employer letters
             often came from China, were written in a Chinese language, and
             were then translated by the borrowers themselves or by a
             Chinese-language-speaking bank employee.
       g.    The statement by FE 7 that translations of the employment letters
             were substantially similar in format.

       h.    The statement by FE 1 that a Sterling underwriter relayed that
             many of the CPA letters used in the ALP were from the same
             source, as the letters came from the same IP address, and that
             some of the CPA firms for the letters may not have actually
             existed.
       i.    The statements by FEs 2, 3, and 7 that to demonstrate the stated
             income in the letter, ALP customers were required to open an
             account at a Sterling branch with cash, and then had to make cash
             deposits into the account every two weeks for two or three
             months until a specified amount had been deposited.




                                          142
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.418 Filed 07/02/20 Page 150 of 235




       j.    The statements by FEs 2, 3, 5, 6, and 7 that there was no attempt
             to confirm the employment or CPA information and little or no
             verification of income or the source of the funds.
       k.    The statements by FE 3 that there was also little or no attempt to
             confirm the identity of the account holder and no attempt at all
             to identify the source of the funds, including gifted funds.

       l.    The statements by FE 3 and 5 that while gifted funds were
             allowable if from a borrower’s family members, Sterling’s
             review of the gift was limited to requiring only that the funds
             deposited into a borrower’s account matched those of the
             purported gift, and Sterling did not otherwise verify the source
             of the funds, even when presented with contradictory
             information provided by the borrower.

       m.    The statements by FE 5 that Sterling provided “no training” on
             risk or compliance and that Sterling employees with whom FE 5
             dealt had no training or familiarity with SARs, CTRs, or other
             compliance procedures.

       n.    The statements by FE 7 that Sterling had weak and deficient
             internal controls.
       o.    The statements by FEs 2, 3, 5, and 7 that they suspected that the
             ALP appeared to be used for money laundering.
             The truth that Sterling’s underwriting and risk management were not

 conservative nor disciplined, did not involve adequate documentation nor

 verification, and were not BSA/AML compliant, is further demonstrated by the

 Company’s own belated disclosures, including:

     a.      The Company’s disclosure on June 21, 2019 that it had entered
             into an agreement with the OCC to enhance its AML and BSA
             compliance, a critical component of which is customer due
             diligence and enhanced due diligence, which involves
             identifying and verifying borrowers’ identity and sources of
             income and wealth.


                                           143
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.419 Filed 07/02/20 Page 151 of 235




     b.      The OCC Agreement states that the OCC found unsafe or
             unsound practices relating to the Company’s credit
             administration and required the Bank to revise its policies and
             procedures to ensure effective controls over loan underwriting,
             including “effective controls and processes to collect and verify
             employment and income” and “verification of borrowers’
             income and cash flow information used in the Bank’s
             underwriting process for nonowner occupied properties.”

     c.      That as late as March 31, 2018, the OCC had detailed BSA/AML
             violations of law, as detailed in a Report of Examination and that
             the OCC found unsafe or unsound practices relating to the
             Company’s credit administration—a report that was provided to
             Sterling, defendants Judd and the Director Defendants, among
             others.
     d.      The disclosure on November 8, 2019 in its Third Quarter 2019
             10-Q that in November 2019, in connection with an internal
             compliance investigation, the Company had terminated two top
             loan producers within the Advantage Loan Program who
             together were collectively responsible for 15% of the Company’s
             residential loan production through September 30, 2019.
     e.      The disclosure on December 9, 2019 that the Company had
             temporarily suspended its Advantage Loan Program in
             connection with an ongoing internal review of the ALP’s
             documentation procedures while it audited documentation on
             past loans and put in place additional systems and controls to
             ensure the Bank’s policies and procedures are followed on loans
             originated under the ALP.

      f.     The disclosure on March 6, 2020, that the Company was
             permanently shutting down the ALP based on preliminary results
             from its internal investigation, which found misconduct in
             connection with the origination of such loans, including with
             respect to income verification and requirements, reliance on third
             parties, and related documentation.
     g.      The disclosures on March 6, 2020 that, in connection with this
             misconduct, the Company had terminated a number of
             employees, including the Senior Vice President with primary


                                           144
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.420 Filed 07/02/20 Page 152 of 235




             responsibility for, among other things, oversight of the
             Advantage Loan Program in California.

     h.      The disclosures on March 6, 2020 that the Bank was now under
             formal investigation by the OCC and that the Bank had received
             grand jury subpoenas from the DOJ in connection with its
             investigation into the Bank’s residential lending practices.

      i.     The May 29, 2020 disclosure that the Company had terminated
             defendant Montemayor, former President of Commercial and
             Retail Banking and Chief Lending Officer, from all of his
             positions with the Company, effective immediately.

      j.     The June 1, 2020 disclosures that (i) the Bank’s internal review
             of the Advantage Loan Program showed that “employees
             engaged in misconduct in connection with the origination of
             loans, including with respect to verification of income, the
             amount of income reported for borrowers, reliance on third
             parties, and related documentation”; (ii) due to the internal
             review, “it has become apparent that the potential for liability
             related to the origination of residential mortgage loans under that
             program warrants the initial creation of reserves” including $7.8
             million in reserves for loan repurchases and $25 million related
             to investigations and litigation regarding the ALP, which may
             need to be increased and may need to be applied to first quarter
             2019 and/or earlier periods; and (iii) the Company was working
             to “right the ship and bring the bank into regulatory compliance
             and investor confidence” and “fix things that need to be fix[ed]
             and take them on aggressively,” including examining the entire
             Company “culture.”

             8.    Defendants Disclose That Sterling Is Shutting Down The
                   ALP And That, In Connection With Ongoing Internal
                   Investigations, A Number Of ALP Employees Have Been
                   Terminated, Sterling Is Under Federal And Regulatory
                   Investigation, And Is Unable To Timely File Its Period
                   Reports With The SEC
             Then, despite assuring that the ALP suspension was temporary, on

 March 6, 2020, Sterling filed with the SEC a Form 8-K disclosing that, contrary to


                                           145
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.421 Filed 07/02/20 Page 153 of 235




 earlier assertions, it would be shutting down the ALP based on preliminary results

 from its internal investigation that found misconduct in connection with the

 origination of such loans, including with respect to income verification and

 requirements, reliance on third parties, and related documentation, and that a

 number of employees had been terminated, including the Senior Vice President

 with primary responsibility for, among other things, oversight of the Advantage

 Loan Program in California. Specifically, the Company disclosed:

       As previously reported, the Bank voluntarily suspended the Advantage
       Loan Program in connection with an ongoing internal review of the
       program’s documentation procedures. To date, the primary focus of
       the internal review, which is being led by outside legal counsel under
       the direction of a special committee of independent directors (the
       “Special Committee”), has involved the origination of certain
       residential loans pursuant to the Advantage Loan Program.
       Preliminary results from the Special Committee’s internal review
       indicate that certain employees engaged in misconduct in connection
       with the origination of such loans, including with respect to income
       verification and requirements, reliance on third parties, and related
       documentation. The full extent of these issues and their potential
       consequences have yet to be established, and the internal review will
       take further time and effort on the part of the Special Committee and
       outside legal counsel to complete.

       In connection with the internal review, a significant number of
       employees either have been terminated, including the Senior Vice
       President with primary responsibility for, among other things,
       oversight of the Advantage Loan Program in California, or have
       resigned. The Company believes that additional terminations and
       resignations are possible, and the Company no longer intends to
       resume the Advantage Loan Program. While the Company will
       continue to work on initiatives to diversify its overall loan production
       and to review new residential loan products, including a program
       designed to meet the needs of similar customers serviced by the

                                           146
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.422 Filed 07/02/20 Page 154 of 235




       Advantage Loan Program, the implementation of any new loan
       products takes time and may be subject to the prior review and approval
       of applicable bank regulatory authorities. Accordingly, the Company
       expects adverse effects on its residential loan production as a result of
       the discontinuation of the Advantage Loan Program as well as likely
       adverse impacts on its results of operations as repayments from its loan
       portfolio will need to be invested in lower yielding assets until new loan
       programs can commence.

              Notably, the terminated Senior Vice President was the very employee

 the Company had touted in connection with the IPO and its risk management and

 had assured the SEC was “fully integrated into monthly senior management

 meetings.”

              In the same March 6, 2020 Form 8-K, the Company also informed

 investors that the Bank had received grand jury subpoenas from the U.S.

 Department of Justice relating to the Company’s residential lending practices.

 The Company further announced that the Bank was now under formal

 investigation by the OCC and continued to be subject to the OCC Agreement.

              In the March 6, 2020 Form 8-K, the Company also disclosed that it was

 unable to file its 2019 10-K in order to allow for additional review and procedures,

 including on the part of the Company’s independent auditors, relating to the

 circumstances that led to the December 2019 suspension of the ALP.

              On this news, the price of Sterling’s shares declined from $6.67 on

 Friday, March 6, 2020 to a close of $4.88 on Monday, March 9, 2020, a decline of

 $1.79, or 26.84%, on heavy trading volume.

                                            147
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.423 Filed 07/02/20 Page 155 of 235




              Analysts likewise responded strongly to the unexpected disclosures by

 the Company. In a March 9, 2020 report, Piper Sandler, the successor to Sandler

 O’Neill, downgraded its rating again in response to the “disappointing updates”

 and “several discouraging items.” The report also noted that the failure of the

 Company to timely file its 2019 10-K “is frustrating for analysts and investors” and

 “also raises questions about the adequacy of internal controls or the possibility of

 restated results.”

              Then, on March 17, 2020, the last day of the Class Period, Sterling

 notified the SEC that it would again delay the filing of its 2019 10-K, as it was

 unable to file it, in order to complete:

       (i) additional review and procedures, including on the part of the
       Company's independent auditors, relating to the circumstances that
       led to the previously-reported suspension and termination of the
       Bank’s Advantage Loan Program . . . and related matters, and (ii) an
       ongoing internal review relating to the discontinued Advantage Loan
       Program, which review is being led by outside legal counsel under the
       direction of a special committee of independent directors . . . [and it]
       intends to file the Annual Report as soon as practicable upon
       completion of the additional review and procedures and internal review.
              On this news, the price of Sterling shares declined from a close of $4.54

 on Tuesday, March 17, 2020 to a close of $2.94 on Wednesday, March 18, 2020, a

 decline of $1.60, or 35.24%, on heavy trading volume.




                                            148
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.424 Filed 07/02/20 Page 156 of 235




       C.    Post-Class Period Events

             On May 8, 2020, it was announced that Lopp, having served as CEO

 for less than six months, was resigning, effective immediately, with Steve Huber to

 serve as interim CEO.

             On May 12, 2020, the Company notified the SEC that it still is unable

 to file its Quarterly Report on Form 10-Q for the period ending March 31, 2020

 (“First Quarter 2020 10-Q”) or 2019 10-K by the due date of May 11, 2020, or by

 the extension date of May 18, 2020, because time is needed to complete the ongoing

 internal reviews and investigation.

             On May 29, 2020, the Company announced that the Board of the

 Company and of the Bank terminated defendant Montemayor, President of

 Commercial and Retail Banking and Chief Lending Officer, from all of his

 positions with the Company, effective immediately.

             On June 1, 2020, Sterling announced that it was hiring Company

 outsider Thomas M. O’Brien (“O’Brien”) the Chairman, President and CEO of the

 Company and the Bank.

             Also on June 1, 2020, while still unable to file its delinquent annual and

 quarterly reports as the internal review and investigations were still ongoing, the

 Company reported unaudited financial highlights for its first quarter ended

 March 31, 2020 reflecting the establishment of reserves relating to the Bank’s



                                           149
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.425 Filed 07/02/20 Page 157 of 235




 Advantage Loan Program. The Company reported a net loss of $27.8 million and a

 “non-interest expense of $47.0 million, reflecting loan repurchase reserves of $7.8

 million related primarily to the sale of loans originated under the Bank’s

 Advantage Loan Program and contingency reserves of $25.0 million related to

 previously disclosed litigation and investigations stemming from the Advantage

 Loan Program,” stating that “these reserves reflect additional information obtained

 during the course of the previously-disclosed internal review of this program.” The

 Company further disclosed:

       As the Bank’s internal review of the circumstances that led to the
       previously-reported discontinuation of the Advantage Loan Program
       has progressed, it has become apparent that the potential for liability
       related to the origination of residential mortgage loans under that
       program warrants the initial creation of reserves. Results from the
       internal review indicate that certain employees engaged in misconduct
       in connection with the origination of loans, including with respect to
       verification of income, the amount of income reported for borrowers,
       reliance on third parties, and related documentation.

                                          ***

       The outcome of the pending investigations and litigation is uncertain.
       There can be no assurance (i) that we will not incur material losses due
       to damages, penalties, costs and/or expenses as a result of such
       investigations and litigation, (ii) that the reserves we have established
       will be sufficient to cover such losses, or (iii) that such losses will not
       materially exceed such reserves and have a material impact on our
       financial condition or results of operations. In addition, in connection
       with the audit of the Company’s December 31, 2019 financial
       statements the Company is evaluating whether any portion of the
       reserves should be applied to the fourth quarter of 2019 and/or prior
       periods. The Company has incurred significant legal expenses in


                                             150
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.426 Filed 07/02/20 Page 158 of 235




        defending the litigation and in cooperating with the investigations and
        expects to continue to do so during the pendency of these matters.

                 Later in the day on June 1, 2020, the Company held its First Quarter

 2020 Earnings Call. During the call, while stating that he could not say more than

 what was in the press release earlier that day, new CEO O’Brien relayed that “my

 assignment here as directed by the Company’s Board of Directors is to right the ship

 and bring the bank into regulatory compliance and investor confidence.” He

 further stated that “we’re here to fix things that need to be fix[ed] and take them

 on aggressively and forthrightly” and “look at the culture of the institution.” He

 further disclosed that roughly 30 employees had been terminated so far in

 connection with the internal investigation and review. Further, while the Company

 had previously relayed that it was developing products to fill the void left by the

 shutdown of the ALP, including with three new loan products, O’Brien stated he

 “would caution you not to expect” net loan growth as “job one is to straighten out

 the regulatory challenges and restore the bank’s regulatory standing. So, it’s

 frankly not the time to develop new programs. It’s the time to fix what we

 have . . . .”

                 On the June 1, 2020 call, O’Brien also disclosed that approximately $2

 billion of Sterling’s Advantage Loan program loans were included in the Bank’s

 balance sheet as of March 31, 2020 and estimated that an approximately $600

 million of Advantage Loans had been previously sold.

                                              151
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.427 Filed 07/02/20 Page 159 of 235




              To date, this internal review and investigation are ongoing and the

 Company has not filed its delinquent annual and quarterly reports.

       D.     Additional Scienter Allegations
              1.     The Consistent Accounts By Former Employees Evidence A
                     Strong Inference of Scienter

              The consistent accounts of former employees whose employment

 spanned various time periods, locations, and roles at the Company demonstrate that

 the defendants were either aware of or recklessly disregarded the fact that, contrary

 to Sterling’s representations to the investing public, its documentation, underwriting,

 and risk management programs were neither disciplined nor conservative; the

 Company was not in compliance with BSA/AML laws and SARs reporting

 requirements; effective internal controls were not in place to prevent fraudulent

 lending, underwriting, and banking practices; and the ALP program—with its lax or

 nonexistent income and employment verification procedures—allowed applicants to

 use nonstandard forms of documentation that were susceptible to manipulation

 without further verification or inquiry and that lent themselves to money laundering

 abuses.

              Indeed, several former employees believed that the ALP program was

 being used for money laundering. Moreover, several former employees raised

 concerns with senior management regarding the Company’s lending practices but




                                             152
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.428 Filed 07/02/20 Page 160 of 235




 were ignored or even instructed by senior management to keep quiet and not worry

 about what they were witnessing with their own eyes.

                   a)     Contrary To Defendants’ False Statements, Sterling’s
                          Underwriting And Risk Management Were Neither
                          Disciplined Nor Conservative
             As consistently relayed by FEs 1, 2, 3, 5, and 7, the Company’s

 underwriting and risk management for ALP mortgages were neither disciplined nor

 conservative. Rather, there was almost no documentation required for ALP loans,

 which generated most of the Bank’s business. The only records required to evaluate

 a potential ALP borrower was a letter purportedly from the borrower’s employer or

 from a CPA (for self-employed borrowers), and bank statement to verify income.

             The ALP targeted borrowers whose verifying documents were

 unreliable. As each FE relayed, the target borrowers for the ALP were Chinese

 nationals, and the employer letters often came from China, were often written in

 Mandarin or another Chinese language, and, according to FEs 1, 3, 4, 5, 6, and 7,

 were then translated by the borrowers themselves or by a Chinese-language-

 speaking bank employee. FE 7 further relayed that translations of the employment

 letters were substantially similar in format. One former employee, FE 1, was told

 by a Sterling underwriter that many of the CPA letters used in the ALP were from

 the same source, as the letters came from the same IP address. Additionally, FE 1




                                          153
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.429 Filed 07/02/20 Page 161 of 235




 relayed that the Sterling underwriter also told FE 1 that some of the CPA firms for

 the letters may not have actually existed.

              As explained by FEs 2, 3, and 7, to demonstrate the stated income in

 the letter, ALP customers were required to open an account at a Sterling branch with

 cash, and then had to make cash deposits into the account every two weeks for two

 months until a specified amount had been deposited representing two months’

 “salary.” Similarly, FE 7 relayed that, for the ALP, all the Bank wanted was two

 months’ “salary” deposited into a bank account that matched what the employer

 letter stated, and that the funds remain in the account for 60 days. Moreover, the

 bank statement that was used for income verification was often the very Sterling

 account that it required borrowers to open in connection with the ALP mortgage,

 which was usually opened with cash. FE 7 noted that the source of deposits

 representing the borrower’s purported salary usually did not identify the purported

 employer.

              Further, FE 5 stated that Sterling provided “no training” on risk or

 compliance and that Sterling employees with whom FE 5 dealt had no training or

 familiarity with SARs, CTRs, or other compliance procedures. In one instance, FE 5

 spoke with a retail banker at one of Sterling’s San Francisco branches and

 commented that the retail banker may need to complete a SAR. This confused the

 retail banker, who thought that SARs referred to Severe Acute Respiratory


                                              154
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.430 Filed 07/02/20 Page 162 of 235




 Syndrome. FE 5 then spoke to that person’s manager, who also did not appear

 familiar with SARs.

              As relayed by these former employees, this was the extent of the

 underwriting and all that was needed to satisfy the assets and income test of the ALP.

 Indeed, FEs 2, 3, 5, 6, and 7 have said that there was no attempt to confirm the

 employment or CPA information and little verification of income. According to

 FE 3, there was also little or no attempt to confirm the identity of the account holder

 and no attempt at all to identify the source of the funds. For example, FE 3 recalled

 ALP customers being asked to provide the source of an initial deposit, and the

 answer given was a relative, such as an aunt or cousin, but there was no follow up

 or attempt to confirm this information. Further, FE 3 accounted instances where the

 borrower provided inconsistent statements about the identify of purported relatives,

 but that Sterling did nothing. FE 2 concurred that there was no attempt to verify the

 source of the cash. FEs 2, 3, 5, 6, and 7 similarly relayed that the Bank did not

 otherwise attempt to verify the source of the income. As stated by FE 6, Sterling

 approved many loans “without getting proper ID and income verification.” And FE

 3 has described the whole ALP process as “shady” and “suspicious.”

              FE 5 similarly found the ALP to be “unnatural” and “abnormal” and

 felt that “something was funny” about the program. FE 5 said that the ALP allowed

 money to be moved into the United States quickly and with little documentation.


                                             155
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.431 Filed 07/02/20 Page 163 of 235




 And FE 5 said that while gifted funds were allowable if from a borrower’s family

 members, Sterling’s review of these gifts was limited to requiring only that the funds

 deposited into a borrower’s account matched those of the purported gifts. FE 5 stated

 that Sterling did not otherwise verify the source of the funds.

              FE 6, who has been in the mortgage banking business for 20 years,

 stated that Sterling’s ALP loans left “a bad taste in my mouth.” FE 6 was “not at

 ease” performing quality control on these loans, because the process for ALP loans

 was “lackluster,” and there was not much “regulation” of these loans.

              Similarly, FE 7, who underwrote loans in the ALP, stated that gifts were

 allowed to satisfy the down payment requirement. FE 7 said the ALP loans “lacked

 substance and documentation.” FE 7 felt that the situation “didn’t make sense” and

 wondered “where all the money came from” and “how is it so easily transferred.”

 FE 7 also confirmed that Sterling had weak and deficient internal controls.

                    b)     Former Employee Accounts Detail Indicators Of
                           Money Laundering, And Several Suspected That The
                           ALP Was A Vehicle For Money Laundering

              The consistent former employee accounts above not only demonstrate

 that Sterling’s underwriting was neither conservative nor disciplined, but they also

 detail tell-tale red flags of money laundering. The indicators of possible money

 laundering at Sterling described by former employees include the fact that (a) cash

 was deposited in structured amounts into home loan accounts, (b) deposits to buy a



                                            156
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.432 Filed 07/02/20 Page 164 of 235




 property were often from unverified sources or third parties, (c) ownership of

 property was often the customer’s only link to the United States, (d) the transactions

 involved foreign nationals or non-residents, (e) there were doubts about the validity

 of the documents submitted with loan applications; and (f) there was questionable

 involvement of third-parties including brokers.

              As such, and not surprisingly, several former employees believed that

 the ALP was being used to launder money. FEs 2, 3, 5, and 7 suspected that the

 large deposits of cash and the use of cash to purchase real estate, without any

 verification of the source of that cash, appeared to be illegal money laundering.

              FE 5 found the widespread use of “gifts” that would arrive in

 borrower’s accounts from unconfirmed sources on the eve of closing to be

 particularly suspect.   Similarly, FE 3 recounted instances where the borrower

 provided inconsistent statements about the identity of purported relatives, but that

 Sterling did nothing.

              Similarly, FEs 3 and 7 wondered if these were laundered funds because

 there were questions about where the funds came from. The Bank did not seek to

 confirm the source of the funds, which were sometimes large amounts.

              FE 7 has been in the mortgage lending business for 40 years and has

 performed forensic underwriting for the DOJ, which helped the DOJ levy fines

 against lenders. So as FE 7 states, “I know when I see something funky.”


                                            157
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.433 Filed 07/02/20 Page 165 of 235




                    c)    Several Former Employees Sought To Alert Senior
                          Management About Their Concerns With The ALP
                          But Were Rebuffed
             Several of the former employees sought to alert senior management

 about their concerns. Not only did their complaints fall on deaf ears, but they were

 told to stay out of it and keep their mouths shut. FE 3 expressed concerns about the

 ALP and possible money laundering to Sterling’s Vice President and General

 Counsel, and to two supervisors in the BSA/AML program. However, nothing

 changed. According to FE 3, approximately two months before leaving Sterling’s

 employment, FE 3 was due for a promotion but was told by FE 3’s supervisor that

 because FE 3 had voiced issues with the ALP program, FE 3 would not be promoted.

             FE 1 said Yihou Han was one of the employees fired by Sterling in

 November 2019. FE 1 states that Yihou Han told FE 1 that Han was terminated for

 using a broker to send prospective clients to the bank and that defendant

 Montemayor was aware of the use of the broker. But FE 1 said that according to a

 Sterling underwriter, the reason Yihou Han was fired was the CPA letters she was

 using had come from the same IP address. FE 1 stated that Montemayor knew of

 the issues with both the broker and the CPA letters. As noted above, real estate

 transactions are high risk for money laundering in part because of multiple third

 parties that can complicate and manipulate the transactions. Of special concern is




                                           158
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.434 Filed 07/02/20 Page 166 of 235




 the risk that a broker or other third party will put forward straw buyers to conceal

 the true ownership of the property and the funds used to acquire property.

                A different former employee, FE 2, relayed that sometime in 2015,

 Yihou Han approached FE 2 to process a loan and presented as part of the loan

 documentation a tax return that was clearly fraudulent. FE 2 had been in the industry

 for a long time and believed that the return was fraudulent. FE 2 told Yihou Han

 that the return was fraudulent, and that FE 2 would not move forward with the loan.

 Han was “furious” and walked away, and FE 2 and Yihou Han never spoke to each

 other again.

                FE 1 was at Sterling when the OCC audit was conducted, but said that

 management kept everyone in the dark about the audit. FE 1 was contacted by an

 OCC auditor and then informed both a supervisor and Montemayor that FE 1 had

 been contacted by the OCC auditor, but was instructed by Montemayor not to speak

 with the auditor and, if contacted again, to immediately let Montemayor know. FE 1

 believes that Montemayor “absolutely” was fully aware of all the problems with

 the ALP and that there was no way he could not be aware.

                Yet another former employee, FE 7, sought to bring concerns about the

 ALP to Jon Kolk, the manager of underwriting at Sterling, who worked in the main

 office in Southfield, Michigan, where (according to FE 2) all underwriting was done.




                                            159
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.435 Filed 07/02/20 Page 167 of 235




 But Kolk told FE 7 that Sterling had done these loans for many years and that FE 7

 should “not question them, just underwrite.”

              In addition, FE 7 complained to Jon Kolk about Steve Adams—

 Sterling’s Senior Vice President of Residential Lending who was terminated years

 later at the end of the Class Period in connection with the ALP investigations—as

 someone whose conduct and statements during the underwriting process appeared

 to violate the Company’s ethical Code of Conduct. According to FE 7, Adams was

 aggressive about approving loans and did not want to have them held up due to

 underwriting.

              According to a different former employee, FE 2, Jon Kolk had

 previously worked at WSB which had a similar “quick qualifier” program, a low-

 documentation loan employed by WSB, among other less reputable lenders. FE 2

 stated that WSB “ran into regulatory problems several years ago.” According to FE

 2, Montemayor “protected” Kolk.

              2.    The Suspension And Then Termination Of The ALP And
                    The Timing Thereof Shortly After The Defendants Issued
                    False Statements Further Support Scienter

              The timing of the collapse of the ALP shortly after the defendants

 issued false statements regarding Sterling’s underwriting, risk management, internal

 controls, asset quality, and ALP further supports a strong inference of scienter.




                                            160
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.436 Filed 07/02/20 Page 168 of 235




                On June 21, 2019, the Company issued a press release disclosing that it

 had entered into an agreement with the OCC regarding deficiencies in its AML and

 BSA compliance. The agreement specifically states that the OCC “has found unsafe

 or unsound practices relating to the Bank’s credit administration and violations of

 law relating to certain aspects of the Bank’s Bank Secrecy Act/Anti-Money

 Laundering (‘BSA/AML’) compliance program.” Sterling nevertheless assured

 investors that there would be no material or negative impact on the Company.

 Although not mentioned by Sterling in its June 21, 2019 press release nor previously

 disclosed, the OCC Agreement also states that the OCC found BSA/AML violations

 as detailed in its March 31, 2018 Report of Examination and that the OCC found

 unsafe or unsound practices relating to the Company’s credit administration.

                Yet, just three months prior to Sterling’s June 21, 2019 revelation of

 the OCC Agreement, its 2018 10-K filed with the SEC on March 18, 2019 falsely

 touted, inter alia, its “disciplined and conservative underwriting approach,” its

 “disciplined documentation of [customers’] ability to repay,” its “effective” risk

 management that “includes a thorough review of [borrowers’] ability to repay,

 liquidity analysis and face-to-face customer interaction,” its “risk-conscious

 culture,” and its duty to “comply with significant anti-money laundering” laws and

 regulations.




                                             161
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.437 Filed 07/02/20 Page 169 of 235




               Defendants made similar false representations in a Proxy Statement

 filed on April 9, 2019 and in the Company’s First Quarter 2019 10-Q filed on May 9,

 2019. And in an investor presentation on May 21, 2019, Sterling continued to

 emphasize its “deep customer knowledge,” “focus on efficiency and credit quality,”

 and “strong credit culture”—just one month prior to the June 2019 disclosure.

               Then on November 8, 2019, in its Third Quarter 2019 10-Q, Sterling

 disclosed that it had terminated the employment of its top two ALP loan producers,

 but it failed to disclose that the entire ALP program might be in jeopardy. Rather, it

 merely stated, under “risk factors,” that “if these producers or other loan producers

 within our Advantage Loan program are found to have engaged in misconduct, we

 could face regulatory or other pressure to disband the Advantage Loan Program,

 which would materially and adversely affect our profitability and margins”

 (emphasis added). Thus, even as it acknowledged that these top two ALP producers

 had been fired, the Company would not acknowledge that they had engaged in

 misconduct.

               And when the Company announced just one month later, on

 December 9, 2019, that it was suspending the ALP in connection with an internal

 compliance review, even at that point, defendants assured the market that it was just

 a “temporary halt” and that management intended to resume the program. Likewise,




                                            162
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.438 Filed 07/02/20 Page 170 of 235




 on January 29, 2020, in the Fourth Quarter and Year-End 2019 Earnings Call,

 defendant Lopp described the temporary halting of the ALP merely as a “setback.”

              But then, just over a month later, on March 6, 2020, Sterling disclosed

 that it was shuttering the ALP for good, explaining that the “preliminary” results of

 its internal investigation into the ALP found that certain employees had engaged in

 misconduct in connection with the program’s loan origination process, including its

 income-verification requirements, reliance on third parties, and related

 documentation issues. It revealed that, as a result, a significant number of employees

 had resigned or were terminated, including the Senior Vice President with primary

 responsibility for oversight of the ALP in California, whom the Company expressly

 touted in connection with the IPO and risk management and specifically represented

 to the SEC was “fully integrated into monthly senior management meetings.” The

 Company also disclosed on March 6, 2020 that the Bank was now under formal

 investigation by the OCC and, further, that the Bank had received grand jury

 subpoenas from the DOJ in connection with an investigation into the Bank’s

 residential lending practices and related issues.

              3.     Scienter Is Established By The Fact That The Misconduct
                     Related To Sterling’s Core Business
              A strong inference of scienter is also established by the fact that the

 misconduct related to Sterling’s core business and product—the ALP—which

 represented four-fifths of the Company’s residential loans and two-thirds of the

                                             163
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.439 Filed 07/02/20 Page 171 of 235




 Company’s total loan portfolio.       About 86% of Sterling’s total loans as of

 September 30, 2019 were mortgages, and Advantage Loans made up 83% of all

 mortgage production during the first nine months of 2019. Thus, the ALP was of

 crucial importance to the Company. Facts that are critical to Sterling would have

 been known by its executive officers.

              4.     The Officer Defendants’ Oversight Of The Company’s Day-
                     To-Day Operations And Business, And Direct Knowledge Of
                     Issues, Evidence Scienter

              The Officer Defendants directly participated in the management of the

 Company, were directly involved in the day-to-day operations of the Company at

 the highest levels, and were privy to information regarding the ALP and Sterling’s

 underwriting and loan business. The Company acknowledged in its SEC filings that

 it had “established a culture that places credit responsibility with individual loan

 officers and management.” Indeed, in a letter to the SEC dated October 19, 2017—

 just prior to the IPO—the Company confirmed that its senior leadership regularly

 visits the bank branches and utilizes videoconferencing technology to enable face-

 to-face contact with management regarding the Company’s operations.

              Specifically, on October 12, 2017, in reviewing the proposed IPO

 Registration Statement and Prospectus, the SEC wrote to Judd and requested that he

 “tell us what consideration you gave to including a risk factor to address the risks, if

 any, associated with your senior leadership team being located in Southfield,



                                             164
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.440 Filed 07/02/20 Page 172 of 235




 Michigan while most of your lending activity occurs in California.” On October 19,

 2017, Sterling responded as follows:

       The Company respectfully advises the Staff that after due
       consideration, the Company does not believe the location of its senior
       leadership team in Southfield, Michigan despite the majority of lending
       activity occurring in California presents a material risk to the
       Company’s financial condition or results of operations for the
       following reasons. The Company’s senior leadership team typically
       spends at least one week per month at the Company’s primary San
       Francisco branch and makes periodic in-person visits to its Los
       Angeles operations and more recently, to Seattle and New York City.
       In addition, the Company has long-tenured employees based in
       California, including a senior vice president with over 28 years’
       experience at the Company and a vice president of commercial
       lending with over 9 years’ experience at the Company, each of whom
       are fully integrated into monthly senior management meetings.
       Finally, the Company utilizes videoconferencing technology to enable
       virtual face-to-face contact as its operations have grown
       geographically.

             Thus, the Company confirmed just prior to the IPO that it was—and

 would continue to be—in close and regular communication with senior management

 regarding its day-to-day operations and loan business. As stated in the 2017

 Prospectus, senior management comprised Montemayor, Judd, and Lopp.

             As alleged above, FE 1 has stated that Montemayor was fully aware of

 all the problems with the ALP and that there was no way he could not have been

 aware. And FE 1 confirmed that Montemayor was the person with the most

 knowledge about the bank’s operations.




                                           165
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.441 Filed 07/02/20 Page 173 of 235




                Moreover, FE 5 commented that Sterling and its executives were

 “playing with fire” with the ALP and that the senior executives “had to have known

 what was going on.”

                5.    The Numerous And Suspiciously Timed Terminations And
                      Resignations Of Key Senior Executives And Directors
                      Evidence Scienter
                The numerous and suspiciously timed departures of Sterling’s top

 executives and directors support a strong inference of scienter. On June 21, 2019,

 the Company announced that Director Defendant Fox, who had served as a director

 for 22 years (since 1997)—and most recently as a member of the Audit and Risk

 Management Committee—resigned, effective June 18, 2019. The timing of Fox’s

 departure was highly suspicious; on the same day that Sterling announced Fox’s

 resignation, the Company also disclosed that it had entered into an agreement with

 the OCC regarding deficiencies in its BSA/AML compliance.

                Then, on October 17, 2019, the Company announced that Judd—who

 had been with the Company since August 2008—was retiring, and that Lopp would

 be taking over as CEO. The timing of Judd’s resignation supports a strong inference

 of scienter.

                Just three weeks later, on November 8, 2019, in its Third Quarter 2019

 10-Q, the Company disclosed that it had “terminated two of our top loan producers




                                             166
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.442 Filed 07/02/20 Page 174 of 235




 within [the ALP] who were collectively responsible for 15% of our residential loan

 production through September 30, 2019.”

              One month later, on December 9, 2019, Sterling disclosed that it was

 suspending its ALP in connection with an internal review of its documentation

 procedures and that the ALP was “a material component of the Bank’s total loan

 originations.” In response to this news, a contributor to Seeking Alpha stated: “This

 program was just responsible for too many of the loans they originated. This news

 basically means the business will nearly stop for a while. Seems like the CEO

 quitting was not a coincidence after all.” Sandler O’Neill issued a report that same

 day, stating that Sterling’s suspension of the ALP “suggests potentially broader

 issues with internal controls, which could include faulty documentation, appraisal

 issues or other problems (management did not disclose any such details).”

              Ten days later, on December 19, 2019, the Company announced that

 Tom Minielly, who had replaced Fox on the Board and who also served on the Audit

 and Risk Management Committee, was resigning—just six months after being

 appointed to the Board to replace Fox.

              On December 27, 2019, in response to the suspension of the ALP,

 American Banker reported that the “decision stunned industry observers, leaving

 them to wonder what led to the decision.” Robert Bolton, president of Iron Bay

 Capital and a Sterling shareholder, was concerned about the dearth of details in


                                            167
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.443 Filed 07/02/20 Page 175 of 235




 Sterling’s announcement and stated that it “looked like there was something really

 bad there.”

               A little over two months later, on March 6, 2020, the Company

 announced that the bank was terminating the ALP and that “a significant number of

 employees either have been terminated, including the Senior Vice President with

 primary responsibility for, among other things, oversight of the Advantage Loan

 Program in California, or have resigned” and that Sterling was under investigation

 by the OCC and DOJ. A March 9, 2020 report by Piper Sandler stated that the

 Company’s March 6 disclosure “raises questions about the adequacy of internal

 controls or the possibility of restated results.”

               Just two months after that, on May 8, 2020, the Company announced

 that defendant Lopp, having served as CEO for only five months, was also resigning,

 effective immediately. Lopp had been with the Company for 20 years, serving as

 Chief Operating Officer since 2009 and CFO since 2002, and also as President

 beginning in December 2016. Lopp also led Sterling’s expansion into Southern

 California in 2015.

               Three weeks after Lopp’s resignation, on May 29, 2020, the Company

 announced that it had “terminated Michael Montemayor from all of his positions

 with the Company and the Bank, including his positions as President of Commercial

 and Retail Banking and Chief Lending Officer, effective immediately.”


                                              168
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.444 Filed 07/02/20 Page 176 of 235




 Montemayor had been with the Company for 25 years, having first joined the

 Company as a Residential Lender in 1992. Montemayor worked his way through

 the Company as a Regional Branch Manager, Commercial Loan Officer,

 Construction Loan Officer, Construction Lending Manager, Managing Director of

 Commercial Lending, and then Chief Lending Officer starting in 2006, and served

 as the Retail Branch Executive from 2013 on. He also served as Executive Vice

 President from 2006 to 2016 and as President of Commercial and Retail Banking

 from December 2016 until his termination. The 2017 Prospectus asserted that

 Montemayor’s “broad experience in all aspects of our lending business and his long-

 term service as our Chief Lender has helped to provide continuity and consistency

 in our business model and lending practices.”

             Thus, all three members of senior management identified in the 2017

 Prospectus—defendants Judd, Lopp, and Montemayor—resigned or were

 terminated from the Company in the wake of the investigations into the Company’s

 lending, underwriting, internal control, and risk management practices.

             Most recently, on a June 1, 2020 earnings call, the Company’s new

 Chairman, President and CEO, Thomas O’Brien, stated that “just short of 30”

 employees were let go in association with the ALP—or almost 10% of the

 Company’s entire work force.




                                           169
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.445 Filed 07/02/20 Page 177 of 235




             6.     The BSA And AML Violations Cited By The OCC, Its
                    Subsequent Formal Investigation Of The Bank, And The
                    Separate Investigation By The DOJ Evidence Scienter
             The fact that Sterling and its Board of Directors have been found by the

 OCC to have engaged in violations of the BSA and AML regulations and that the

 Bank is under formal investigation by the OCC supports a strong inference of

 scienter. Indeed, the Company’s own SEC filings, which describe the regulatory

 framework within which the Bank must operate, establish defendants’ awareness of

 their obligations to comply with BSA/AML laws and regulations.

             While the OCC’s findings regarding Sterling’s violations of law are not

 public, the detailed obligations imposed on Sterling in the OCC Agreement meant

 to remedy those violations strongly suggest that those violations reflected

 fundamental failings at multiple levels within the purview of senior management and

 the Board. These include deficiencies involving core BSA/AML responsibilities

 including customer due diligence, enhanced due diligence, validation of

 documentation provided for those purposes, suspicious activity monitoring,

 adequate BSA staffing, verification of income and legitimacy of funds, and internal

 controls and risk management related to the foregoing.

             Despite defendants’ awareness, the Company nevertheless engaged in

 practices that resulted in a finding of noncompliance, a formal investigation by the

 OCC, and the termination or resignation of both CEOs (defendants Judd and Lopp),



                                           170
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.446 Filed 07/02/20 Page 178 of 235




 defendant Montemayor, a senior vice president in charge of the ALP, and the two

 top loan producers in the ALP, as well as others.

              Moreover, it was only after the OCC started raising concerns that

 Sterling’s rocket growth started to slow. Yet, defendants continually blamed other

 factors for decline in loan originations, rather than coming clean about the ongoing

 OCC investigation, which further supports a strong inference of scienter.

              Further, the Company has received multiple grand jury subpoenas from

 the DOJ regarding the Company’s residential lending practices. This investigation

 into the Company’s practices is further evidence of scienter. Indeed, as the Company

 disclosed on June 1, 2020, it created contingency reserves of $25.0 million related

 to previously disclosed litigation and these investigations and other litigation

 stemming from the Advantage Loan Program.

             7.     Massive Insider Trading On Sterling’s Artificially Inflated
                    Stock Price Supports A Strong Inference Of Scienter
              The Company’s insiders engaged in massive insider trading during the

 Class Period. Trading at suspicious times or in suspicious amounts by corporate

 insiders has long been recognized as probative of scienter.

              Here, the suspicious insider trading, which consists of massive sales by

 members of the Founding Family—either individually or through trusts associated

 with them—in the IPO and thereafter, is evidence of scienter. The timing of the




                                           171
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.447 Filed 07/02/20 Page 179 of 235




 insider stock sales is also suspicious, as the sales were made when the stock was

 trading at inflated prices due to defendants’ false and misleading statements.

              Specifically, members of the Founding Family, including Director

 Defendants Meltzer and Sandra Seligman and Bank founder and President

 Scott Seligman, individually or through family trusts, sold 9,557,692 shares of

 Sterling common stock at $12.00 a share for gross proceeds of $114,692,304 in the

 IPO, including the overallotment. This is more money than the Company itself

 raised in the IPO. On December 4, 2019, just three trading days before Sterling

 announced that it was suspending its ALP, the K.I.S.S. Dynasty Trust No. 9 sold

 400,000 shares for proceeds of $3,792,000. Thus, the gross proceeds from these

 insider sales totaled $118.4 million.

              The following chart shows the insider trading during the Class Period:19




 19
   As the Class Period starts with the IPO, there is no prior period with which to
 compare these trades.

                                            172
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.448 Filed 07/02/20 Page 180 of 235




                    Insider20                         Total CP       Total CP Gross
                                                    Shares Sold         Proceeds
                                                     1/17/2017-        1/17/2017-
                                                     3/17/2020         3/17/2020
  K.I.S.S. Dynasty Trust No. 5 (10% Owner)            (2,018,682)     $24,224,184.00
  K.I.S.S. Dynasty Trust No. 9 (10% Owner)            (3,763,268)
                                                                      $44,151,216.00
  Meltzer, Seth S. (Director)                           (398,820)
                                                                       $4,785,840.00
  Scott J. Seligman 1993 Long Term                    (1,544,421)     $18,533,052.00
  Irrevocable Dynasty Trust (10% Owner)
  Scott J. Seligman Revocable Living Trust              (992,599)     $11,911,188.00
  (10% Owner)
  Scott J. Seligman 1993 Irrevocable Dynasty            (634,043)
  Trust                                                                $7,608,516.00
  Rachel S. Meltzer Revocable Living Trust              (209,582)      $2,514,984.00
  Sandra Seligman 1993 Long Term                        (396,277)      $4,755,324.00
  Irrevocable Trust
  Totals:                                             (9,957,692)    $118,484,304.00


             Defendant Meltzer has served as a director since October 2000, and the

 2017 Prospectus discloses that he “helped guide the Bank through the 2008 financial

 crisis and was instrumental in curing Sterling’s troubled asset and OREO portfolio”

 and chairs the Bank’s Asset-Liability Committee.




 20
   As stated in the November 17, 2017 Prospectus, Erwin A. Rubenstein, trustee to
 the Seligman family, holds sole voting and dispositive power over shares held by
 shares owned by the Scott J. Seligman 1993 Irrevocable Dynasty Trust, Scott J.
 Seligman 1993 Long Term Irrevocable Dynasty Trust, K.I.S.S. Dynasty Trust No. 9,
 K.I.S.S. Dynasty Trust No. 5, and Sandra Seligman 1993 Long Term Irrevocable
 Trust. Scott Seligman holds sole voting and dispositive power over shares held by
 the Scott J. Seligman Revocable Living Trust.

                                           173
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.449 Filed 07/02/20 Page 181 of 235




               His mother, defendant Sandra Seligman, who has served as a director

 since the Company’s inception, is the sister of Scott J. Seligman, vice president of

 the Company and founder of the Bank. The 2017 Prospectus for the IPO discusses

 the influence that Scott Seligman and his family have on the Company’s day-to-day

 operations:

       The Seligman family, through the family’s trustee and the Bank’s
       founder and the Company’s Vice President, Scott Seligman, will have
       the ability to influence Company operations and control the outcome of
       matters submitted for shareholder approval and may have interests that
       differ from those of our other shareholders.

       . . . Seligman, the founder of the Bank, Vice President of the Company
       and consultant to the Bank’s board of directors, represents the interests
       of the family and continues to serve in an advisory capacity to the
       Company and the Bank, including through attendance at board
       meetings and frequent consultation with senior management.
       Therefore, Mr. Seligman will continue to have access and influence
       with respect to Company operations and the Seligman family trustee
       will continue to have effective control over the outcome of votes on all
       matters requiring approval by shareholders after the offering . . . .

               In sum, the massive sales by members of the Founding Family—who

 exerted substantial control over the Company’s management and operations—and

 the timing of those sales constitute strong evidence of scienter.

               8.    The Lack of Internal Controls Is Also Evidence of Scienter

               The reports by the former employees discussed above, regarding the

 lack of internal controls over the Company’s risk management, lending practices,

 underwriting procedures, and BSA/AML compliance, together with the OCC’s


                                            174
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.450 Filed 07/02/20 Page 182 of 235




 finding that the Company’s internal controls were lacking, supports a strong

 inference of scienter.

              As alleged above, the BSA program must provide for a system of

 internal controls to assure ongoing compliance, independent testing for compliance,

 an individual responsible for coordinating and monitoring day-to-day compliance,

 and training for appropriate personnel. Those controls either were not in place or

 were seriously lacking at Sterling during the Class Period.

              The OCC Agreement specifies that responsibilities imposed upon the

 Board include ensuring that Sterling has “sufficient processes, management,

 personnel, control systems, and corporate and risk governance to implement and

 adhere to all provisions of this Agreement.”

              9.     The Fact That Defendants Violated The Company’s Own
                     Code Of Conduct And Risk Management Policy Further
                     Supports Scienter
              The Company’s Code of Conduct provides that, among other things:

       [E]mployees, officers, and directors who have access to confidential (or
       “inside”) information are not permitted to use or share that information
       for stock trading purposes or for any other purpose except to conduct
       [Company] business.

                                         ***

       To use material non-public information in connection with buying or
       selling securities, including “tipping” others who might make an
       investment decision on the basis of this information, is not only
       unethical, it is illegal. Employees, officers and directors must exercise
       the utmost care when handling material inside information.


                                            175
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.451 Filed 07/02/20 Page 183 of 235




                                         ***

       [E]mployees, officers and directors must not allow information that
       has not been made public to influence their own investments.
                                         ***

       [A]n employee, officer or director must not make or cause to be made
       a materially false or misleading statement about or concerning the
       affairs of the Company. Any employee, officer or director who
       commits a dishonest or fraudulent act will be terminated.
       Furthermore, the law requires the Company to file suspicious activity
       reports with the appropriate law enforcement agencies after discovery
       of known or suspected criminal acts involving the Company or its
       subsidiaries, whether committed by employees or others, or of crimes
       or suspected crimes believed to be committed by Company employees
       or others against another financial institution.
                                         ***
       The Company’s periodic reports and other documents filed with the
       Securities and Exchange Commission (the “SEC”), including all
       financial statements and other financial information, must comply with
       federal securities laws and SEC rules. Each director, officer and
       employee who contributes in any way to the preparation or verification
       of the Company’s financial statements or other financial information
       must ensure that the Company’s books, records and accounts are
       accurately maintained.

                                         ***
       Each director, officer and employee who is involved in the Company’s
       disclosure process must . . . be familiar with and comply with the
       Company’s disclosure controls and procedures and its internal control
       over financial reporting; and take all necessary steps to ensure that all
       filings with the SEC and all other public communications about the
       financial and business condition of the Company provide full, fair,
       accurate, timely and understandable disclosure.

                                         ***




                                            176
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.452 Filed 07/02/20 Page 184 of 235




        If, in conducting business for the Company, an employee becomes
        aware of any illegal conduct or suspected illegal conduct (including any
        dishonest or fraudulent act) on the part of any person, the employee
        must inform the Internal Audit Department, which will investigate the
        matter . . . . Furthermore, an employee must not refuse to answer
        questions of the Company’s internal investigative personnel concerning
        any matter related to the performance of his or her official duties or to
        any other person dealing with or employed by the Company. The
        Company does not tolerate acts of retaliation against any director,
        officer of employee who makes a good faith report of known or
        suspected acts of misconduct or other violations of this Code.
        (Emphasis added).

               Additionally, the IPO Prospectus and subsequent Class Period SEC

 filings state in pertinent part that:

        [E]ffective risk management is of primary importance to our
        organization. . . . Risk management refers generally to the activities
        by which we identify, measure, monitor, evaluate and manage the risks
        we face in the course of our banking activities. These include liquidity,
        interest rate, credit, operational, cyber/technological, legal,
        compliance, regulatory, strategic, financial and reputational risk
        exposures. Our board of directors and management team have
        created a risk-conscious culture that is focused on quality growth,
        which includes infrastructure capable of addressing the evolving risks
        we face, as well as the changing regulatory and compliance landscape.
        Our risk management approach employs comprehensive policies and
        processes to establish robust governance and emphasizes personal
        ownership and accountability for risk with our employees. We believe
        a disciplined and conservative underwriting approach has been the
        key to our strong asset quality.

        Our board of directors sets the tone at the top of our organization,
        adopting and overseeing the implementation of our company-wide
        risk management framework, which establishes our overall risk
        appetite and risk management strategy. Our Enterprise Risk
        Committee meets every other month and provides a written report to
        our board on a quarterly basis regarding our enterprise risk management
        function, which includes risk policies, procedures, limits, targets and

                                             177
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.453 Filed 07/02/20 Page 185 of 235




       reporting structured to guide decisions regarding the appropriate
       balance between risk and return considerations in our business. . . .
       (emphasis added).
              Here, the fact that the Officer Defendants, the Company’s insiders, and

 members of senior management acted contrary to the Company’s own Code of

 Conduct and its stated risk management policies is additional evidence of

 defendants’ scienter, as it establishes a consciousness of wrongdoing. In other

 words, defendants cannot plead ignorance of the duties set forth above. In fact, this

 inference is strengthened by now-CEO O’Brien’s comment on the June 1, 2020

 analyst call that new management had to “look at the culture of the institution.”

              10.   Defendants Judd and Lopp’s Sarbanes-Oxley Certifications
                    Further Establish Their Scienter
              Defendant Judd signed the Company’s Registration Statement, 2017

 10-K, and 2018 10-K.     Defendant Lopp also signed the Company’s Registration

 Statement, 2017 10-K, 2018 10-K, First Quarter 2018 10-Q, Second Quarter 2018

 10-Q, Third Quarter 2018 10-Q, First Quarter 2019 10-Q, Second Quarter 2019 10-

 Q, and Third Quarter 2019 10-Q. In connection with those SEC filings, Judd and

 Lopp signed SOX certifications attesting to the accuracy and reliability of the

 Company’s reported financial results for full year 2017 and 2018 and the first,

 second, and third quarters for 2018 and 2019 and the effectiveness of the Company’s

 disclosure and internal controls procedures.




                                            178
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.454 Filed 07/02/20 Page 186 of 235




              Given that the Company’s SEC filings falsely represented, inter alia,

 that the Company’s risk management included “disciplined documentation of

 [customers’] ability to repay,” that it engaged in “disciplined underwriting,” that its

 loan approval process requires financial information from its borrowers, that its

 “board of directors and management team have created a risk-conscious culture,”

 that the Company’s “risk management approach employs comprehensive policies

 and processes to establish robust governance and emphasizes personal ownership

 and accountability for risk with our employees,” and falsely touted Sterling’s

 “disciplined and conservative underwriting approach,” the SOX certifications

 signed by defendants Judd and Lopp further support scienter.

       E.     Violations Of SEC Rules Regarding Disclosures In Public
              Filings
              SEC rules and regulations govern the preparation and content of

 disclosures made by public companies in SEC filings. In failing to disclose

 material information about the violations found by the OCC and related risks,

 defendants violated these rules and regulations.

              SEC Regulation S-K requires that every Form 10-Q and Form 10-K

 filing contain “Management’s Discussion and Analysis of Financial Condition and

 Results of Operations” (“MD&A”), drafted in compliance with Item 303 of

 Regulation S-K, 17 C.F.R. § 229.303.




                                             179
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.455 Filed 07/02/20 Page 187 of 235




              Item 303(a)(3) of Regulation S-K requires that the MD&A section of

 a company’s periodic filings with the SEC, among other things:

          (i) Describe any unusual or infrequent events or transactions or
          any significant economic changes that materially affected the
          amount of reported income from continuing operations and, in
          each case, indicate the extent to which income was so affected. In
          addition, describe any other significant components of revenues
          or expenses that, in the registrant’s judgment, should be described
          in order to understand the registrant’s results of operations.

          (ii) Describe any known trends or uncertainties that have had or
          that the registrant reasonably expects will have a material
          favorable or unfavorable impact on net sales or revenues or
          income from continuing operations. If the registrant knows of
          events that will cause a material change in the relationship
          between costs and revenues (such as known future increases in
          costs of labor or materials or price increases or inventory
          adjustments), the change in the relationship shall be disclosed.

              Instruction No. 3 to Section 303(a) provides: “The discussion and

  analysis shall focus specifically on material events and uncertainties known to

  management that would cause reported financial information not to be

  necessarily indicative of future operating results or of future financial condition.

  This would include descriptions and amounts of (A) matters that would have an

  impact on future operations and have not had an impact in the past, and

  (B) matters that have had an impact on reported operations and are not expected

  to have an impact upon future operations.”




                                             180
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.456 Filed 07/02/20 Page 188 of 235




                Item 103 of Regulation S-K, 17 C.F.R. § 229.103, governing the

 disclosure of legal proceedings, requires an issuer to disclose in its periodic SEC

 filings “proceedings known to be contemplated by governmental authorities,” as

 follows:

            Describe briefly any material pending legal proceedings, other
            than ordinary routine litigation incidental to the business, to which
            the registrant or any of its subsidiaries is a party or of which any
            of their property is the subject. Include the name of the court or
            agency in which the proceedings are pending, the date instituted,
            the principal parties thereto, a description of the factual basis
            alleged to underlie the proceeding and the relief sought. Include
            similar information as to any such proceedings known to be
            contemplated by governmental authorities.

                Item 503(c) of Regulation S-K, 17 C.F.R. § 229.503(c), which

 governs disclosure of risk factors, requires an issuer to “provide under the caption

 ‘Risk Factors’ a discussion of the most significant factors that make the [securities]

 speculative or risky.” Item 503(c) requires the issuer to “[e]xplain how the risk

 affects the issuer or the securities” and to “[s]et forth each risk factor under a

 subcaption that adequately describes the risk.” Item 1A to Part I of the General

 Instruction instructs issuers about disclosing the risk factors in Forms 10-K, while

 Item 1A to Part II, which apply to Forms 10-Q, similarly requires the issuer to

 “[s]et forth any material changes from risk factors as previously disclosed in the

 registrant’s Form 10-K (§ 249.310) in response to Items 1A. to Part [I] of Form

 10-K.”


                                               181
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.457 Filed 07/02/20 Page 189 of 235




              Defendants violated the affirmative disclosure duties imposed by

 Items 303, 103, and 503(c) by failing to disclose, among other things, the following

 material information in the Company’s Forms 10-Q and 10-K filed during the

 Class Period: (a) that as of March 31, 2018, the OCC had issued a Report of

 Examination that detailed BSA/AML violations of law by the Company and unsafe

 or unsound practices relating to the Company’s credit administration; (b) that, as a

 result, Sterling was exposed to risks and/or uncertainty that the violations could

 result in the OCC or other regulatory bodies taking further inquiries and/or

 pursuing further actions that could result in significant costs and expenses,

 including potential sanctions, penalties or reputational damage; and (c) that the

 Company’s financial results could be adversely affected. None of the post-First

 Quarter 2018 10-Qs or 10-Ks issued during the Class Period (up until August 27,

 2019) disclosed the March 31, 2018 OCC Report of Examination or the associated

 risks and potential harm resulting therefrom, including penalties, costs, or

 reputational injury. The failure to disclosure this material information, therefore,

 violated the disclosure obligations imposed by Items 303, 503, and 103.

 Defendants falsely led investors to believe that the Company was not exposed to

 any risk other than those already disclosed.




                                            182
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.458 Filed 07/02/20 Page 190 of 235




       F.    Loss Causation

             During the Class Period, as detailed herein, Sterling and the Officer

 Defendants engaged in a scheme to deceive the market and a course of conduct that

 artificially inflated the Company’s common stock price and operated as a fraud or

 deceit on acquirers of the Company’s common stock.          At all relevant times,

 defendants issued materially false and misleading statements or omissions

 concerning the Company’s growth, underwriting, risk management, compliance,

 and internal controls, including in relation to its Advantage Loan Program. These

 materially false and misleading statements caused Sterling common stock price to

 be artificially inflated during the Class Period. Lead Plaintiff and other Class

 members purchased Sterling’s common stock at those artificially inflated prices.

             As detailed above, when the truth about, inter alia, the Company’s

 growth, underwriting, risk management, compliance, internal controls, and the

 Advantage Loan Program was revealed, the Company’s common stock declined as

 the prior artificial inflation came out of its common stock price. That decline in

 Sterling’s common stock price was a direct result of the nature and extent of the

 fraud finally being revealed to investors and the market. The timing and magnitude

 of the common stock price decline negates any inference that the loss suffered by

 Lead Plaintiff and other members of the Class was caused by changed market

 conditions, macroeconomic or industry factors or Company-specific facts unrelated



                                           183
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.459 Filed 07/02/20 Page 191 of 235




 to the fraudulent conduct. Accordingly, these false and misleading statements

 directly or proximately caused Lead Plaintiff and other Class members to suffer

 damages.

              The truth was revealed in a series of partial corrective disclosures until

 the end of the Class Period, including:

       (a)    On June 21, 2019, after the market closed, Sterling disclosed that
              it had entered into an agreement with the OCC to enhance its
              AML and BSA compliance and that Director Defendant Fox,
              who had been a member of the Audit Committee was resigning
              from the Board. Upon this news, including the attempts to
              minimize it, Sterling’s stock price dropped $0.16, or 1.59%, from
              a close of $10.06 on Friday, June 21, 2019 to a close of $9.90 on
              Monday, June 24, 2019.
       (b)    On November 25, 2019, before the market opened, analyst
              Sandler O’Neill issued a report downgrading its rating of the
              Company including due to the Company’s termination of the two
              top ALP loan producers. In response, Sterling shares fell from a
              close of $9.90 on Friday November 22, 2019 to a close of $9.70
              on Monday November 25, 2019, a decline of $0.20 or 2.02%.

       (c)    On December 9, 2019, Sterling revealed that it was suspending
              its Advantage Loan Program due to an internal review of its
              documentation procedures. Upon this news, Sterling shares fell
              from a close of $9.45 on Friday December 6, 2019 to a close of
              $7.29 on Monday December 9, 2019, a decline of $2.16 or
              22.86%, on heavy volume.
       (d)    On March 6, 2020, after the market closed, Sterling disclosed the
              preliminary results of its internal investigation into the
              Advantage Loan Program, which found that certain employees
              engaged in misconduct in connection with the program’s loan
              origination process, including its income verification and
              requirements, reliance on third parties and related
              documentation. As a result, Sterling announced that a significant
              number of employees had been terminated, with more

                                            184
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.460 Filed 07/02/20 Page 192 of 235




              terminations and resignations to come, and that it was shutting
              down the Advantage Loan program. The Company also
              disclosed that the Bank had received grand jury subpoenas from
              the DOJ, relating to its investigation into the Bank’s residential
              lending practices and that the Bank was under formal
              investigation by the OCC. On this news, the price of Sterling’s
              shares declined from $6.67 on Friday, March 6, 2020 to a close
              of $4.88 on Monday, March 9, 2020, a decline of $1.79, or
              26.84%, on heavy trading volume.
       (e)    On March 17, 2020, after the market closed, Sterling notified the
              SEC that it would delay the filing of its 2020 10-K to allow for
              time needed to complete (i) additional review and procedures,
              including by the Company’s independent auditors relating to the
              circumstances to the Advantage Loan Program and related
              matters, and (ii) the ongoing internal investigation lead by
              outside counsel relating to the Advantage Loan Program. On this
              news, the price of Sterling shares declined from a close of $4.54
              on Tuesday, March 17, 2020 to a close of $2.94 on Wednesday,
              March 18, 2020, a decline of $1.60, or 35.24% on heavy trading
              volume.

              The economic loss, i.e., damages, suffered by Lead Plaintiff and other

 Class members was a direct result of the fraudulent scheme to artificially inflate the

 Company’s common stock price and the subsequent significant decline in the value

 of the Company’s common stock when the prior misrepresentations and other

 fraudulent conduct were revealed.

       G.     Presumption Of Reliance
              Lead Plaintiff is entitled to a presumption of reliance under the fraud-

 on-the-market doctrine. At all times, the market for the Company’s securities was

 an efficient market that promptly digested current information related to the



                                            185
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.461 Filed 07/02/20 Page 193 of 235




 Company from all publicly available sources and reflected such information in the

 price of the Company’s securities. Throughout the Class Period:

       (a)    Sterling common stock was actively traded on the NASDAQ;
       (b)    The market price of Sterling’s common stock reacted promptly
              to the determination of public information regarding the
              Company;

       (c)    The Company’s stock was followed by financial analysts,
              including those cited in this Complaint;

       (d)    The average weekly trading volume for Sterling stock during the
              Class Period was 462,466 shares;
       (e)    As a regulated issuer, Sterling filed periodic public reports with
              the SEC during the Class Period;

       (f)    Sterling regularly communicated with public investors via
              established market communication mechanisms; and
       (g)    As of March 17, 2020, Sterling had 49.944 million outstanding
              shares of common stock and a public float of 14.807 million.
              Also, the Company’s market capitalization reached as high as
              $775,912,000 during the Class Period.
              Throughout the Class Period, the Company was consistently followed

 by the market, including securities analysts. The market relies upon the Company’s

 financial results and management to accurately present the Company’s financial

 results. During this period, Sterling and the Officer Defendants continued to pump

 materially false and misleading information into the marketplace regarding the

 Company. This information was promptly reviewed and analyzed by analysts and

 institutional investors and assimilated into the price of the Company’s securities.



                                            186
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.462 Filed 07/02/20 Page 194 of 235




              As a result of the misconduct alleged herein (including defendants’

 false and misleading statements and omissions), the market for Sterling’s common

 stock was artificially inflated. Under such circumstances, the presumption of

 reliance, available under the “fraud-on-the market” theory, applies. Thus, Class

 members are presumed to have indirectly relied upon the misrepresentations and

 omissions for which defendants are each responsible.

              Lead Plaintiff and other Class members justifiably relied on the

 integrity of the market price for the Company’s securities and were substantially

 damaged as a direct and proximate result of their purchases of Sterling’s common

 stock at artificially inflated prices and the subsequent decline in the price of those

 securities when the truth was disclosed.

              Lead Plaintiff and the other Class members are also entitled to a

 presumption of reliance under Affiliated Ute Citizens of Utah v. United States,

 406 U.S. 128 (1972), because the claims asserted in this Complaint against

 defendants are predicated upon omissions of material fact for which there was a duty

 to disclose. Because this action involves defendants’ failure to disclose material

 adverse information, including regarding the Advantage Loan Program, which made

 up the vast majority of the Company’s loans—information that defendants were

 obligated to disclose—positive proof of reliance is not a prerequisite to recovery.

 All that is necessary is that the facts withheld be material in the sense that a


                                            187
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.463 Filed 07/02/20 Page 195 of 235




 reasonable investor might have considered them important in making investment

 decisions.

              Had Lead Plaintiff and other members of the Class known of the

 material adverse information not disclosed by defendants or been aware of the truth

 behind defendants’ material misstatements, they would not have purchased

 Sterling’s common stock at artificially inflated prices.

       H.     Claims For Relief

                                      COUNT I
                   Violations of Section 10(b) of the Exchange Act
                     And Rule 10b-5 Promulgated Thereunder
                   (Against Sterling and the Officer Defendants)

              Lead Plaintiff repeats and realleges each and every allegation contained

 above as if fully set forth herein.

              Throughout the Class Period, the Company and the Officer Defendants,

 directly or indirectly, by the use of means or instrumentalities of interstate

 commerce, the United States mails, interstate telephone communications, and a

 national securities exchange, made untrue statements of material facts and omitted

 to state material facts necessary in order to make the statements made, in light of the

 circumstances under which they were made, not misleading, and engaged in acts,

 practices, and a course of business that operated as a fraud and deceit upon Lead

 Plaintiff and the other members of the Class in connection with their purchases of

 the common stock of Sterling during the Class Period, all in violation of Section

                                             188
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.464 Filed 07/02/20 Page 196 of 235




 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and SEC Rule 10b-5 promulgated

 thereunder.

               The Company and Officer Defendants, as the most senior officers of

 Sterling during the Class Period, are liable as direct participants in all of the wrongs

 complained of through the date they left the Company.

               As detailed above, these defendants had actual knowledge of the

 misrepresentations and omissions of material facts set forth herein, or acted with

 reckless disregard for the truth in that they failed to ascertain and disclose such facts,

 even though such facts were available to them.

               Lead Plaintiff and other members of the Class relied upon these

 defendants’ statements and/or on the integrity of the market in purchasing shares of

 Sterling’s common stock during the Class Period.

               As a direct and proximate cause of the wrongful conduct described

 herein, Lead Plaintiff and the Class suffered damages in connection with their

 purchases of Sterling’s common stock at artificially inflated prices during the Class

 Period. Had Lead Plaintiff and the other members of the Class known of the material

 adverse information not disclosed by defendants, or been aware of the truth behind

 these defendants’ materially false and misleading statements, they would not have

 purchased Sterling’s common stock at artificially inflated prices during the Class

 Period.


                                              189
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.465 Filed 07/02/20 Page 197 of 235




                In addition to the duties of full disclosure imposed on the Officer

 Defendants, as a result of their responsibility for the Company’s financial statements

 and making affirmative statements and reports to the investing public, the Officer

 Defendants had a duty to promptly disseminate truthful information that would be

 material to investors in compliance with the integrated disclosure provisions of the

 SEC, including accurate and truthful information with respect to the Company’s

 business operations, growth, and financial condition, so that the market price of the

 Company’s securities would be based on truthful, complete, and accurate

 information.

                By virtue of the foregoing, Sterling and the Officer Defendants violated

 Section 10(b) of the Exchange Act and SEC Rule 10b-5(b) promulgated thereunder

 and are liable to Lead Plaintiff and the Class members who have been damaged as a

 result of such violations.

                                     COUNT II
                  Violations of Section 20(a) of the Exchange Act
                (Against the Officer Defendants and Scott Seligman)

                Lead Plaintiff repeats and realleges each and every allegation contained

 above as if fully set forth herein.

                The Officer Defendants and Scott Seligman acted as control persons of

 Sterling within the meaning of Section 20(a) of the Exchange Act, 15 U.S.C.

 § 78t(a). By virtue of their high-level positions, agency, and their ownership and


                                             190
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.466 Filed 07/02/20 Page 198 of 235




 contractual rights, participation in and/or awareness of Sterling’s operations, and/or

 intimate knowledge of the false financial statements filed by Sterling with the SEC

 and disseminated to the investing public, the Officer Defendants and Scott Seligman

 had the power to influence and control, and did influence and control, directly or

 indirectly, the decision-making of Sterling, including the content and dissemination

 of the various statements that Lead Plaintiff contends are false and misleading. The

 Officer Defendants and Scott Seligman were provided with or had unlimited access

 to copies of Sterling’s reports, press releases, public filings, and other statements

 alleged by Lead Plaintiff to have been misleading prior to and/or shortly after these

 statements were issued and had the ability to prevent the issuance of the statements

 or to cause the statements to be corrected.

              In particular, each Officer Defendant had direct and supervisory

 involvement in the day-to-day operations of Sterling and, therefore, is presumed to

 have had the power to control or influence the particular transactions giving rise to

 the securities violations alleged and to have exercised that power.

              Scott Seligman, because of his positions with the Company and the

 Bank and his controlling shareholder interest, controlled the contents and

 dissemination of the Company’s statements.

              As a direct and proximate result of the Officer Defendants’ and

 Scott Seligman’s wrongful conduct, Lead Plaintiff and the other members of the


                                               191
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.467 Filed 07/02/20 Page 199 of 235




 Class suffered damages in connection with their purchases of Sterling’s common

 stock during the Class Period.

              As set forth above, Sterling, the Officer Defendants, and Scott Seligman

 each violated Section 10(b) of the Exchange Act and Rule 10b-5 by their acts and

 omissions as alleged in this Complaint.

              By reason of Sterling’s conduct alleged in this Complaint, and by virtue

 of their positions as control persons, the Officer Defendants and Scott Seligman are

 liable pursuant to Section 20(a) of the Exchange Act.

                                     COUNT III
                    Violation of Section 20A of the Exchange Act
                              (Against Scott Seligman)

              Lead Plaintiff repeats and realleges each and every allegation contained

 above as if fully set forth herein.

              This claim is brought pursuant to Section 20A of the Exchange Act,

 15 U.S.C. § 78t-1, against defendant Scott Seligman on behalf of all members of the

 Class damaged by the insider trading of this defendant during the Class Period.

              Lead Plaintiff purchased at least one share of Sterling common stock

 contemporaneously with sales of Sterling common stock by defendant

 Scott Seligman.




                                           192
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.468 Filed 07/02/20 Page 200 of 235




              By virtue of his position at Sterling and the specific facts alleged herein,

 Scott Seligman was in possession of material, adverse, non-public information about

 Sterling contemporaneously with his sale of Sterling common stock.

              As alleged above, Scott Seligman violated Section 20(a) of the

 Exchange Act.

              Scott Seligman violated Section 20A of the Exchange Act and

 applicable rules and regulations thereto by selling Sterling common stock while in

 possession of material, non-public information about the adverse information

 detailed herein.

              Lead Plaintiff and other members of the Class who traded in Sterling

 securities contemporaneously with the sales of Sterling stock by Scott Seligman

 have suffered substantial damages in that they paid artificially inflated prices for

 Sterling stock as a result of the violations of Sections 20(a) described herein.

 Moreover, these Class members would not have traded Sterling stock at the prices

 they paid or received, or at all, if they had been aware that the market prices had

 been artificially inflated by Sterling’s false and misleading statements.

              Scott Seligman is required to account for all such stock sales and to

 disgorge his profits or ill-gotten gains.




                                             193
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.469 Filed 07/02/20 Page 201 of 235




 VIII. SECURITIES ACT VIOLATIONS

       A.     Summary Of The Offering
              Lead Plaintiff brings claims arising under the Securities Act, 15 U.S.C.

 §§ 77k, 77l(a)(2), and 77o, against all defendants. The Securities Act claims

 asserted herein are brought on behalf of only those Class members who purchased

 or otherwise acquired shares of Sterling common stock pursuant and/or traceable to

 the Company’s November 2017 IPO. The Securities Act claims solely allege strict

 liability and negligence causes of action, and do not sound in fraud. Accordingly,

 for the purpose of these Securities Act claims, Lead Plaintiff expressly excludes and

 disclaims any allegation that could be construed as alleging fraud, intentional

 misconduct, or reckless misconduct. In addition, this disclaimer expressly excludes

 all allegations above contained in paragraphs 98, 99, 101, 109, and 125 and in

 Section VII in its entirety.

              On October 19, 2017, Sterling filed a Registration Statement on Form

 S-1. Sandler was identified as the underwriter of the IPO. On October 31, 2017,

 Sterling filed Amendment No. 1 to Form S-1 with the SEC. Sandler was identified

 as the underwriter of the IPO. On November 8, 2017, the Company filed a Free

 Writing Prospectus slide presentation with the SEC. On November 7, 2017, Sterling

 filed Amendment No. 2 to Form S-1 with the SEC. Sandler was identified as the

 underwriter of the IPO. On November 13, 2017, Sterling filed Amendment No. 3 to



                                            194
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.470 Filed 07/02/20 Page 202 of 235




 Form S-1 with the SEC. On November 16, 2017, the Registration Statement was

 declared effective by the SEC. On November 17, 2017, Sterling filed the Prospectus

 Form 424b4, which is part of the Registration Statement, with the SEC. These

 documents are collectively referred to herein as the “Registration Statement.”

 Sandler and American Capital were identified as underwriters for the IPO. Sandler

 and American Capital are referred to herein as the “Underwriter Defendants.”

             The Company went public on November 17, 2017 through an IPO of

 15,000,000 shares of common stock at a price of $12.00 per share, including

 7,692,308 shares of common stock sold by the Company and 7,307,692 shares sold

 by selling shareholders. The underwriters exercised their overallotment option of an

 additional 2,250,000 shares from the selling shareholders, the sales of which were

 completed on December 4, 2017.           The total offering size, including the

 overallotment, was 17,250,000 shares for proceeds of $207 million.

             The Company received net proceeds of $85.5 million from the IPO.

             The selling shareholders who sold in the IPO are members of the

 Founding Family and who held the shares individually or through trusts. The selling

 shareholders include Director Defendant Meltzer who is a member of the Founding

 Family. The remaining selling shareholders are trusts related to Director Defendants

 Meltzer and Sandra Seligman (also a member of the Founding Family), defendant

 Scott Seligman and other members of the Founding Family. In total, these selling


                                           195
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.471 Filed 07/02/20 Page 203 of 235




 shareholders sold 9,557,692 shares for gross proceeds of $114,692,304 through the

 IPO.

              The Underwriter Defendants received $12,420,000 for its discount in

 selling the shares in the IPO, including the over-allotment.

        B.    The Registration Statement Contained Untrue Statements
              1.     Untrue Statements Regarding The Advantage Loan
                     Program And Its Underwriting, Risk Management,
                     Growth, And The Strength Of Its Customers
              In the Registration Statement, Sterling touted the ALP and its

 underwriting, including its disciplined documentation and face-to-face meeting with

 its customers, its credit quality, the strength of its customers and its deep knowledge

 of them, and the Company’s risk management:

        We believe a disciplined and conservative underwriting approach has
        been the key to our strong asset quality.
                                          ***
        We believe our significant growth has not come at the expense of asset
        quality. We have historically been able to focus on long-term returns
        and remain committed to responsible growth. We also believe our
        strong sales team, disciplined underwriting and culture of cost
        management have driven consistent earnings and exemplary net
        interest margins, efficiency metrics and shareholder returns.
                                          ***

        Our risk management includes disciplined documentation of ability to
        repay, liquidity analysis and face-to-face customer interaction.
                                          ***



                                             196
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.472 Filed 07/02/20 Page 204 of 235




        We have a loan approval process through which we require not only
       financial and other information from our borrowers, but our loan
       officers are required to meet face-to-face with each of our borrowers
       in our Advantage . . . program[] and produce a narrative
       documentation recommending the loan.
                                         ***

       Our residential mortgage portfolio consists of homeowners with
       strong credit and ability to repay. We work directly with our
       borrowers and third parties to confirm their credit status and ability
       to repay and offer our borrowers the opportunity to expand their credit
       history through what is often a first-time mortgage for the customer,
       while requiring a minimum down payment of 35% on our key
       residential loan programs.
                                         ***

       We have established a culture that places credit responsibility with
       individual loan officers and management and does not rely solely on a
       loan committee and institutional experience to remain disciplined in
       our underwriting.

                                         ***
       Our lenders are our first line of defense for assuring credit quality and
       the integrity of our risk rating process. Our lenders must have an
       understanding of the nature of the borrower’s ability to repay and the
       nature and value of the underlying collateral. . . . The Residential loan
       review examines compliance with Bank policy and loan documentation
       testing.

                                         ***

       We manage residential credit risks through a financial
       documentation process and programs with low loan to value ratios,
       which averaged 62% across our residential portfolio as of September
       30, 2017.
                                         ***




                                            197
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.473 Filed 07/02/20 Page 205 of 235




       Our extensive knowledge of our customers enables us to tailor products
       and solutions that fit their needs.

                                          ***

       We believe our policy of meeting each portfolio loan customer in
       person has enabled us to leverage our significant loan growth to
       increase our deposits from $953.2 million as of December 31, 2014 to
       nearly $2.1 billion as of September 30, 2017 . . . . We believe that
       significant cross-selling of our deposit products to our residential
       mortgage customers and enrollment in our automated payment program
       contribute to our solid asset quality.
                                          ***

       Among our significant products is our Advantage Loan program, which
       consists of one, three, five, or seven year adjustable rate mortgages with
       a minimum 35% down payment requirement. We offer this product to
       underserved home buyers who have good credit, but may have limited
       credit history. We offer lower rates in cases where borrowers have the
       ability to make more than the minimum down payment. Our Advantage
       Loan program constituted 75% of our residential loan portfolio as of
       September 30, 2017.
                                          ***
       We believe the success of our products is the result of our focus on the
       markets we serve, our understanding of customer needs, our
       management of product criteria, and our disciplined underwriting of
       the type of loans we make. We believe our willingness to focus on
       nontraditional loan products allows us to face less price competition for
       our non-TIC residential portfolio, in particular, than we do when
       competing for traditional conforming, fixed-rate mortgages. We have
       developed consistent underwriting and credit management processes
       tailored to each of the products we offer, allowing us to build high
       quality asset portfolios. We believe our relationships with, and
       knowledge of, our customers further enhances our credit quality, as
       we do not provide our key loan products to any customer unless the
       applicable relationship manager has met them and documented the
       interaction. We also subject our portfolios to annual stress testing and
       ongoing monitoring. Because we service our portfolio and retain

                                            198
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.474 Filed 07/02/20 Page 206 of 235




       servicing rights on loans that we sell, we maintain access to key
       information that enhances our ability to manage the entire customer
       relationship. We believe that our continuity and consistency in
       underwriting is reflected by our 0.06% rate of delinquency as of
       September 30, 2017.
                                        ***
       [W]e have not to date received any repurchase requests and we
       currently believe our repurchase risk remains low based upon our
       careful loan underwriting and documentation standards.

                                        ***
       We believe that the market for our loans and servicer ratings is a
       testament to the quality of our underwriting standards.

                                        ***
       We believe this stability and institutional knowledge allows us to
       promote our culture of solid underwriting and growth across all levels
       of our organization.

                                        ***
       Since 2013, we have grown organically at a compound annual growth
       rate of 30% while maintaining stable margins and solid asset quality.


                                        ***
       Our enterprise risk management framework seeks to achieve an
       appropriate balance between risk and return, which is critical to
       optimizing shareholder value. We have established processes and
       procedures intended to identify, measure, monitor, report and analyze
       the types of risk to which we are subject, including credit, liquidity,
       operational, regulatory compliance and reputational.
                                        ***
       We believe that effective risk management is of primary importance to
       our organization. Risk management refers generally to the activities by
       which we identify, measure, monitor, evaluate and manage the risks we

                                           199
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.475 Filed 07/02/20 Page 207 of 235




       face in the course of our banking activities. These include liquidity,
       interest rate, credit, operational, cyber/technological, legal, compliance,
       regulatory, strategic, financial and reputational risk exposures. Our
       board of directors and management team have created a risk-
       conscious culture that is focused on quality growth, which includes
       infrastructure capable of addressing the evolving risks we face, as
       well as the changing regulatory and compliance landscape. Our risk
       management approach employs comprehensive policies and processes
       to establish robust governance and emphasizes personal ownership and
       accountability for risk with our employees. We believe a disciplined
       and conservative underwriting approach has been the key to our
       strong asset quality.

       Our board of directors sets the tone at the top of our organization,
       adopting and overseeing the implementation of our company-wide risk
       management framework, which establishes our overall risk appetite and
       risk management strategy.

              The Registration Statement explained the Company’s analysis of credit

 quality:

       The Company categorizes loans into risk categories based on relevant
       information about the ability of borrowers to service their debt such as:
       current financial information, historical payment experience, credit
       documentation, public information, and current economic trends,
       among other factors. The Company analyzes loans individually by
       classifying the loans as to credit risk. This analysis includes
       homogeneous loans such as residential real estate and consumer loans
       and non-homogeneous loans, such as construction and commercial real
       estate loans and commercial lines of credit. This analysis is performed
       monthly.
              Based       on   this   credit-quality   analysis,   the   Company     rated

 $1,895,272,000 of its $1,895,975,00 residential first mortgage loans and 100% of its

 $17,095,000 residential second mortgage loans as “Pass Loans: Loans are of

 satisfactory quality.”


                                               200
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.476 Filed 07/02/20 Page 208 of 235




              The November 8, 2017 Sterling Free Writing Prospectus slide

 presentation, which is part of the Registration Statement, touted the Company’s:

 “Focus on efficiency and credit quality with industry leading metrics. . .[and] Strong

 credit culture”; “Pristine Credit Quality”; and “Deep customer knowledge”

              2.    Untrue Statements Regarding The Company’s Financial
                    Results And Growth

              The Registration Statement touted Sterling’s growth and positive

 financial results which were overwhelmingly dependent on the success of the

 Advantage Loan Program. The Registration Statement reported Sterling’s financial

 numbers for the nine months ended September 30, 2017, including net income of

 $31.446 million, total loans of $2,386,838,000, 1–4 family residential real estate

 loans of $1,913,070,000, total deposits of $2.10 billion, total allowance for loan

 losses of $17.189 million, and allowance for loan losses for 1–4 family residential

 real estate loans of $13,578,000. Moreover, the Company did not have any reserve

 for potential repurchases of sold loans.

              The Company further stated:

       At September 30, 2017 and December 31, 2016, one-to-four family
       residential real estate loans amounted to $1.91 billion and $1.62 billion,
       or 80% and 81%, respectively, of our total loan portfolio, and we intend
       to continue this type of lending in the foreseeable future.

              3.    Untrue Statements Regarding Sterling’s Internal Controls
              Sterling also represented in the Registration Statement that its internal

 controls were effective. The Company stated:

                                            201
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.477 Filed 07/02/20 Page 209 of 235




       We maintain a system of internal controls and insurance coverage to
       mitigate against operational risks, including data processing system
       failures and errors and customer or employee fraud.
                                        ***
       Our internal policies and procedures are a critical component of our
       corporate governance and, in some cases, compliance with applicable
       regulations. We adopt internal policies and procedures to guide
       management and employees regarding the operation and conduct of our
       business.

                                        ***
       The Sarbanes-Oxley Act of 2002 is intended to improve corporate
       responsibility, to provide for enhanced penalties for accounting and
       auditing improprieties at publicly traded companies and to protect
       investors by improving the accuracy and reliability of corporate
       disclosures pursuant to the securities laws. We have policies,
       procedures and systems designed to comply with these regulations, and
       we review and document such policies, procedures and systems to
       ensure continued compliance with these regulations.
             4.    Untrue Statements Regarding The Company’s BSA/AML
                   Compliance

             In the Registration Statement, Sterling described the regulatory

 framework it was required to comply with regarding money laundering:

       As a federal savings bank, Sterling Bank is subject to primary
       examination and regulation by the OCC . . . . The federal system of
       regulation and supervision establishes a comprehensive framework of
       activities in which Sterling Bank may engage . . . we must comply with
       anti-money laundering and anti-terrorism laws and regulations.
                                        ***
       The Bank Secrecy Act, the USA Patriot Act and other laws and
       regulations require financial institutions, among other duties, to
       institute and maintain an effective anti-money laundering program and
       to file timely reports such as suspicious activity reports and currency


                                           202
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.478 Filed 07/02/20 Page 210 of 235




       transaction reports. We are required to comply with these and other
       anti-money laundering requirements.

                                          ***
       Sterling Bank is subject to the USA PATRIOT Act, which gives federal
       agencies additional powers to address terrorist threats through
       enhanced domestic security measures, expanded surveillance powers,
       increased information sharing, and broadened anti-money laundering
       requirements. The USA PATRIOT Act contains provisions intended
       to encourage information sharing among bank regulatory agencies and
       law enforcement bodies and imposes affirmative obligations on
       financial institutions, such as enhanced recordkeeping and customer
       identification requirements.
                                          ***

       The Federal Reserve Board (“FRB”) and the Office of the Comptroller
       of the Currency (“OCC”) periodically examine our business, including
       our compliance with laws and regulations. If, as a result of an
       examination, a federal banking agency were to determine that our
       financial condition, capital resources, asset quality, earnings prospects,
       management, interest rate risk and liquidity or other aspects of any of
       our operations had become unsatisfactory, or that we were in violation
       of any law or regulation, it may take a number of different remedial
       actions as it deems appropriate.
              5.     Statements Defendants’ Made In The Registration
                     Statement Were Untrue And Misleading When Made

              The statements above in ¶¶ 438–441 regarding the Company’s

 underwriting standards and practices for its loans, its knowledge of its customers, its

 credit and asset quality, and its risk management were affirmative statements of

 present fact that were materially untrue and misleading when made because the

 Company’s underwriting and risk management programs were inadequate and

 neither disciplined nor conservative, lacked proper documentation and verification


                                             203
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.479 Filed 07/02/20 Page 211 of 235




 of borrowers’ identities, employment, income, and source of funds used, were not

 BSA/AML compliant, and had multiple red flags indicating that the loans were

 possibly being used to launder money.

              The statements in ¶¶ 442 and 443 regarding the Company’s financial

 results and growth, including its reported net income, total loans, residential loans,

 total deposits, total allowance for loan losses, and allowance for loan losses for

 residential loans were affirmative statements of present fact that were materially

 untrue and misleading when made because the Company’s allowance for loan losses

 were inadequate and its financial results were inflated by and dependent upon the

 Company’s undisclosed and inadequate underwriting that lacked proper

 documentation and verification of borrowers’ identities, employment, income, and

 source of funds used, focused on clients with little to no credit history, as opposed

 “strong” or “good” credit, were not BSA/AML compliant, and had multiple red flags

 indicating that the loans were possibly being used to launder money.

              The statements in ¶ 444 regarding the quality of the Company’s internal

 controls were affirmative statements of present fact that were materially untrue and

 misleading when made because effective internal controls were not in place to

 prevent improper lending, underwriting, and banking practices, including money-

 laundering. The Company’s underwriting and risk management programs were

 inadequate and neither disciplined nor conservative, lacked proper documentation


                                            204
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.480 Filed 07/02/20 Page 212 of 235




 and verification of borrowers’ identities, employment, income, and source of funds

 used, were not BSA/AML compliant, and had multiple red flags indicating that the

 loans were possibly being used to launder money.

             The statements in ¶ 445 regarding banking regulations, anti-money

 laundering duties, and regulatory compliance were affirmative statements of present

 fact that were materially untrue and misleading when made because the Company’s

 underwriting and risk management programs were inadequate and neither

 disciplined nor conservative, lacked proper documentation and verification of

 borrowers’ identities, employment, income, and source of funds used, were not

 BSA/AML compliant, and had multiple red flags indicating that the loans were

 possibly being used to launder money. The Company’s BSA/AML program was

 inadequate to identify, mitigate, and manage money-laundering risks and therefore

 the Company was not in compliance with BSA/AML laws. In particular, the

 statements were untrue and misleading when made because (a) contrary to U.S. law,

 the Company failed to appropriately monitor and assess ongoing and high money-

 laundering risks associated with foreign nationals moving foreign money into the

 Company to facilitate real-estate lending involving properties in the United States;

 (b) despite the heightened risks, the Company did not carry out appropriate due

 diligence on customers and transactions originating from China that had numerous

 indicators relating to money laundering risks; and (c) despite the heightened risks,


                                           205
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.481 Filed 07/02/20 Page 213 of 235




 the Company did not effectively monitor or report suspicious activities and

 transactions that had numerous indicators relating to money laundering risks.

             The truth that Sterling’s underwriting and risk management were not

 conservative or disciplined, did not involve adequate documentation nor

 verification, were not BSA/AML compliant, and had multiple red flags indicating

 that the loans were possibly being used to launder money, is evidenced by the

 detailed statements by former employees of Sterling, including:

       a.    The statements by FEs 1, 2, 3, 4, 5, and 7 demonstrating that the
             Company’s underwriting and risk management for ALP
             mortgages were neither disciplined nor conservative.

       b.    The statements by FEs 1, 2, and 3 that underwriting and risk
             management for ALP mortgages were neither disciplined nor
             conservative.

       c.    The statements by FEs 1, 2, 3, 4, and 7 that the only records
             required for a customer to be approved under the ALP was a
             letter purportedly from the customer’s employer and/or from a
             CPA (for self-employed borrowers) and a monthly bank
             statement to verify income.
       d.    The statements by all FEs that the target customers for the ALP
             were foreign nationals, particularly Chinese nationals.

       e.    The statement by FEs 1, 3, and 7 that the ALP catered to foreign
             nationals with little or no credit history.

       f.    The statements by FEs 1, 2, 3, 4, 6, and 7 that employer letters
             often came from China, were written in a Chinese language, and
             were then translated by the borrowers themselves or by a
             Chinese-language-speaking bank employee.

       g.    The statement by FE 7 that translations of the employment letters
             were substantially similar in format


                                           206
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.482 Filed 07/02/20 Page 214 of 235




       h.    The statement by FE 1 that a Sterling underwriter relayed that
             many of the CPA letters used in the ALP were from the same
             source, as the letters came from the same IP address, and that
             some of the CPA firms for the letters may not have actually
             existed.
       i.    The statements by FEs 2, 3, and 7 that to demonstrate the stated
             income in the letter, ALP customers were required to open an
             account at a Sterling branch with cash, and then had to make cash
             deposits into the account every two weeks for two or three
             months until a specified amount had been deposited.

       j.    The statements by FEs 2, 3, 5, 6, and 7 that there was no attempt
             to confirm the employment or CPA information and little or no
             verification of income or the source of the funds.

       k.    The statements by FE 3 that there was also little or no attempt to
             confirm the identity of the account holder and no attempt at all
             to identify the source of the funds, including gifted funds.
       l.    The statements by FEs 3 and 5 that while gifted funds were
             allowable if from a borrower’s family members, Sterling’s
             review of the gift was limited to requiring only that the funds
             deposited into a borrower’s account matched those of the
             purported gift, and Sterling did not otherwise verify the source
             of the funds, even when presented with contradictory
             information provided by the borrower.

       m.    The statements by FE 5 that Sterling provided “no training” on
             risk or compliance and that Sterling employees with whom FE 5
             dealt had no training or familiarity with SARs, CTRs, or other
             compliance procedures.
       n.    The statements by FE 7 that Sterling had weak and deficient
             internal controls.

       o.    The statements by FEs 2, 3, 5, and 7 that they suspected that the
             ALP appeared to be used for money laundering.

             The truth that Sterling’s underwriting and risk management were not

 conservative nor disciplined, did not involve adequate documentation nor

                                           207
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.483 Filed 07/02/20 Page 215 of 235




 verification, and were not BSA/AML compliant, is further demonstrated by the

 Company’s own belated disclosures, including:

     a.      The Company’s disclosure on June 21, 2019 that it had entered
             into an agreement with the OCC to enhance its AML and BSA
             compliance, a critical component of which is customer due
             diligence and enhanced due diligence, which involves
             identifying and verifying borrowers’ identity and sources of
             income and wealth.

     b.      The OCC Agreement states that the OCC found unsafe or
             unsound practices relating to the Company’s credit
             administration and required the Bank to revise its policies and
             procedures to ensure effective controls over loan underwriting,
             including “effective controls and processes to collect and verify
             employment and income” and “verification of borrowers’
             income and cash flow information used in the Bank’s
             underwriting process for nonowner occupied properties.”
     c.      That as late as March 31, 2018, the OCC had detailed BSA/AML
             violations of law, as detailed in a Report of Examination and that
             the OCC found unsafe or unsound practices relating to the
             Company’s credit administration.
     d.      The disclosure on November 8, 2019 in its Third Quarter 2019
             10-Q that in November 2019, in connection with an internal
             compliance investigation, the Company had terminated two top
             loan producers within the Advantage Loan Program who
             together were collectively responsible for 15% of the Company’s
             residential loan production through September 30, 2019.

     e.      The disclosure on December 9, 2019 that the Company had
             temporarily suspended its Advantage Loan Program in
             connection with an ongoing internal review of the ALP’s
             documentation procedures while it audited documentation on
             past loans and put in place additional systems and controls to
             ensure the Bank’s policies and procedures are followed on loans
             originated under the ALP.




                                           208
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.484 Filed 07/02/20 Page 216 of 235




      f.     The disclosure on March 6, 2020, that the Company was
             permanently shutting down the ALP based on preliminary results
             from its internal investigation which found misconduct in
             connection with the origination of such loans, including with
             respect to income verification and requirements, reliance on third
             parties, and related documentation.
     g.      The disclosures on March 6, 2020 that, in connection with this
             misconduct, the Company had terminated a number of
             employees, including the Senior Vice President with primary
             responsibility for, among other things, oversight of the
             Advantage Loan Program in California.
     h.      The disclosures on March 6, 2020 that the Bank was now under
             formal investigation by the OCC and that the Bank had received
             grand jury subpoenas from the DOJ in connection with its
             investigation into the Bank’s residential lending practices.

      i.     The May 29, 2020 disclosure that the Company had terminated
             defendant Montemayor, former President of Commercial and
             Retail Banking and Chief Lending Officer, from all of his
             positions with the Company, effective immediately.
      j.     The June 1, 2020 disclosures that (i) the Bank’s internal review
             of the Advantage Loan Program showed that “employees
             engaged in misconduct in connection with the origination of
             loans, including with respect to verification of income, the
             amount of income reported for borrowers, reliance on third
             parties, and related documentation”; (ii) due to the internal
             review, “it has become apparent that the potential for liability
             related to the origination of residential mortgage loans under that
             program warrants the initial creation of reserves” including $7.8
             million in reserves for loan repurchases and $25 million related
             to investigations and litigation regarding the ALP, which may
             need to be increased and may need to be applied to first quarter
             2019 and/or earlier periods; and (iii) the Company was working
             to “right the ship and bring the bank into regulatory compliance
             and investor confidence” and “fix things that need to be fix[ed]
             and take them on aggressively,” including examining the entire
             Company “culture.”


                                           209
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.485 Filed 07/02/20 Page 217 of 235




        C.     Claims For Relief

                                    COUNT IV
                   Violations of Section 11 of the Securities Act
              (Against Sterling, Judd, Lopp, the Director Defendants
                         and the Underwriter Defendants)

               Lead Plaintiff repeats and re-alleges each and every allegation

 contained in each of the foregoing paragraphs as if set forth fully herein, with the

 exception of any allegation that could be construed as alleging fraud, recklessness,

 or intentional misconduct.     In addition, this disclaimer expressly excludes all

 allegations above contained in paragraphs 98, 99, 101, 109, and 125 and in Section

 VII in its entirety.

               This Count is asserted against Sterling, Judd, Lopp, the Director

 Defendants and the Underwriter Defendants for violations of Section 11 of the

 Securities Act, 15 U.S.C. § 77k, on behalf of all members of the Class who purchased

 or otherwise acquired Sterling shares issued in or traceable to the IPO pursuant to

 the Registration Statement. This Count is based solely on claims of strict liability

 and/or negligence under the Securities Act.

               As set forth above, the Registration Statement contained untrue and/or

 misleading statements of material fact, omitted material facts which were necessary

 to make those statements not misleading, and omitted to state material facts required

 to be stated in it. The facts misstated and omitted would have been material to a

 reasonable person reviewing the Registration Statement.

                                            210
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.486 Filed 07/02/20 Page 218 of 235




              Class members who purchased or otherwise acquired shares pursuant

 and/or traceable to the Registration Statement did not know, or in the exercise of

 reasonable diligence could not have known, of the untrue statements of material fact

 or omissions of material facts in the Registration Statement.

              Less than one year elapsed from the time Class members discovered or

 reasonably could have discovered the facts upon which this cause of action is based.

 Less than three years elapsed from the time that the securities upon which this cause

 of action is brought were bona fide offered to the public.

              Class members who purchased or otherwise acquired shares pursuant

 and/or traceable to the Registration Statement have sustained damages and are

 entitled to damages pursuant to 15 U.S.C. § 77k(e).

              Sterling is the registrant for the Offering and, as issuer of the shares, it

 is strictly liable to Lead Plaintiff and to the members of the Class for materially

 untrue and/or misleading statements and omissions alleged herein.

              None of the other defendants named in this Count made a reasonable

 investigation or possessed reasonable grounds for the belief that the statements

 contained in the Registration Statement were accurate and complete in all material

 respects. Had they exercised reasonable care, they would have known of the material

 misstatements and omissions alleged in this Count.




                                             211
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.487 Filed 07/02/20 Page 219 of 235




              Defendants Sterling, Judd, Lopp, and the Director Defendants signed

 or authorized the signing of the Registration Statement. By virtue of signing the

 Registration Statement, they issued, caused to be issued, and participated in the

 issuance of the Registration Statement, which contained untrue statements of

 material fact, omitted to state other facts necessary to make the statements not

 misleading, and omitted to state material facts required to be stated therein. The

 Underwriter Defendants acted as the underwriters of the Offering within the

 meaning of Section 11 of the Securities Act by selling and distributing the Sterling

 common stock offered to the investing public and purchased or otherwise acquired

 by Lead Plaintiff and members of the Class.

              For the foregoing reasons, defendants Sterling, Judd, Lopp, the Director

 Defendants, and the Underwriter Defendants violated Section 11 of the Securities

 Act and are strictly liable to Class members who purchased or otherwise acquired

 shares pursuant and/or traceable to the Registration Statement.

                                      COUNT V
                   Violations of Section 12(a)(2) of the Securities Act
                (Against Sterling and the Underwriter Defendants)

              Lead Plaintiff repeats and re-alleges each of the allegations set forth

 above as if fully set forth herein with the exception of any allegation that could be

 construed as alleging fraud, recklessness, or intentional misconduct. In addition, this




                                             212
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.488 Filed 07/02/20 Page 220 of 235




 disclaimer expressly excludes all allegations above contained in paragraphs 98, 99,

 101, 109, and 125 and in Section VII in its entirety.

              This Count is asserted against the Sterling and the Underwriter

 Defendants for violations of § 12(a)(2) of the Securities Act, 15 U.S.C. § 77l(a)(2),

 on behalf of all members of the Class who purchased or otherwise acquired Sterling

 shares issued in the IPO pursuant to the Registration Statement. This Count is based

 solely on claims of strict liability and/or negligence under the Securities Act.

              Sterling and the Underwriter Defendants were sellers, offerors, or

 solicitors of purchasers of the shares offered pursuant to the Registration Statement.

              By means of the Registration Statement (as well as instruments of

 transportation and communication in interstate commerce and the mails), the

 defendants named in this Count, through the Offering, which was a public offering,

 solicited and sold Sterling common stock to members of the Class.

              As set forth above, the Registration Statement contained untrue and/or

 misleading statements of material fact, omitted material facts which were necessary

 to make those statements not misleading, and omitted to state material facts required

 to be stated in it. The facts misstated and omitted would have been material to a

 reasonable person reviewing the Registration Statement.

              Class members who purchased or otherwise acquired shares pursuant

 to the Registration Statement did not know, or in the exercise of reasonable diligence


                                             213
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.489 Filed 07/02/20 Page 221 of 235




 could not have known, of the untrue statements of material fact or omissions of

 material facts in the Registration Statement.

              Less than one year elapsed from the time Class members discovered or

 reasonably could have discovered the facts upon which this cause of action is based.

 Less than three years elapsed from the time that the securities upon which this cause

 of action is brought were sold to the public.

              As the issuer of the registered securities, Sterling is strictly liable for

 the untrue statements and omissions of material facts contained in the Registration

 Statement.

              None of the Underwriter Defendants named in this Count made a

 reasonable investigation or possessed reasonable grounds for the belief that the

 statements contained in the Registration Statement were accurate and complete in

 all material respects. Had they exercised reasonable care, they would have known

 of the material misstatements and omissions alleged in this Count.

              By reason of the foregoing, Sterling and the Underwriter Defendants

 are liable for violations of Section 12(a)(2) of the Securities Act to Class members

 who purchased or otherwise acquired securities sold pursuant to the Registration

 Statement. These Class members also have the right to rescind and recover the

 consideration paid for these securities upon tender of their stock to the Underwriter




                                             214
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.490 Filed 07/02/20 Page 222 of 235




 Defendants, and to recover rescissory damages to the extent they have already sold

 the securities.

                                   COUNT VI
                  Violations of Section 15 of the Securities Act
  (Against the Officer Defendants, Defendant Scott Seligman and the Director
                                  Defendants)

               Lead Plaintiff repeats and re-alleges each of the allegations set forth

 above as if fully set forth herein with the exception of any allegation that could be

 construed as alleging fraud, recklessness, or intentional misconduct. In addition, this

 disclaimer expressly excludes all allegations above contained in paragraphs 98, 99,

 101, 109, and 125 and in Section VII in its entirety.

               This Count is asserted against the Officer Defendants, Scott Seligman,

 and the Director Defendants for violations of Section 15 of the Securities Act,

 15 U.S.C. § 77o, on behalf of Lead Plaintiff and the other members of the Class who

 purchased or otherwise acquired Company shares in or traceable to the IPO pursuant

 to the Registration Statement. This Count is based solely on claims of strict liability

 and/or negligence under the Securities Act.

               At all relevant times, the Officer Defendants, Scott Seligman, and the

 Director Defendants were controlling persons of Sterling within the meaning of

 Section 15 of the Securities Act. As set forth herein, by reason of their positions of

 control and authority as officers and/or directors of Sterling, the Officer and Director

 Defendants had the power to directly or indirectly control or influence Sterling to

                                             215
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.491 Filed 07/02/20 Page 223 of 235




 engage in the acts described herein, including by causing Sterling to conduct the

 Offering pursuant to the Registration Statement, and exercised the same.

              The Officer Defendants each served as an executive officer of Sterling

 prior to and at the time of the Offering. As such, at all relevant times the Officer

 Defendants each participated in the operation and management of Sterling, including

 participating in the preparation and dissemination of the Registration Statement,

 and/or otherwise participated in the process necessary to conduct the Offering. By

 virtue of their positions as officers of Sterling, and their status as signatories of the

 Registration Statement, each of the Officer Defendants had the power to control, and

 did control, Sterling in its conduct of the Offering, including controlling the contents

 of the Registration Statement, which contained materially untrue statements. As

 officers of a publicly owned company, the Officer Defendants had a duty to

 disseminate accurate and truthful information with respect to Sterling’s business

 operations, growth, and financial condition.

              Similarly, each of the Director Defendants served as directors on

 Sterling’s Board at the time the Offering was conducted. As directors of a publicly

 owned company, the Director Defendants had a duty to disseminate accurate and

 truthful information with respect to the Sterling’s operations at the time of the

 Offering. Each Director Defendant signed the Registration Statement disseminated

 to the investing public and were Directors of the Company at the time the Offering


                                              216
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.492 Filed 07/02/20 Page 224 of 235




 was conducted.     Thus, the Director Defendants controlled the contents and

 dissemination of the Registration Statement.

              Scott Seligman, because of his positions with the Company and the

 Bank and his controlling shareholder interest, controlled the contents and

 dissemination of the Registration Statement.

              None of the Officer Defendants, Scott Seligman, or Director

 Defendants conducted a reasonable investigation or possessed a reasonable basis for

 the belief that the statements contained in the Registration Statement were true, were

 without omissions of material fact, and were not misleading. By reason thereof, each

 of the Officer Defendants, Scott Seligman, and Director Defendants is liable under

 Section 15 of the Securities Act, jointly and severally with, and to the same extent

 as the Company is liable under Sections 11 and 12(a)(2) of the Securities Act, to the

 Class members who purchased or otherwise acquired Sterling common stock

 pursuant and/or traceable to the Registration Statement.

              As a direct result of the aforementioned conduct, these Class members

 suffered damages in connection with their purchase of Sterling common stock. Less

 than one year elapsed from the time Class members discovered or reasonably could

 have discovered the facts upon which this cause of action is based. Less than three

 years elapsed from the time that the securities upon which this cause of action is

 brought were bona fide offered or sold to the public.


                                            217
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.493 Filed 07/02/20 Page 225 of 235




                               PRAYER FOR RELIEF

       WHEREFORE, Lead Plaintiff, on its own behalf and on behalf of the

 Class, prays for judgment as follows:

       (a)      Determining this action to be a proper class action and certifying

 Lead Plaintiff as class representative under Rule 23 of the Federal Rules of

 Civil Procedure;

       (b)      Awarding compensatory damages in favor of Lead Plaintiff and

 the other members of the Class against all defendants, jointly and severally,

 for the damages sustained as a result of the wrongdoings of defendants,

 together with interest thereon;

       (c)      Awarding Lead Plaintiff the fees and expenses incurred in this

 action including reasonable allowance of fees for Lead Plaintiff’s attorneys

 and experts;

       (d)      Granting extraordinary equitable and/or injunctive relief, as

 permitted by law, equity, and federal and state statutory provisions sued on

 hereunder;

       (e)      Awarding rescission damages as to claims under the Securities

 Act; and

       (f)      Granting such other and further relief as the Court may deem just

 and proper.



                                              218
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.494 Filed 07/02/20 Page 226 of 235




                           JURY TRIAL DEMANDED

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Lead Plaintiff

 hereby demands a trial by jury.


 DATED: July 2, 2020                   BERMAN TABACCO

                                       By:     /s/ Kristin J. Moody
                                               Kristin J. Moody

                                       Carl N. Hammarskjold
                                       44 Montgomery Street, Suite 650
                                       San Francisco, CA 94104
                                       Telephone: (415) 433-3200
                                       Facsimile: (415) 433-6382
                                       Email: kmoody@bermantabacco.com
                                              chammarskjold@bermantabacco.com

                                               -and-

                                       BERMAN TABACCO
                                       Patrick T. Egan
                                       One Liberty Square
                                       Boston, MA 02109
                                       Telephone: (617) 542-8300
                                       Facsimile: (617) 542-1194
                                       Email: pegan@bermantabacco.com

                                       Counsel for Lead Plaintiff Oklahoma Police
                                       Pension and Retirement System and Interim Lead
                                       Counsel for the Putative Class




                                             219
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.495 Filed 07/02/20 Page 227 of 235




                                     Paul F. Novak
                                     Fisher Building
                                     WEITZ & LUXENBERG
                                     3011 West Grand Blvd., 24th Floor
                                     Detroit, MI 48202
                                     Telephone: (313) 800-4170
                                     Facsimile: (646) 293-7992
                                     Email: pnovak@weitzlux.com

                                     Local Counsel for Lead Plaintiff Oklahoma
                                     Police Pension and Retirement System and
                                     Interim Local Counsel for the Putative Class




                                        220
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.496 Filed 07/02/20 Page 228 of 235




                       Exhibit 1
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.497 Filed 07/02/20 Page 229 of 235




                                                                                             i:
                                                                                             V

   CERTIFICATION OF MOVANT OKLAHOMA POLICE PENSION AND                                       i-

   RETIREMENT SYSTEM PURSUANT TO FEDERAL SECURITIES LAW                                      I
                                                                                             I


        I, Ginger Sigler, Executive Director of Oklahoma Police Pension and
  Retirement System (“Oklahoma Police”), hereby certify that the following is true
  and correct to the best of my knowledge, information, and belief:                          i:


        1.     I have reviewed the Amended Class Action Complaint being filed in
                                                                                             t
  this matter captioned Oklahoma Police v. Sterling Bancorp Inc., et al. , 2:20-cv-
  10490-AJT-EAS (E.D. Mich. ) and authorized its filing.

         2.     Oklahoma Police did not engage in transactions in the securities that
  are the subject of this action at the direction of counsel or in order to participate in
  this or any other litigation under the federal securities laws.

        3.     Oklahoma Police is willing to serve as a representative party on behalf
  of the class, understands the duties of a lead plaintiff and is willing to provide
  testimony at deposition and trial, if necessary .

         4.     Oklahoma Police’s transactions in the securities that are the subject of     i

  this action are set forth in Exhibit A appended to this certification. Other than those
  transactions set forth in Exhibit A, Oklahoma Police has engaged in no transactions
  during the class period in the securities that are the subject of this action.

        5.     During the three-year period preceding the date of this certification,
  Oklahoma Police has sought to serve and was appointed lead plaintiff or a                  ?
                                                                                             I
                                                                                              •




                                                                                             I
  representative party on behalf of a class under the federal securities laws in the
  following matters :                                                                        I
                                                                                             t
               In re Tempur Sealy Int’l, Inc, Sec, Litig, , No. 17-cv-02169 (S .D.N.Y.)
               Milbeckv. TrueCar, Inc., No. 2:18-cv-02612 (C.D . Cal.)
               Oklahoma Police Pension & Retirement System, v. Nevro Corp. ,                 f
               No . 18-cv-05181 (N.D. Cal.)
               Ronge v. Camping World Holdings Inc,, No. 18-CV-07030 (N.D. Ill.)
               Mo-Kan Iron Workers Pension Fund v. Teligent Inc., No. 19-CV-03354
               (S .D.N.Y.)
               Plymouth County Retirement System v. Evolent Health Inc . , No . 19-
               CV-01031 (E.D. Va.)                                                           I
                                                                                             r
               Logan v. ProPetro Holding Corp., No. 19-cv-00217 (W.D. Tex.)                  t
                                                                                             I

                                                                                             Ii
                                                                                             S:
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.498 Filed 07/02/20 Page 230 of 235




          6.     Oklahoma Police has sought to serve as a lead plaintiff and                 i
  representative party on behalf of a class in the following actions under the federal       l
                                                                                             i
  securities laws filed during the three year period preceding the date of this
  Certification, but either did not file a lead plaintiff motion, withdrew its motion for
  lead plaintiff, was not appointed lead plaintiff or the lead plaintiff decision is still
  pending :

                McKenna v. Dick's Sporting Goods Inc., No. 17-CV-03680 (S .D.N.Y)
                Hessefortv. Super Micro Computer Inc ., No . 18-cv-00838 (N .D. Cal.)        s



                City of Birmingham Firemen's and Policemen's Supplemental Pension
                System v. PluralsightInc. , No. 19-cv-07563 (S.D.N . Y.)                     *
                                                                                             V
                                                                                             !:
                                                                                              V


        7.     Oklahoma Police will not accept any payment for serving as                    !
                                                                                             !
  representative party on behalf of the class beyond Oklahoma Police’s pro rata share        ::
                                                                                             t:
  of any recovery, except for any award, as ordered or approved by the Court in
  compliance with federal law, directly relating to the representation of the class.         I
                                                                                             1

        8.      As Executive Director of Oklahoma Police, I am duly authorized to sign       I
  this Certification on behalf of Oklahoma Police.                                           i
                                                                                              5:

       I certify under penalty of perjury under the laws of the United States of             I
  America that the foregoing is true and correct .                                           t
                                                                                             |
                                                                                             j


         Executed on June   24 2020.                                                         f
                                                                                             !
                                                                                             I
                                                                                             I
                                                     A5
                                                      .

                                                                     \

                                                                                             I
                                                                         A                   I
                                                            1
                                                             ^
                                                 Ginger Sigler
                                                                0"




                                                 ExecutiveDirecto.                           1
                                                                                             i
                                                 Oklahoma Police Pension and                 1
                                                 Retirement System                           I
                                                                                             i
                                                                                             \f
                                                                                              :

                                                                                             i
                                                                                             S
                                                                                             St




                                                                                             I
                                                                                             i
                                                                                             I
                                                                                             if:



                                                                                             :
                                                                                              j
                                                                                             i
   Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.499 Filed 07/02/20 Page 231 of 235




                                  Sterling Bancorp, Inc.
                             Common Stock (CUSIP 85917W 102 )
                                         Exhibit A
                                                                                      i.
                                                                                      ;
Class Period: 11/17/ 17 - 03/ 17/ 20                                                  I.

Oklahoma Police Pension and Retirement System                                         ::


      -
    •X z;

                                                                                      i

   Trade Date            Trans.         No. Bought                        Price       I
Beginning Holdings                                0                                   l
                                                                                      !
                                                                                      i
11/17/17             PURCHASES               30,626                       $12.0000    5


11/ 21/17            PURCHASES                7, 351                      $12.6232    ::
                                                                                      s
12/17/18             SALES                                  ( 4,105 )      $8.4113
08/19/19             SALES                                  ( 4,766 )      $9.6103
10/ 22 /19           PURCHASES                6,571                       $10.0000
12/09/19             SALES                                      ( 348 )    $8.2358
12/09/19             SALES                                   ( 6,125 )     $7.5235
12/10/19             SALES                                 (18,135 )       $7.0943    f

12/10/19             SALES                                   ( 2, 389 )    $7.1605    f
                                                                                      I
12/11/19             SALES                                   ( 4,862 )     $6.8819
12/11/19             SALES                                      /          $6.8675    f

                                                                                      I




                                                                                      I
                                                                                      !


                                                                                      I



                                                                                      1


                                                                                      I



                                                                                      it



                                                                                       :



                                                                                      :
                                                                                      !
                                                                                      !
                                                                                       :
                                                                                       :
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.500 Filed 07/02/20 Page 232 of 235




                          CERTIFICATE OF SERVICE

       I hereby certify under penalty of perjury that on July 2, 2020, I authorized

 the electronic filing of the foregoing with the Clerk of the Court using the CM/ECF

 system which will send notification of such filing to the e-mail addresses on the

 attached Electronic Mail Notice List.

                                         BERMAN TABACCO

                                         By:   /s/ Kristin J. Moody
                                               Kristin J. Moody

                                         Carl N. Hammarskjold
                                         44 Montgomery Street, Suite 650
                                         San Francisco, CA 94104
                                         Telephone: (415) 433-3200
                                         Facsimile: (415) 433-6382
                                         Email: kmoody@bermantabacco.com
                                                chammarskjold@bermantabacco.com

                                               -and-

                                         BERMAN TABACCO
                                         Patrick T. Egan
                                         One Liberty Square
                                         Boston, MA 02109
                                         Telephone: (617) 542-8300
                                         Facsimile: (617) 542-1194
                                         Email: pegan@bermantabacco.com

                                         Counsel for Lead Plaintiff Oklahoma Police
                                         Pension and Retirement System and Interim Lead
                                         Counsel for the Putative Class
Case 5:20-cv-10490-JEL-EAS ECF No. 36, PageID.501 Filed 07/02/20 Page 233 of 235




                                     Paul F. Novak
                                     Fisher Building
                                     WEITZ & LUXENBERG
                                     3011 West Grand Blvd., 24th Floor
                                     Detroit, MI 48202
                                     Telephone: (313) 800-4170
                                     Facsimile: (646) 293-7992
                                     Email: pnovak@weitzlux.com

                                     Local Counsel for Lead Plaintiff Oklahoma
                                     Police Pension and Retirement System and
                                     Interim Local Counsel for the Putative Class
7/1/2020   Case 5:20-cv-10490-JEL-EAS ECF No.CM/ECF
                                              36, PageID.502             Filed 07/02/20 Page 234 of 235
                                                    - U.S. District Court:mied-

Mailing Information for a Case 5:20-cv-10490-JEL-EAS OKLAHOMA
POLICE PENSION AND RETIREMENT SYSTEM v. Sterling
Bancorp, Inc. et al
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

           Chad Albert
           calbert@levinelee.com

           Matthew P. Allen
           allen@millercanfield.com,Rouman@millercanfield.com,christenson@millercanfield.com

           Thomas M. Amon
           tamon@wnj.com,ljager@wnj.com

           Michael G. Brady
           mbrady@wnj.com,tparrish@wnj.com,tlias@wnj.com

           Thomas W. Cranmer
           cranmer@millercanfield.com,Rouman@millercanfield.com,christenson@millercanfield.com

           Patrick Thomas Egan
           pegan@bermantabacco.com

           Alex C. Lakatos
           alakatos@mayerbrown.com,3962032420@filings.docketbird.com,wdc.docket@mayerbrown.com

           Madelaine C. Lane
           mlane@wnj.com

           Kenneth E. Lee
           klee@levinelee.com,managingclerk@levinelee.com,calbert@levinelee.com

           Seth L. Levine
           slevine@levinelee.com

           Thomas G. McNeill
           TMcNeill@dickinsonwright.com,ahelms@dickinsonwright.com

           Kristin J Moody
           kmoody@bermantabacco.com,sfservice@bermantabacco.com

           Paul F. Novak
           pnovak@weitzlux.com,gstamatopoulos@weitzlux.com

           Matthew J. Turchyn
           mturchyn@hertzschram.com,lbaumhardt@hertzschram.com


https://ecf.mied.uscourts.gov/cgi-bin/MailList.pl?443781484020244-L_1_0-1                                 1/2
7/1/2020   Case 5:20-cv-10490-JEL-EAS ECF No.CM/ECF
                                              36, PageID.503             Filed 07/02/20 Page 235 of 235
                                                    - U.S. District Court:mied-

Manual Notice List

The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore require
manual noticing). You may wish to use your mouse to select and copy this list into your word processing program in order
to create notices or labels for these recipients.

    (No manual recipients)




https://ecf.mied.uscourts.gov/cgi-bin/MailList.pl?443781484020244-L_1_0-1                                                       2/2
